
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1



LOAN AGREEMENT
(Remington Park Construction Facility, Oklahoma)

July 22, 2005


--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1
DEFINITIONS

 
   
  Page

--------------------------------------------------------------------------------

1.1   Definitions   2 1.2   Time   18 1.3   Calculation of Interest and Fees  
18 1.4   Currency   18 1.5   Governing Law   18 1.6   Inconsistencies   18 1.7  
Non-Business Days   18 1.8   Late Payments   19 1.9   Accounting Terms   19 1.10
  Interpretation Not Affected By Headings, Etc.   19 1.11   Rules of
Construction   19 1.12   Severability   20 1.13   Schedules   20

ARTICLE 2
THE LOAN

 
   
  Page

--------------------------------------------------------------------------------

2.1   Loan Amount   20 2.2   Advances   20 2.3   Holdbacks   21 2.4   Holdback
Advances   21 2.5   Advance Payments   22 2.6   Evidences of Advances   22 2.7  
Termination   22 2.8   Term   23 2.9   Cost Consultant   23

ARTICLE 3
PAYMENTS AND INTEREST

 
   
  Page

--------------------------------------------------------------------------------

3.1   Repayment   24 3.2   Limitation on Prepayment   24 3.3   Remington Excess
Cash Flow Sweep   25 3.4   Prepayment   25 3.5   Interest   26 3.6   Unwinding
Costs   26 3.7   Application of Expropriation Proceeds   27 3.8   Interest on
Fees and Other Charges   27 3.9   [Intentionally Blank]   27 3.10   Costs,
Expenses, Etc.   27 3.11   Maximum Interest Rate   28 3.12   Payments Free of
Withholding Taxes   29 3.13   Concurrent Exercise of Prepayment Rights   29

i

--------------------------------------------------------------------------------



ARTICLE 4
ADVANCES UNDER THE LOAN

 
   
  Page

--------------------------------------------------------------------------------

4.1   First Advance   30 4.2   Subsequent Advances   35

ARTICLE 5
SECURITY FOR LOAN

 
   
  Page

--------------------------------------------------------------------------------

5.1   General   37 5.2   Right to Substitute Security for the Aventura Property
  41 5.3   Development of the Mixed-Use Property   41 5.4   Alternative Gaming  
42

ARTICLE 6
REPRESENTATIONS AND WARRANTIES

 
   
  Page

--------------------------------------------------------------------------------

6.1   Borrower's and Guarantors' Representations and Warranties   43 6.2  
Survival of Borrower's and Guarantors' Representations   54 6.3   Lender's
Representations and Warranties   54

ARTICLE 7
AFFIRMATIVE COVENANTS

 
   
  Page

--------------------------------------------------------------------------------

7.1   Covenants   54

ARTICLE 8
NEGATIVE COVENANTS

 
   
  Page

--------------------------------------------------------------------------------

8.1   Negative Covenants   66

ARTICLE 9
EVENTS OF DEFAULT; ACCELERATION OF INDEBTEDNESS

 
   
  Page

--------------------------------------------------------------------------------

9.1   Events of Default   74 9.2   Acceleration; Remedies   78 9.3   Waiver of
Certain Rights   78

ii

--------------------------------------------------------------------------------



ARTICLE 10
MISCELLANEOUS

 
   
  Page

--------------------------------------------------------------------------------

10.1   Reliance and Non-Merger   79 10.2   Confidentiality   79 10.3   No
Set-Off   80 10.4   Employment of Experts   80 10.5   Reliance by Lender   80
10.6   Notices   80 10.7   Further Assurances   82 10.8   Assignment   83 10.9  
Disclosure of Information to Potential Permitted Lender Assignees   83 10.10  
Right to Cure   83 10.11   Forbearance by the Lender Not a Waiver   83 10.12  
Waiver of Statute of Limitations and Other Defenses   84 10.13   Relationship
and Indemnity   84 10.14   Time of Essence   85 10.15   Service of Process/Venue
  85 10.16   Jury Trial Waiver   85 10.17   Final Agreement/Modification   86
10.18   Continuing Agreement   86 10.19   No Third Party Beneficiaries   86
10.20   Appointment of Administrative Agent   86 10.21   No Brokers   86 10.22  
Execution in Counterparts   87 10.23   Contribution by Guarantors with Respect
to Indebtedness   87 10.24   Successors and Assigns Bound; Joint and Several
Liability and Agents   88 10.25   Loss of Remington Note   88 10.26  
Acknowledgment   88

iii

--------------------------------------------------------------------------------




LOAN AGREEMENT


THIS AGREEMENT made as of the 22nd day of July, 2005.

BETWEEN:

REMINGTON PARK, INC.,
a corporation incorporated under the laws of the
State of Oklahoma

(hereinafter called the "Borrower"),

OF THE FIRST PART,

— and —

MID ISLANDI SF.,
a partnership formed under the laws of Iceland,
acting through its Zug branch

(hereinafter called the "Lender"),

OF THE SECOND PART,

— and —

GPRA THOROUGHBRED TRAINING CENTER, INC.,
a corporation incorporated under the laws of the
State of Delaware

(hereinafter called the "Palm Meadows Guarantor"),

OF THE THIRD PART,

— and —

GULFSTREAM PARK RACING ASSOCIATION, INC.,
a corporation incorporated under the laws of the
State of Florida

(hereinafter called the "Gulfstream Guarantor"),

OF THE FOURTH PART,

— and —

MAGNA ENTERTAINMENT CORP.,
a corporation incorporated under the laws of the
State of Delaware

(hereinafter called "MEC", and
together with the Gulfstream Guarantor and
the Palm Meadows Guarantor, collectively,
the "Guarantors", and each individually, a "Guarantor"),

OF THE FIFTH PART.

--------------------------------------------------------------------------------



WITNESSES THAT:

        WHEREAS the Borrower is the lessee of the Remington Lands pursuant to
the Remington Lease (in each case as hereinafter defined) and the owner of the
Remington Park Race Track clubhouse/grandstand currently comprising part of the
Remington Property (as hereinafter defined);

        AND WHEREAS the Borrower has requested that the Lender provide the
Borrower a term credit facility in the aggregate principal amount of up to the
Loan Amount (as hereinafter defined) for the purpose of financing the
development, design and construction (the "Construction") of a gaming facility
and related Remington FF&E, including the acquisition and installation of
authorized gaming machines (the "Remington Facilities"), at the Remington Park
Race Track clubhouse/grandstand currently comprising part of the Remington
Property, including the reimbursement of the Borrower for Construction Costs
(as hereinafter defined) of the Construction already incurred and funded by the
Borrower or MEC in the amount of approximately $900,000, and for no other
purpose, whether related to the Remington Property or otherwise;

        AND WHEREAS the Lender has agreed to make available such financing to be
used solely for the purpose of financing the Construction Costs and the Costs
(as hereinafter defined) of the Lender;

        NOW THEREFOR THIS AGREEMENT WITNESSES that, in consideration of the
covenants and agreements herein contained, and in reliance on the individual
creditworthiness of the Borrower and each of the Guarantors based on the
representations, warranties and covenants of the Borrower and each of the
Guarantors contained herein, the parties hereto agree as follows:


ARTICLE 1
DEFINITIONS


1.1   Definitions

        As used herein, the following capitalized terms shall have the
respective meanings set forth below:

"Administrative Agent" has the meaning ascribed thereto in Section 10.20;

2

--------------------------------------------------------------------------------



"Advance" means the First Advance and any Subsequent Advances (including a
Holdback Advance);

"Affiliate" shall mean, with respect to any Person, each Person that controls,
is controlled by or is under common control with such Person or any Affiliate of
such Person; provided, however, that in no case shall any Administrative Agent
or any Lender be deemed to be an Affiliate of the Borrower or any Guarantor for
purposes of this Agreement. For the purpose of this definition, "control" of a
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise;

"Allocable Amount" has the meaning ascribed thereto in Section 10.23;

"Applicable Legal Requirement" means any Governmental Rule which could be
reasonably expected to be generally followed by any Person with operations
comparable to those which are or have been conducted by any of the Borrower
and/or the Guarantors, as applicable, or to any of the operations now or
previously conducted at any of the Properties;

"Architect" means Jeter, Cooke and Jepson, or such other Person acceptable to
the Lender, acting reasonably, who is engaged in architectural work and who is a
member or licensee in good standing of the Oklahoma Association of the American
Institute of Architects or any successor thereto;

"Aventura Lands" means the lands of approximately 39.2 acres, in the City of
Aventura, Miami-Dade County, Florida, legally described on Schedule A;

"Aventura Property" means the Aventura Lands, and all improvements now or
hereafter located on the Aventura Lands, together with all tangible and
intangible property of the Gulfstream Guarantor now or hereafter owned or leased
by the Gulfstream Guarantor in connection with the Aventura Lands or the
improvements now or hereafter thereon;

"Aventura Property Purchase and Sale Agreement" means the agreement of purchase
and sale between the Gulfstream Guarantor, as vendor, and the City of Aventura,
as purchaser, in respect of six acres of the Aventura Property;

"Bankruptcy Code" has the meaning ascribed thereto in Section 9.1(f);

"Base Rate" means, for any day, the annual rate of interest equal to the greater
of (i) the rate which the Bank of Montreal establishes at its principal office
in Toronto, Ontario as the reference rate of interest in order to determine
interest rates it will charge on such day for commercial loans in U.S. dollars
made to its customers in Canada and which it refers to as its "Base Rate", and
(ii) the Federal Funds Effective Rate on such day plus 1% per annum, such rate
to be adjusted automatically and without the necessity of any notice to the
Borrower upon each change to such rate;

"Borrower" means Remington Park, Inc. and its successors and permitted assigns;

3

--------------------------------------------------------------------------------



"Borrower Incorporation Documents" has the meaning ascribed thereto in
Section 6.1(f);

"Borrower's and Guarantors' Counsel" means Osler, Hoskin & Harcourt LLP, or such
other firm or firms of solicitors or counsel as are appointed by the Borrower
and the Guarantors from time to time and notice of which is provided to the
Lender;

"Borrower's and Guarantors' Florida Agent" means the Miami office of Akerman
Senterfitt, or such other firm or firms of solicitors or agents in the State of
Florida as are appointed by the Borrower and Guarantors from time to time and
notice of which is provided to the Lender;

"Borrower's Oklahoma Counsel" means the Oklahoma City office of Crowe & Dunlevy,
A Professional Corporation, or such other firm or firms of solicitors or agents
in the State of Oklahoma as are appointed by the Borrower from time to time and
notice of which is provided to the Lender;

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks are authorized or obligated to close under the laws of the
United States of America or the State of Oklahoma;

"Capitalized Interest Tranche" has the meaning ascribed thereto in
Section 3.1(a);

"Capital Expenditures" means, for any Person during any period, the aggregate
amount of all expenditures of such Person for fixed or capital assets made
during such period which, in accordance with GAAP, are classified as capital
expenditures;

"Capital Lease Obligations" means the obligations of the Borrower to pay rent or
other amounts under a lease of (or other agreement conveying the right to use)
real or personal property, which obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP
and, for purposes of this Agreement, the amount of such obligations shall in
each case be the capitalized amount thereof, determined in accordance with GAAP;

"Cash Equivalents" means short-term issued guaranteed deposits or certificates
of deposit with recognized financial institutions, bonds or similar obligations
carrying the full faith and credit of the United States of America or any state
thereof or any agency or instrumentality of any of the foregoing unconditionally
backed by such credit and other similar investments acceptable to the Lender in
its sole discretion;

"Collateral" shall mean, collectively, all of the undertaking, property and
assets of the Borrower and the Guarantors subject to the Encumbrances, or
intended to be subject to the Encumbrances, created by the Security;

"Combined" means, in relation to any financial results or financial statements
of the Borrower, the Gulfstream Guarantor and the Palm Meadows Guarantor, the
combined financial results or financial statements of the Borrower, the
Gulfstream Guarantor and the Palm Meadows Guarantor, calculated and prepared in
accordance with GAAP;

4

--------------------------------------------------------------------------------



"Compliance Certificate" has the meaning ascribed thereto in
Section 7.1(d)(i)(B);

"Construction" has the meaning ascribed thereto in the second recital hereof;

"Construction Contracts" means all contracts entered into by the Borrower or its
agents with Persons for the supply by such Persons of construction services or
materials for Construction or any part thereof or services or materials related
thereto, including without limitation the letter of understanding between the
Borrower and Klewin Gaming & Hospitality, a division of Klewin Building
Company, Inc., dated May 25, 2005, in respect of the construction and addition
to be constructed at Remington Park Racino and the construction agreement
between the Borrower and City Service, LLC, dated May 3, 2005, in respect of the
construction of a new roof on the building located on the Remington Lands;

"Construction Costs" means all costs and expenses properly paid or due for the
development, design, and construction of the Remington Facilities or any part
thereof as part of the Construction and the financing of same that constitute
Capital Expenditures, including, without limiting the generality of the
foregoing:

(i)payments made to general contractors, trade contractors and/or subcontractors
and material suppliers pursuant to contracts relating directly to the
construction and lease-up of the Construction;

(ii)on-site costs incurred by or on behalf of the Borrower, including the cost
of full-time on-site employees;

(iii)reasonable professional and consulting fees and expenses such as
architectural, engineering, leasing, surveying, design, legal and accounting
fees and expenses;

(iv)costs of building permits, water and sewer connection or usage fees,
municipal levies, hydro fees and other similar expenses, temporary utilities,
traffic signalization and landscaping;

(v)all expenses relating to construction insurance, necessary surety and other
performance bonds;

(vi)underwriting and financing fees, including letters of credit, standby fees,
commitment fees, hedging fees and other finance placement costs; and

(vii)interest at the rate applicable from time to time on the principal amount
outstanding hereunder for the payment of those items listed in
clauses (i) through (vi) of this definition to the end of the previous month;

"Cost Consultant" has the meaning ascribed thereto in Section 2.9;

"Cost Retainer" has the meaning ascribed thereto in Section 3.9;

5

--------------------------------------------------------------------------------



"Costs" has the meaning ascribed thereto in Section 3.9;

"Debt" has the meaning ascribed thereto in Section 8.1(b);

"Disclosure Schedule" means the disclosure schedule prepared and executed by the
Borrower as of July 26, 2005;

"EBITDA" means the earnings of a Person for any period, before interest, taxes,
depreciation and amortization for such period, in each case, determined on a
consolidated basis;

"Employee Benefit Plan" shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA maintained or contributed to by the Borrower or any
Guarantor or any ERISA Affiliate, other than a Multiemployer Plan;

"Encumbrance" means any mortgage, lien (statutory or otherwise), pledge,
assignment by way of security, charge, preference, priority, security interest,
lease intended as security, title retention agreement, statutory right reserved
in any Governmental Authority, registered lease of real property, hypothecation,
deposit arrangement or other security arrangement of any kind;

"Environment" means soil, land, surface and subsurface strata, surface waters,
groundwaters, drinking water supply, stream sediments, ambient air (including
air in buildings, natural or man-made structures), all layers of the atmosphere,
all inorganic and organic matter and living organisms (including humans), all
natural resources and the interacting natural systems that include the foregoing
listed components;

"Environmental Consent" means any consent, approval, permit, licence, Order,
filing, authorization, exemption, registration, ratification, permission,
waiver, reporting or notice requirement and any other related agreement or
communications whatsoever issued, granted or given or otherwise made available
by or under the authority of any Governmental Authority regarding environmental
matters or under any Environmental Law;

"Environmental Damages" means all claims, judgments, damages, losses, penalties,
liabilities (including strict liability), fines, charges, costs and expenses,
including costs of investigation, remediation, defense, settlement and
reasonable attorneys' fees and expenses and reasonable consultants' fees, that
(i) are incurred at any time as a result of the existence of any Hazardous
Materials at, on, upon, about or beneath any of the Properties or migrating or
threatening to migrate to or from any of the Properties, or (ii) arise from any
investigation, Proceeding or remediation of any of the Properties (or any
adjacent property to which any such Hazardous Materials may have migrated) in
connection with any allegation that any Person directly or indirectly disposed
of Hazardous Materials thereon, therein or thereunder or in any manner
whatsoever in violation of Environmental Laws;

6

--------------------------------------------------------------------------------



"Environmental Disclosure" means the text of the Environmental Reports, in each
case including the attachments thereto but excluding the underlying documents
referred to in the Environmental Reports;

"Environmental Laws" means any Applicable Legal Requirement that requires or
relates to:

(i)notifying appropriate authorities, employees or the public of the presence of
or intended or actual Releases of Hazardous Materials or violations of discharge
limits or other prohibitions or of the commencement of activities, such as
resource extraction or construction, that could have an impact on the
Environment;

(ii)preventing or reducing to acceptable levels the presence of or Release of
Hazardous Materials in or into the Environment;

(iii)reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated;

(iv)protecting the Environment, including regulating, limiting or restricting
Releases of Hazardous Materials and protecting resources, species, or visual or
ecological amenities;

(v)the transportation, use and disposal of Hazardous Materials or other
potentially harmful substances;

(vi)remediating Hazardous Materials that have been Released or are in the
Environment, preventing the Threat of Release or paying the costs of such
remediation; or

(vii)making responsible Persons or polluting Persons pay private parties or
third parties, or groups of them, for damages done to their health or the
Environment or permitting representatives of the public to recover for injuries
done to public assets or to obtain any other remedies whatsoever;

        and includes all Environmental Consents;

"Environmental or Safety Liability" means any Loss arising from, under, or in
connection with any of the following:

(i)any environmental or safety matter or condition (including the presence, use,
generation, manufacture, disposal or transport of Hazardous Materials, on-site
or off-site contamination, safety or health matters, noise, odour, nuisance or
the regulation of any chemical substance or product);

(ii)responsibility, financial or otherwise, under any Environmental Law or
Safety Law for clean-up costs or corrective action, including any clean-up,
removal, containment or other remediation or response actions required by any
Environmental Law or Safety Law (whether or not such actions have been required
or requested by any Governmental Authority or any other Person) and for any
natural resource damages; or

7

--------------------------------------------------------------------------------



(iii)any other compliance, corrective, remedial or other measure or cost
required or lawfully imposed under any Environmental Law or Safety Law;

"Environmental Reports" has the meaning ascribed thereto in Section 7.1(w);

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended;

"ERISA Affiliate" means any Person which is treated as a single employer with
the Borrower or any Guarantor under Section 414 of the IRC;

"Event of Default" has the meaning ascribed thereto in Section 9.1;

"Excess Cash Flow" means, for any Person for any fiscal quarter of such Person,
an amount equal to the EBITDA of such Person (a) increased by, to the extent not
added back in the calculation of EBITDA for such fiscal quarter, any non-cash
deductions therefrom, including any deductions for deferred or capitalized
interest and for extraordinary or unusual losses, in each case, in respect of
such fiscal quarter and (b) reduced by any Capital Expenditures of such Person
permitted by Section 8.1(h), and, to the extent included in the calculation of
EBITDA for such fiscal quarter, interest (other than deferred or capitalized
interest) and principal on any Debt for borrowed money of such Person permitted
by Section 8.1(b), cash taxes of such Person and extraordinary or unusual gains
of such Person, in each case, in respect of such fiscal quarter;

"Federal Funds Effective Rate" means, for any day, the annual rate of interest
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Banking Day) by the Federal Reserve Bank of New York, or
if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by an agent
for the Lender from three United States of America federal funds brokers of
recognized standing selected by it;

"First Advance" has the meaning ascribed thereto in Section 4.1;

"First Advance Date" has the meaning ascribed thereto in Section 4.1(a);

"GAAP" means, at any time, generally accepted accounting principles in effect
from time to time in the United States of America as applied in a consistent
manner from period to period;

"Governmental Authority" means (a) any nation, state, county, city, town,
borough, village, district or other jurisdiction; (b) any federal, state, local,
municipal, foreign or other government; (c) any governmental or
quasi-governmental authority of any nature (including any agency, branch,
department, board, commission, court, tribunal or other entity exercising
governmental or quasi-governmental power); (d) any body exercising, or entitled
or purporting to exercise, any administrative, executive, judicial, legislative,
regulatory or taxing authority or power, including the Federal Deposit Insurance
Corporation, the Federal Reserve Board, the Comptroller of the Currency, any
central bank, fiscal, monetary or any comparable authority; or (e) any official
of the foregoing;

8

--------------------------------------------------------------------------------



"Governmental Authorizations" means any permit (including a building permit),
licence, registration, approval (including a development or zoning approval or
variance or a platting or land subdivision approval), finding of suitability,
authorization, plan, directive, order, consent, exemption, waiver, consent order
or consent decree of or from, or notice to, action by or filing with, any
Governmental Authority;

"Governmental Rule" means any applicable federal, state, provincial, regional,
local, municipal, foreign or other law, treaty, constitution, statute,
regulation, by-law, common law, principle of common law, code, ordinance,
policy, circular, guideline, rule, Order or any other instrument, declaration or
statement of a Governmental Authority provided that if the same does not have
the force of law, it is generally expected to be complied with by those to whom
it is addressed by the authority enacting or responsible for implementing the
same;

"Guarantees and Indemnities" means, collectively, the Gulfstream Guarantee and
Indemnity, the Palm Meadows Guarantee and Indemnity and, subject to the
termination of the MEC Guarantee and Indemnity as contemplated herein, the MEC
Guarantee and Indemnity;

"Guarantor Incorporation Documents" has the meaning ascribed thereto in
Section 6.1(g);

"Guarantor Payment" has the meaning ascribed thereto in Section 10.23;

"Guarantors" means, collectively, the Palm Meadows Guarantor, the Gulfstream
Guarantor and, until such time as the MEC Guarantee and Indemnity shall become a
limited resource guarantee as provided in Section 5.1(g), MEC; and "Guarantor"
means any one of the Guarantors;

"Gulfstream/Aventura Properties" means, collectively, the Gulfstream Property
and the Aventura Property;

"Gulfstream/Aventura Second Mortgage" has the meaning ascribed thereto in
Section 5.1(i)(i);

"Gulfstream Construction Contracts" means "Construction Contracts" as defined in
the Gulfstream Loan Agreement;

"Gulfstream Development Agreement" means "Development Agreement" as defined in
the Gulfstream Loan Agreement;

9

--------------------------------------------------------------------------------



"Gulfstream Facilities" has the meaning ascribed thereto in the Gulfstream Loan
Agreement;

"Gulfstream Facilities Completion Date" has the meaning ascribed thereto in the
Gulfstream Loan Agreement;

"Gulfstream Guarantee and Indemnity" has the meaning ascribed thereto in
Section 5.1(h);

"Gulfstream Guarantor" means Gulfstream Park Racing Association, Inc., and its
successors and permitted assigns;

"Gulfstream Lands" means the lands comprised of approximately 214.8 acres
(including the Mixed-Use Lands) and having a building area of approximately
350,000 square feet for the clubhouse and grandstand plus approximately
240,000 square feet for the backstretch, upon which the Gulfstream Facilities
are to be reconstructed, located in Broward County and Miami-Dade County,
Florida, and legally described on Schedule E;

"Gulfstream Loan Agreement" means the loan agreement made as of December 9, 2004
among the Gulfstream Guarantor, as borrower, the Lender, as lender, and MEC
Pennsylvania Racing, Inc., Washington Trotting Association, Inc., and Mountain
Laurel Racing, Inc., as guarantors, as amended and restated by an amended and
restated loan agreement made as of July 22, 2005 among the Gulfstream Guarantor,
the Lender, MEC Pennsylvania Racing, Inc., Washington Trotting
Association, Inc., and Mountain Laurel Racing, Inc., and the Borrower, and as
the same may hereafter be further amended or restated from time to time;

"Gulfstream Property" means the Gulfstream Lands and all improvements now or
hereafter located on the Gulfstream Lands, together with all tangible and
intangible property of the Gulfstream Guarantor now or hereafter owned or leased
by the Gulfstream Guarantor in connection with the Gulfstream Lands or the
improvements now or hereafter thereon;

"Gulfstream Reconstruction" means the "Reconstruction" as defined in the
Gulfstream Loan Agreement;

"H.15 Statistical Release" has the meaning ascribed thereto in Section 3.4;

"Hazardous Activity" shall include the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
release, storage, transfer, transportation, treatment or use (including any
withdrawal or other use of contaminated groundwater) of Hazardous Materials in,
on, under, about and from any of the Properties or any part thereof and any
other act, business or operation that poses a material risk of harm, to Persons
or property on or off the Properties;

"Hazardous Material" shall mean any solid, liquid, gas, odour, heat, vibration,
radiation or combination of any of them that may have an adverse effect on the
Environment, and includes all wastes, pollutants, contaminants and each
hazardous, toxic, radioactive, noxious, flammable, corrosive or caustic matter
or substance, including any substance, material or waste which is or is expected
to be regulated by any Governmental Authority and including any material,
substance or waste which is defined as a "contaminant" or "pollutant" or as
"hazardous", "toxic", "harmful" or "dangerous" under any provision of any
Environmental Law or Safety Law, and including petroleum, petroleum products,
asbestos, asbestos-containing material, urea formaldehyde and polychlorinated
biphenyls;

10

--------------------------------------------------------------------------------



"Holdback Advance" has the meaning ascribed thereto in Section 2.4;

"Indebtedness" has the meaning ascribed thereto in Section 5.1;

"Independent Investment Banker" has the meaning ascribed thereto in Section 3.4;

"Interest Date" means (i) where the Interest Rate is being determined with
reference to LIBOR, the last day of each one month LIBOR period used in
determining the Interest Rate and (ii) in all other cases, the last Business Day
of each calendar month;

"Interest Rate" means: (a) from the date of the First Advance until the
Remington Facilities Completion Date, a floating rate equal to 2.55% above MID's
notional per annum cost of one month LIBOR borrowings under its principal
floating rate credit facility (as designated by MID from time to time) to the
extent that MID is able to determine such rate under its floating rate credit
facility, and otherwise 2.55% above MID's notional per annum cost of Base Rate
borrowings under its floating rate credit facility, in each case, compounded
monthly and (b) from and after the Remington Facilities Completion Date until
the Remington Maturity Date, a fixed rate of 10.5% per annum, compounded
semi-annually;

"IRC" means the Internal Revenue Code of 1986, as amended;

"JV Ground Lease" has the meaning ascribed thereto in Section 5.3;

"JV Inter-Creditor Agreement" has the meaning ascribed thereto in Section 5.3;

"Lender" means MID Islandi sf., a partnership formed under the laws of Iceland,
acting through its Zug Branch, and its successors and permitted assigns;

"Lender's Counsel" means Davies Ward Phillips & Vineberg LLP, or such other firm
or firms of solicitors or counsel as are appointed by the Lender from time to
time and notice of which is provided to the Borrower and the Guarantors;

"Lender's Florida Agent" means the Miami office of Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., or such other firm or firms of solicitors
or agents in the State of Florida as are appointed by the Lender from time to
time and notice of which is provided to the Borrower and the Guarantors;

"Lender's Oklahoma Agent" means the Oklahoma City office of Spradling, Kennedy &
McPhail L.L.P., or such other firm or firms of solicitors or agents in the State
of Oklahoma as are appointed by the Lender from time to time and notice of which
is provided to the Borrower and the Guarantors;

11

--------------------------------------------------------------------------------



"Lender's Pre-Advance Expenses" means all reasonable and documented fees and
charges, including legal fees and disbursements, closing costs, recording and
notary fees and any other similar matters pertinent thereto incurred by the
Lender and/or its advisors in connection with this Agreement and/or the Loan
Documents on or prior to the date of the First Advance;

"LIBOR" has the meaning ascribed thereto in the documentation governing MID's
principal floating rate credit facility referred to in the definition of
"Interest Rate";

"Loan" has the meaning ascribed thereto in Section 2.1;

"Loan Amount" means the principal amount made available by way of Advances to a
maximum of Thirty-Four Million Two Hundred Thousand Dollars ($34,200,000), as
such principal amount may be increased through the capitalization of interest in
accordance with and subject to the terms hereof and as a result of deemed
Advances in respect of Costs;

"Loan Documents" means, collectively, this Agreement, the Security and all other
documents and agreements delivered pursuant hereto and thereto;

"Loss" means any liability, cost, damage, Environmental Damage, loss,
obligation, claim, action, suit, fine, penalty, judgment, award, legal or
administrative proceeding, other Proceeding, demand or response, remedial or
inspection cost or expense, amount paid in settlement, interest thereon or
expense (including reasonable and documented legal or consulting fees, court
costs and other out-of-pocket expenses incurred by or on behalf of the Lender in
investigating, preparing or defending the foregoing);

"Margin Stock" has the meaning ascribed thereto in Section 6.1(mm);

"Material Adverse Change" means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or of any Guarantor, or of any of the Properties;

"Material Adverse Effect" means an event, occurrence or condition which has a
material adverse effect on (i) the business, assets, operations, liabilities,
prospects or financial or other condition of the Borrower and/or any of the
Guarantors, (ii) the ability of the Borrower to complete the Construction,
(iii) the ability of the Gulfstream Guarantor to complete the Gulfstream
Reconstruction, (iv) the ability of the Borrower and/or any of the Guarantors to
pay the Indebtedness or perform any of its obligations in accordance with the
terms of this Agreement and the other Loan Documents, (v) the rights and
remedies of the Administrative Agent or any Lender under this Agreement or the
other Loan Documents, (vi) the value of the Collateral, or (vii) the Lender's
security interests in the Collateral or the perfection or priority of such
security interests;

12

--------------------------------------------------------------------------------



"Material Agreements" means: (i) the Construction Contracts; (ii) the Remington
Development Agreement; (iii) the Aventura Property Purchase and Sale Agreement;
(iv) the Gulfstream Construction Contracts; (v) the Gulfstream Development
Agreement; (vi) the Remington Lease; (vii) the agreements and other documents
disclosed by the Borrower or Guarantor as Material Agreements in either (A) the
Disclosure Schedule or (B) in writing to the Lender at any time as provided in
Section 6.1(o); (viii) other contracts, agreements, commitments or other
documents materially affecting the use, development, leasing, construction
and/or operation of any of the Properties; and (ix) any contract, agreement,
commitment or other document, the default under or the termination of which
could reasonably be expected to result in a Material Adverse Change;

"MEC" means Magna Entertainment Corp., a corporation incorporated and subsisting
under the laws of the State of Delaware, and its successors and permitted
assigns;

"MEC Bridge Loan Agreement" means the loan agreement made as of July 22, 2005
between, inter alia, MEC, as borrower, and the Lender, as lender, as the same
may be amended or restated from time to time;

"MEC Guarantee and Indemnity" has the meaning ascribed thereto in
Section 5.1(g);

"MEC Recapitalization Plan" means the plan approved and adopted by the MEC board
of directors to recapitalize MEC and its subsidiaries and to revise the business
plan for MEC and its subsidiaries, and which shall be in form, scope and terms
satisfactory to the Lender in its sole and absolute discretion;

"MID" means MI Developments Inc., a corporation incorporated under the laws of
the Province of Ontario;

"Mixed-Use Lands" means the lands of approximately 85.7 acres, forming part of
the Gulfstream Lands, as more particularly described on Schedule B-1 of the
Mixed-Use Property Pre-Development Agreement, that the Gulfstream Guarantor
proposes to develop for a mixed-use development;

"Mixed-Use Property" means the Mixed-Use Lands, and all improvements now or
hereafter located on the Mixed-Use Lands, together with all tangible and
intangible property of the Gulfstream Guarantor now or hereafter owned or leased
by the Gulfstream Guarantor in connection with the Mixed-Use Lands or the
improvements now or hereafter thereon;

"Mixed-Use Property Pre-Development Agreement" means the pre-development
management agreement, dated April 2, 2004, by and between the Gulfstream
Guarantor, as owner, and Forest City Commercial Group, Inc., as developer;

"Mortgages" means, collectively, the Remington Mortgage, the Gulfstream/Aventura
Second Mortgage and the Palm Meadows Training Center Second Mortgage;

13

--------------------------------------------------------------------------------



"Multiemployer Plan" means any multiemployer plan within the meaning of
section 3(37) of ERISA maintained or contributed to by the Borrower, any
Guarantor or any ERISA Affiliate;

"Net Debt" of a Person means, at any time, the Debt of such Person and its
subsidiaries at such time determined in accordance with GAAP (including, for
greater certainty, indebtedness and liabilities in respect of capital leases and
similar obligations) less the aggregate of cash and Cash Equivalents of such
Person at such time to which such Person has the sole and unrestricted right.
For greater certainty, cash and Cash Equivalents of a Person shall exclude purse
accounts and pooled or co-mingled cash or Cash Equivalents, unless Net Debt is
being determined on a Combined basis, in which case pooled or co-mingled cash or
Cash Equivalents which are solely those of Persons included in the calculation
of Combined Net Debt shall not be excluded;

"Occupancy Agreements" has the meaning ascribed thereto in Section 6.1(q);

"Order" means any order, injunction, judgment, decision, decree, ruling,
assessment or arbitration award of any Governmental Authority;

"Organizational Documents" has the meaning ascribed thereto in Section 6.1(g);

"Palm Meadows Guarantee and Indemnity" has the meaning ascribed thereto in
Section 5.1(j);

"Palm Meadows Guarantor" means GPRA Thoroughbred Training Centre, Inc., and its
successors and permitted assigns;

"Palm Meadows Training Center Lands" means the lands legally described on
Schedule D;

"Palm Meadows Training Center Property" means the Palm Meadows Training Center
Lands and all improvements now or hereinafter located on the Palm Meadows
Training Center Lands, together with all tangible and intangible property now or
hereafter owned or leased by the Palm Meadows Guarantor in connection with the
Palm Meadows Training Center Lands or the improvements now or hereafter thereon;

"Palm Meadows Training Center Second Mortgage" has the meaning ascribed thereto
in Section 5.1(k)(i);

"Permitted Encumbrances" means the encumbrances set out in Schedule C hereto,
any Purchase Money Security Interests in respect of the Properties up to a
maximum aggregate amount (together with any Purchase Money Security Interests in
respect of the Properties disclosed on Schedule C) of $12,500,000, and any other
encumbrances from time to time permitted by the Lender, in its sole and absolute
discretion, in respect of any of the Properties;

"Permitted Lender Assignee" has the meaning ascribed thereto in Section 10.6;

14

--------------------------------------------------------------------------------



"Person" means and includes an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a limited liability partnership, a
joint venture, a trust or other entity or a Governmental Authority;

"Plans", in relation to the Construction, has the meaning ascribed thereto in
Section 7.1(h) and, in relation to the Gulfstream Reconstruction, has the
meaning ascribed thereto in the Gulfstream Loan Agreement;

"Pre-Payment Amount" has the meaning ascribed thereto in Section 3.4;

"Pre-Payment Date" has the meaning ascribed thereto in Section 3.4;

"Pre-Payment Make-Whole Amount" has the meaning ascribed thereto in Section 3.4;

"Pre-Payment Notice" has the meaning ascribed thereto in Section 3.4;

"Proceeding" means any action, arbitration, audit, claim, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
judicial or investigative, whether formal or informal, whether public or
private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator;

"Properties" means, collectively, the Remington Property, the Palm Meadows
Training Center Property and the Gulfstream/Aventura Properties, and "Property"
means any one of the Properties;

"Purchase Money Obligation" means any indebtedness, liability or obligation
representing any unpaid part of, or incurred or assumed to pay or refinance the
whole or any part of, the cost of acquisition of any property or asset acquired
by the Gulfstream Guarantor intended to be used in carrying on the business of
the Gulfstream Guarantor and any expenditures made for fixed improvements
thereto, if such borrowing is incurred or assumed within 24 months after the
acquisition of such property or asset or the making of such expenditures, as the
case may be, including Capital Lease Obligations;

"Purchase Money Security Interest" means any Encumbrance to secure a Purchase
Money Obligation, provided that: (i) the Encumbrance attaches solely to the
property or asset acquired or purchased (excluding any acquired or purchased
equity securities) and fixed improvements thereto; (ii) at the time of
acquisition of such property or asset, the aggregate principal amount remaining
unpaid on all Purchase Money Obligations secured by such Encumbrance on such
property or assets whether or not assumed by the Gulfstream Guarantor does not
exceed an amount equal to the total purchase price of such property or assets;
and (iii) such Purchase Money Obligations shall have been incurred within the
limitations of this Agreement, together with any renewals or replacements of any
such Encumbrances on such property or asset, provided that the amount secured by
such renewal or replacement Encumbrance does not increase above the original
amount secured;

15

--------------------------------------------------------------------------------



"Release" shall mean any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration or other movement on, into or through the Environment or on, into,
through, over or out of any property;

"Relevant Entities" shall mean the Borrower and each Guarantor;

"Remaining Term" has the meaning ascribed thereto in Section 3.4;

"Remington Development Agreement" means a development agreement now or hereafter
entered into by the Borrower in respect of the development of the Remington
Facilities and approved by the Lender, acting reasonably;

"Remington Excess Cash Flow Sweep" has the meaning ascribed thereto in
Section 3.3;

"Remington Facilities" has the meaning ascribed thereto in the second recital
hereof;

"Remington Facilities Completion Date" means the date on which the Remington
Facilities shall be opened to the public with substantial completion of the
Construction and with no fewer than 650 authorized gaming machines in operation;

"Remington FF&E" means the furniture, fixtures, equipment, machinery, authorized
gaming machines (provided that such authorized gaming machines comply with all
Applicable Legal Requirements) and all process-related additions relating to the
Remington Facilities;

"Remington Lands" means the lands legally described on Schedule B;

"Remington Lease" means the lease agreement dated June 12, 1986 between the
Trustees of the Zoo Trust, as lessor, and Oklahoma Racing Associates
(a predecessor in interest of the Borrower), as lessee, as assigned to the
Borrower by agreement dated April 15, 1988, pursuant to which the Borrower has
leased the Remington Lands;

"Remington Maturity Date" has the meaning ascribed thereto in Section 2.8;

"Remington Mortgage" has the meaning ascribed thereto in Section 5.1(b);

"Remington Note" has the meaning ascribed thereto in Section 5.1(a);

"Remington Property" means the Borrower's leasehold interest in the Remington
Lands, and all improvements (including without limitation the Remington
Facilities) now or hereafter located on the Remington Lands, together with all
tangible and intangible property of the Borrower now or hereafter owned or
leased by the Borrower in connection with the Remington Lands or the
improvements now or hereafter thereon;

"Remington Repayment Commencement Date" has the meaning ascribed thereto in
Section 3.1(b);

16

--------------------------------------------------------------------------------



"Remington Restricted Payment Release Conditions" has the meaning ascribed
thereto in Section 8.1(u);

"Reportable Event" has the meaning given to that term under ERISA and applicable
regulations thereunder;

"Request for Advance" means each request for an Advance under the Loan to be
submitted by the Borrower in a form acceptable to the Lender;

"Safety Consent" shall mean any consent, approval, permit, licence, Order,
filing, authorization, exemption, registration, ratification, permission, waived
reporting requirement or waived notice requirement and any related agreement or
communication whatsoever issued, granted, given or otherwise made available by
or under the authority of any Governmental Authority regarding health or safety
matters or under any Safety Law;

"Safety Law" shall mean any Applicable Legal Requirement designed to provide
safe or healthy conditions for the public or workers and to reduce safety or
health hazards for the public or workers and includes all Safety Consents;

"Securities" has the meaning ascribed thereto in Section 8.1(u)(ii);

"Security" has the meaning ascribed thereto in Section 5.1;

"Specified Loan Amount" means any time (i) prior to the Remington Repayment
Commencement Date, the principal amount of Thirty-Four Million Two Hundred
Thousand Dollars ($34,200,000) and (ii) on and after the Remington Repayment
Commencement Date, the aggregate principal amount of the Loan then outstanding
exclusive of the amount of the Capitalized Interest Tranche at such time and any
portion of such principal amount representing deemed Advances on account of
Costs as reasonably determined by the Lender;

"Subsequent Advance Date" means the date as defined in Section 4.2(a);

"Subsequent Advances" has the meaning ascribed thereto in Section 4.2;

"Substitute Aventura Security" has the meaning ascribed thereto in Section 5.2;

"Taxes" has the meaning ascribed thereto in Section 3.12(a);

"Threat of Release" shall mean a reasonable likelihood of a Release that may
require action in order to prevent or mitigate damage to the Environment that
may result from Release;

"Title Company" has the meaning ascribed thereto in Section 4.1(r);

"Title Policy" has the meaning ascribed thereto in Section 4.1(r);

17

--------------------------------------------------------------------------------



"Unmatured Event of Default" has the meaning ascribed thereto in Section 9.1;

"Zoo Trust" means the Oklahoma City Zoological Trust; and

"Zoo Trust Consent" means the consent of the Zoo Trust required to permit the
Borrower to enter into the Loan Documents to be provided by it and to perform
its obligations thereunder, in form and on terms satisfactory to the Lender,
acting reasonably.

1.2   Time

        All references in this Agreement and each of the other Loan Documents to
a time of day shall mean Oklahoma City time, unless otherwise indicated.

1.3   Calculation of Interest and Fees

        All calculations of interest and fees under this Agreement and the other
Loan Documents for any period (a) shall include the first day of such period
and, provided that the payment is received by Lender, as the case may be, by
11:00 a.m. on the due date for payment, shall exclude the last day of such
period and (b) shall be calculated on the basis of a year of 360 days for actual
days elapsed. At the written request of the Borrower, the Lender shall advise
the Borrower of the floating rate of the Interest Rate in effect from time to
time prior to the Remington Facilities Completion Date.

1.4   Currency

        All dollar amounts expressed herein shall refer to the lawful currency
of the United States of America.

1.5   Governing Law

        This Agreement shall be in accordance with and governed by the laws of
the State of Oklahoma and the laws of the United States of America applicable
therein, without reference to conflict of interest rules.

1.6   Inconsistencies

        In the event of any inconsistency or conflict between the terms of this
Agreement and the terms of any of the Security, the terms of this Agreement
shall govern.

1.7   Non-Business Days

        Whenever any payment to be made hereunder shall be stated to be due or
any action is required to be taken hereunder on a day which is not a Business
Day, such payments shall be made or such action shall be taken, as the case may
be, on the next succeeding Business Day and in the case of the payment of any
monetary amount, such extension of time shall in such case be included for the
purpose of computation of interest payable hereunder.

18

--------------------------------------------------------------------------------



1.8   Late Payments

        If any payment on a Business Day required to be made hereunder by the
Borrower is made after 11:00 a.m., such payment shall be deemed to have been
made on the next Business Day.

1.9   Accounting Terms

        All accounting terms not specifically defined herein shall be construed
in accordance with GAAP and, except as otherwise provided herein, all financial
data and statements submitted pursuant to this Agreement shall be prepared and
all financial calculations shall be made in accordance with such principles.

1.10 Interpretation Not Affected By Headings, Etc.

        The division of this Agreement into Articles, Sections, Subsections,
Paragraphs and Subparagraphs and the insertion of headings and an index are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement. The terms "this Loan Agreement", "this
Agreement", "hereof", "herein", and "hereunder" and similar expressions refer to
this Agreement and not to any particular Article, Section, Subsection, Paragraph
or Subparagraph or other portion hereof and include any agreement or instrument
supplementary or ancillary hereto.

1.11 Rules of Construction

        Words importing the singular number only shall include the plural and
vice versa. Words importing the use of any gender shall include all genders.
Words importing Persons shall include firms and corporations and vice versa. The
words "include", "includes" and "including" shall be deemed to be followed by
the phrase "without limitation". The word "will" shall be construed to have the
same meaning and effect as the word "shall". Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein (including this Agreement) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and permitted assigns, (c) unless otherwise expressly
stated, all references in these Provisions to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, these Provisions, but all such references elsewhere in this
Agreement shall be construed to refer to this Agreement apart from these
Provisions, (d) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (e) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

19

--------------------------------------------------------------------------------



1.12 Severability

        In the event that one or more of the provisions contained in this
Agreement shall be invalid, illegal or unenforceable in any respect under any
applicable law, the validity, legality or enforceability of the remaining
provisions hereof shall not be affected or impaired thereby; provided, however,
that if any provision contained herein which materially affects the ability of
the Borrower to perform its obligations hereunder and under the Security or
materially affects the validity, value or enforceability of this Agreement or
the Security shall be invalid, illegal or unenforceable, the Lender may, by
written notice to the Borrower, elect to terminate its obligation to make any
Advances hereunder. Each of the provisions of this Agreement is hereby declared
to be separate and distinct.

1.13 Schedules

        The following schedules are attached hereto and are incorporated in and
are deemed to be an integral part of this Agreement:

        Schedule A: Legal Description of the Aventura Lands

        Schedule B: Legal Description of the Remington Lands

        Schedule C: Permitted Encumbrances

        Schedule D: Legal Description of the Palm Meadows Training Center Lands

        Schedule E: Legal Description of the Gulfstream Lands


ARTICLE 2
THE LOAN


2.1   Loan Amount

        Subject to the terms and conditions of this Agreement, the Lender agrees
to lend to the Borrower up to an amount equal to the Loan Amount (the "Loan").
The Loan may be used solely for the purpose of financing the Construction Costs
and the Lender's Costs as herein contemplated and for no other purpose. Any
Advances made and subsequently repaid may not be re-borrowed.

2.2   Advances

        The Borrower shall be entitled to obtain Advances under the Loan upon
the following terms and conditions:

(a)the Borrower shall have given to the Lender notice of its intention to obtain
an Advance in accordance with the provisions of Section 4.1 or 4.2, as the case
may be;

20

--------------------------------------------------------------------------------



(b)Advances shall not occur more often than twice per month and shall be in
amounts which are not less than Two Hundred and Fifty Thousand Dollars
($250,000) each (other than the last Advance, which may be for a lesser amount,
and other than Holdback Advances, each of which shall be in an amount of not
less than One Hundred Thousand Dollars ($100,000));

(c)the total of all Advances made hereunder shall not exceed the principal
amount of Thirty-Four Million Two Hundred Thousand Dollars ($34,200,000) plus
the Costs in respect of which deemed Advances may be made pursuant to
Section 3.10, exclusive of any deemed Subsequent Advances pursuant to which
interest accrued and remaining unpaid prior to the Remington Facilities
Completion Date is capitalized to constitute part of the Loan Amount in
accordance with this Agreement;

(d)the Borrower shall have satisfied, on or before the date of the First
Advance, the conditions set out in Section 4.1 and have complied with the
requirements of this Section;

(e)the Borrower shall have satisfied, on or before the date of any Subsequent
Advance, the conditions set out in Section 4.2 and shall have complied with the
requirements of this Section for each Subsequent Advance;

(f)no Unmatured Event of Default or Event of Default shall have occurred and be
continuing; and

(g)no Advances shall be made subsequent to December 31, 2006.

2.3   Holdbacks

        Each Advance (other than the Holdback Advances) shall be subject to
holdbacks by the Lender in an amount determined by the Lender, acting
reasonably, and taking into account Applicable Legal Requirements, the
Construction Contracts and any other construction contracts relating to the
Construction, which holdbacks shall be advanced to the Borrower in accordance
with the provisions of Sections 2.2 and 2.4.

2.4   Holdback Advances

        Upon notification to the Lender by the Cost Consultant of the expiry of
all applicable lien periods that relate to the Construction or any discrete
portion of the Construction or any contract or sub-contract relating to the
Construction, the Borrower shall be entitled to obtain, as an Advance (herein
called a "Holdback Advance"), the amounts held back pursuant to Section 2.3 in
respect of such Construction (or any such discrete portion thereof or any such
contract or sub-contract relating thereto, as applicable), but only upon and in
compliance with the following terms and conditions:

(a)the Borrower shall have delivered a Request for Advance at least five
Business Days prior to the date of the Holdback Advance which Request for
Advance shall reflect compliance with this Section 2.4 and shall otherwise be
complete and acceptable to the Lender;

21

--------------------------------------------------------------------------------



(b)the Borrower shall, on or before the date of the Advance in question, have
satisfied the conditions set out in Section 4.2 and no Unmatured Event of
Default or Event of Default shall have occurred and be continuing;

(c)there shall not be any claims for Encumbrances (other than Permitted
Encumbrances) registered against title to the applicable Property nor shall the
Lender have received notice of any such claim and the Borrower shall have
delivered to the Lender statutory declarations or lien waivers, in form and
terms acceptable to the Lender, from all Persons entitled to payment pursuant to
the Construction Contract in question to the effect that, subject to receipt of
the holdback amounts in question, they have been fully paid for the work
completed to the date thereof and waiving any rights they may have against the
Lender in respect of non-payment for such work to date; and

(d)payment of a Holdback Advance shall only be made contemporaneously with the
payment of another Advance (a "regular Advance") other than another Holdback
Advance or a deemed Advance referred to in Section 3.9; provided that this
clause (d) shall not apply to any Holdback Advance to be made after the
completion of the Construction.

2.5   Advance Payments

        The proceeds of all Advances shall be paid to the Borrower by way of
deposit into the Borrower's current account as specified to the Lender in
writing from time to time, provided that the Lender may, upon the direction of
the Borrower, pay all or part of such proceeds directly to a third party to the
extent of any Construction Costs owed to such party which are the subject of
such Advance. At its discretion, the Lender may make payment of all or part of
such proceeds directly to a third party where necessary in order to preserve the
priority of the Security. The Borrower acknowledges that all proceeds advanced
hereunder are subject to the terms hereof, including the restrictions set out in
Section 8.1(u).

2.6   Evidences of Advances

        The Lender shall maintain a book of account evidencing the indebtedness
of the Borrower resulting from each Advance made from time to time and the
amounts of principal, interest and other fees payable and paid, and the amount
of interest accrued in accordance with the terms hereof, from time to time
hereunder. In any legal action or proceeding in respect of this Agreement, the
entries made in such book shall be in the absence of manifest error conclusive
evidence of the amounts of the obligations of the Borrower therein recorded.

2.7   Termination

        In addition to the rights of the Lender to terminate this Agreement
contained in Section 9.2, the Lender shall have the right to terminate this
Agreement and shall, upon such termination, be under no further obligation to
make any Advances pursuant hereto, in the event that the First Advance has not
occurred within 105 days of the date hereof whether due to the failure of the
Borrower to request the First Advance, to satisfy the conditions set out in
Section 4.1 in connection with a request from the Borrower for an Advance, or
otherwise, unless the failure for which is solely attributable to the Lender or
its consultants.

22

--------------------------------------------------------------------------------



2.8   Term

        Unless otherwise accelerated pursuant to the Loan Documents
(as hereinafter defined), the Loan shall mature on the tenth anniversary date of
the Remington Facilities Completion Date (the "Remington Maturity Date").

2.9   Cost Consultant

        In connection with the transactions contemplated hereunder and under the
other Loan Documents, the Lender shall have the right (but not the duty) to
employ such consultants (hereinafter a "Cost Consultant"), as it may deem
appropriate from time to time, to (a) review and make recommendations regarding
the work to be performed pursuant to the Construction Contracts, (b) inspect the
Remington Property from time to time to ensure that the Remington Facilities are
being duly constructed in accordance with the Construction Contracts and the
Loan Documents, (c) review and make recommendations to the Lender regarding any
elements of a Request for Advance, (d) obtain information and documentation
respecting the construction of the Remington Facilities, attend meetings
respecting the construction of the Remington Facilities and formulate reports
for the Lender pertaining to the construction of the Remington Facilities and
(e) perform such other construction related services with respect to the
Construction as the Lender from time to time may require, all solely on behalf
of the Lender. The reasonable costs and disbursements of such consultants shall
be paid by the Borrower upon demand from the Lender, which demand shall be
accompanied by an invoice from the Cost Consultant or the Lender. Neither the
Lender nor any Cost Consultant shall be deemed to have assumed any
responsibility to, or be liable to, the Borrower or any Guarantor with respect
to any actions taken or omitted by the Lender or such consultants pursuant to
this Section. The Borrower shall be entitled to receive, at its expense, copies
of all reports of the Cost Consultant, but shall not be entitled to rely on any
statements or actions of the Cost Consultant or any of the Lender's other
consultants. Neither the Cost Consultant nor any other consultant retained by
the Lender shall have the power or authority to grant any consents or approvals
or bind the Lender in any manner, absent written confirmation from the Lender of
the accuracy of the information conveyed by such consultant to the Borrower. Any
action or determination referred to hereunder as being taken or made by the Cost
Consultant may, at the Lender's election in its sole and absolute discretion,
instead be taken or made by the Lender. In the event that at any time there
shall be no Cost Consultant in place, then all actions or determinations herein
specified to be taken or made by the Cost Consultant shall be taken or made by
the Lender.

23

--------------------------------------------------------------------------------






ARTICLE 3
PAYMENTS AND INTEREST


3.1   Repayment

        Principal and interest (including capitalized interest) in respect of
the Loan shall be payable as follows:

(a)on the first to occur of the Remington Facilities Completion Date and the
Gulfstream Facilities Completion Date, there shall be established a separate
tranche of the Loan (the "Capitalized Interest Tranche") to which there shall be
allocated (i) on such date, a portion of the then outstanding Loan Amount equal
to the aggregate of (A) all interest theretofore capitalized under this
Agreement and (B) all interest theretofore capitalized under the Gulfstream Loan
Agreement and (ii) thereafter up to and including December 31, 2006, on each
date that interest is capitalized under either this Agreement or the Gulfstream
Loan Agreement, a portion of the Loan Amount equal to the amount of interest so
capitalized. The Loan Amounts allocated to the Capitalized Interest Tranche
shall be repaid as provided in Sections 3.3 and 3.1(e);

(b)the balance of the outstanding Loan Amount on January 1, 2007 (the "Remington
Repayment Commencement Date") not allocated to the Capitalized Interest Tranche,
together with interest thereon from and after the Remington Repayment
Commencement Date, shall be payable monthly in advance in 12 equal blended
monthly instalments per annum of principal and interest (based on a 25-year
amortization commencing on the Remington Repayment Commencement Date), without
demand on the first Business Day of each calendar month from and including the
Remington Repayment Commencement Date, with the first such payment to be made on
such date;

(c)interest accrued on the outstanding balance of the Capitalized Interest
Tranche from and including the Remington Repayment Commencement Date shall be
payable monthly in arrears on the first Business Day of each calendar month
thereafter;

(d)the Borrower shall make all payments due hereunder by payments to the Lender
at a bank account specified by the Lender from time to time; and

(e)on the Remington Maturity Date, the Borrower shall pay to the Lender the
entire amount then owing under the Loan, including, without duplication, all
accrued and unpaid interest, the unpaid balance, if any, of the Capitalized
Interest Tranche, fees and all other Indebtedness owing as of such date.

3.2   Limitation on Prepayment

        The Borrower shall have no right to pre-pay or otherwise repay the
amounts owing under this Agreement except in accordance with the provisions of
Section 3.4.

24

--------------------------------------------------------------------------------



3.3   Remington Excess Cash Flow Sweep

        Commencing on the Remington Facilities Completion Date, the Borrower
shall be required to pay (the "Remington Excess Cash Flow Sweep") to the Lender,
on or before the 10th Business Day following the delivery by the Borrower to the
Lender of financial statements of the Borrower for each applicable fiscal
quarter, an amount of not less than 75%, and not more than 100%, of the Excess
Cash Flow of the Borrower for such fiscal quarter. Each such payment shall be
applied in repayment of the Capitalized Interest Tranche. For greater certainty,
(a) a repayment pursuant to this Section 3.3 shall not constitute a pre-payment
to which the provisions of Section 3.4 shall apply and (b) in the event that the
Capitalized Interest Tranche shall be repaid in full pursuant to Section 3.3,
the Remington Excess Cash Flow Sweep shall terminate.

3.4   Prepayment

        The Borrower shall have the right to pre-pay the Loan provided that:
(i) the Borrower pays the principal amount of the Loan then outstanding
(together with, but without duplication, all accrued and unpaid interest, fees
and other Indebtedness owing, (including any interest capitalized and added to
the principal) as of such date) (the "Pre-Payment Amount") together with the
Pre-Payment Make-Whole Amount; and (ii) the Borrower cancels any undrawn portion
of the Loan. Notice of such voluntary pre-payment (a "Pre-Payment Notice") shall
be given by the Borrower (which notice shall be irrevocable when given) to the
Lender not later than 30 Business Days prior to the date of such pre-payment,
specifying the date of such pre-payment (the "Pre-Payment Date").

        The "Pre-Payment Make-Whole Amount" is the amount that, if invested by
the Lender on the Pre-Payment Date for a term equal to the time period from the
Pre-Payment Date to the Remington Maturity Date at a rate equal to the
U.S. Government Treasury Yield plus 150 basis points as of the Pre-Payment Date,
would yield an amount necessary to provide the Lender with a yield on the
Specified Loan Amount, such that the aggregate of the Pre-Payment Make-Whole
Amount and the earned income would equal the interest that the Lender would have
received under the Loan from the Pre-Payment Date to the Remington Maturity
Date. For the purposes hereof, "U.S. Government Treasury Yield" means a rate of
interest per annum equal to the weekly average yield to maturity of
United States Treasury Notes that have a constant maturity that corresponds to
the remaining term to maturity of the Loan as of the Pre-Payment Date,
calculated to the nearest 1/12th of a year (the "Remaining Term"). The Treasury
Yield will be determined as of the third Business Day immediately preceding the
Pre-Payment Date. The weekly average yields of United States Treasury Notes will
be determined by reference to the most recent statistical release published by
the Federal Reserve Bank of New York and designated "H.15(519) Selected Interest
Rates" or any successor release (the "H.15 Statistical Release"). If the
H.15 Statistical Release sets forth a weekly average yield for United States
Treasury Notes having a constant maturity that is the same as the Remaining
Term, then the Treasury Yield will be equal to such weekly average yield. In all
other cases, the Treasury Yield will be calculated by interpolation, on a
straight-line basis, between the weekly average yields on the United States
Treasury Notes that have a constant maturity closest to and greater than the
remaining term and the United States Treasury Notes that have a constant
maturity closest to and less than the Remaining Term (in each case as set forth
in the H.15 Statistical Release). Any weekly average yields so calculated by
interpolation will be rounded to the nearest 1/100th of 1%, with any figure of
1/200 of 1% or above being rounded upward. If weekly average yields for
United States Treasury Notes are not available in the H.15 Statistical Release
or otherwise, then the Treasury Yield will be calculated by interpolation of
comparable rates selected by the Independent Investment Banker. For purposes of
this Section 3.4, "Independent Investment Banker" means a primary United States
Government securities dealer appointed by the Lender after consultation with the
Borrower.

25

--------------------------------------------------------------------------------



        On receipt of full payment of the Pre-Payment Amount plus the
Pre-Payment Make-Whole Amount (plus all costs incurred by the Lender in
connection with such pre-payment), which amounts will be paid together by the
Borrower on the date set forth in the Pre-Payment Notice (which date will be no
less than 15 days and no more than 30 days after the date on which the Lender
receives the Pre-Payment Notice), the Lender will promptly execute and deliver
(or cause any Administrative Agent to execute and deliver) a full release and
discharge of the Security held by it with respect to the transactions and
obligations contemplated herein and complete or authorize discharges of all
security filings made in respect of the same, but in no event shall such release
operate as a release of any indemnities which are stated to survive a
termination and/or release of any such security or obligations.

3.5   Interest

        All Advances, including accrued and unpaid interest, fees, expenses and
Lender's Costs, shall bear interest, before and after default, at the Interest
Rate, with interest on overdue interest at the rate as was applicable
immediately prior to any arrears.

        Interest shall accrue daily, be calculated in accordance with
Section 1.3 and be due and payable in accordance with Section 3.1; provided,
however, that: (a) any interest payable in respect of the Loan accruing prior to
the Remington Repayment Commencement Date shall be capitalized and added to the
Capitalized Interest Tranche on each Interest Date, and shall be payable as
provided in Sections 3.3 and 3.1(e), in which event the interest amount so
capitalized shall be treated as principal for all purposes; and (b) any interest
accruing from and after the Remington Repayment Commencement Date (including
interest accruing during such period on the Capitalized Interest Tranche) shall
accrue daily, be calculated in accordance with Section 1.3, and be due and
payable from time to time, in accordance with the terms set out in
Sections 3.1(b) and (c), as applicable.

3.6   Unwinding Costs

        The Borrower shall, from time to time, indemnify the Lender and hold it
harmless from and against any and all costs, losses, liabilities or expenses,
including losses of profits, whether on account of interest paid by the Lender
to lenders of funds borrowed by it or depositors of funds deposited with it to
make or maintain any Advance which it may suffer or incur as a result of any
failure by the Borrower to borrow any funds after requesting an Advance (except
where such failure is the result of the refusal of the Lender to make such funds
available where the Borrower is otherwise entitled to borrow such funds
hereunder). The obligations of the Borrower under this Section 3.6 shall survive
the payment and performance of the Indebtedness, liabilities and obligations of
the Borrower under, and the termination and release by the Lender of, this
Agreement and the other Loan Documents.

26

--------------------------------------------------------------------------------



3.7   Application of Expropriation Proceeds

        Upon the lawful expropriation or condemnation of the whole or any
portion of any of the Properties, the proceeds of such expropriation or
condemnation, after deducting amounts required to satisfy the interests of
Permitted Encumbrances, up to but not exceeding the amount of the Loan
outstanding at the time of the expropriation or condemnation shall be paid
immediately over to the Lender, which shall not be considered a pre-payment. The
proceeds of such expropriation or condemnation may be applied by the Lender in
repayment of the principal amount of the Loan then outstanding (without payment
of a Prepayment Make Whole Amount or otherwise cancelling any undrawn amount of
the Loan) in accordance with the provisions hereof.

3.8   Interest on Fees and Other Charges

        All fees and other charges or amounts outstanding after demand,
maturity, default or judgment owing to the Lender shall bear interest at a rate
per annum equal to the Interest Rate. Such interest shall be determined daily,
payable on demand and compounded monthly in arrears on the last day of each
calendar month.

3.9   [Intentionally Blank]

3.10 Costs, Expenses, Etc.

        The Borrower agrees that all Costs incurred by the Lender, including, in
connection with the preparation, execution, delivery and amendment of this
Agreement, the Security, any other Loan Documents and/or the Lender's due
diligence, including legal, accounting, environmental and other professional
fees and expenses, shall be for the account of the Borrower, and (a) provided
that there has not occurred an Event of Default or Unmatured Event of Default
which is continuing and provided that such amounts are incurred prior to the
Remington Facilities Completion Date, shall be deemed for all purposes to have
been paid through deemed Advances by the Lender to Borrower under this Agreement
and (b) provided that such amounts are incurred on and after the Remington
Facilities Completion Date or prior to such date if an Event of Default has
occurred and is continuing, shall be paid by the Borrower to the Lender promptly
following receipt of an invoice therefor. The Borrower further agrees to
promptly pay following receipt of an invoice therefor all such reasonable Costs
incurred by the Lender, and all such Costs incurred by the Lender in connection
with the underwriting, approval, documentation, modification, workout,
collection or enforcement of the Loan or any of the Loan Documents
(as applicable), including, without limitation, all fees and expenses, including
attorneys' fees and expenses incurred by the Lender in the interpretation and
enforcement of its rights hereunder and under the other Loan Documents,
including the interpretation and enforcement of any of the Construction
Contracts by the Lender, and all such Costs shall be included as additional
indebtedness bearing interest at the Interest Rate set forth hereunder and in
the Remington Note until paid. For the purposes hereof, "Costs" means all
reasonable expenditures and expenses which may be paid or incurred by or on
behalf of the Lender, including repair costs, payments to remove or protect
against liens, attorneys' (primary and local) and legal fees and costs
(including, but not limited to, all appellate level and post-judgment
proceedings), receivers' fees, appraisers' fees, engineers' fees, accountants'
fees, independent consultants' fees (including environmental and insurance
consultants), all reasonable costs and expenses incurred in connection with any
of the foregoing, the Lender's out-of-pocket costs and expenses related to any
audit or inspection of the Properties, outlays for documentary and expert
evidence, stenographers' charges, documentary transfer and stamp taxes,
intangible taxes, escrow fees, publication costs, and costs (which may be
estimates as to items to be expended after entry of an order or judgment) for
procuring all such abstracts of title, title searches and examination, title
insurance policies, and similar data and assurances with respect to title as the
Lender may deem reasonably necessary either to prosecute any action or to
evidence to bidders at any sale of any collateral the true condition of the
title to, or the value of, such collateral. "Costs" shall also include the
reasonable fees and expenses of any of the Lender's consultants retained by the
Lender pursuant to the terms of this Agreement. Following the Remington
Facilities Completion Date, in the event that the Borrower shall at any time
fail to remit payments of any such Costs to the Lender within 30 days of the
Lender's delivery of an invoice therefor, then the Lender reserves the right, at
any time(s) in the future, to require the Borrower to deposit with the Lender an
amount of cash equal to the estimated Costs to be incurred by the Lender
(a "Cost Retainer") on account of any pending matter which may result in Costs
being incurred by the Lender which the Borrower is responsible to pay to the
Lender hereunder. In such an event, the Lender shall have the right to require a
Cost Retainer prior to being obligated to take any action required of the Lender
under the Loan Documents. Upon written request from the Borrower, the Lender
shall provide to the Borrower an accounting as to the receipt and expenditure of
each Cost Retainer delivered to the Borrower.

27

--------------------------------------------------------------------------------



3.11 Maximum Interest Rate

        Notwithstanding anything to the contrary contained herein in the event
that the Interest Rate exceeds the maximum rate of interest allowed by
applicable law, as amended from time to time, in any interest period during the
term of the Loan, only the maximum rate of interest allowed shall then be
charged but thereafter in any interest period or periods during which the rate
is less than the maximum rate allowed by applicable law, as amended from time to
time, the Interest Rate shall be increased so that the Lender may collect
interest in such amount as may have been charged pursuant to the terms of the
Remington Note, but which was not charged because of the limitation imposed by
law. It is the intent of the parties hereto that in no event shall the amount of
interest due or payment in the nature of interest payable hereunder exceed the
maximum rate of interest allowed by applicable law, as amended from time to
time, and in the event any such payment is paid by the Borrower or received by
the Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the Lender, in writing, that the Borrower
elects to have such excess sum returned to it forthwith. The Lender may, in
determining the maximum rate of interest allowed under applicable law, as
amended from time to time, take advantage of: (i) the rate of interest permitted
by Sections 3-605 and 5-107(2) of the Oklahoma Uniform Consumer Credit Code, 14A
Okla. Stat. §§ 3-605 and 5-107(2) (relating to maximum rates of loan finance
charges on loans which are not consumer loans), and 12 United States Code,
Sections 85 and 86, and (ii) any other law, rule, or regulation in effect from
time to time, available to the Lender which exempts the Lender from any limit
upon the rate of interest it may charge or grants to Lender the right to charge
a higher rate of interest than that allowed by Oklahoma law.

28

--------------------------------------------------------------------------------



3.12 Payments Free of Withholding Taxes

        (a)    All payments required to be made by the Borrower hereunder shall
be made to the Lender free and clear of and without deduction for any and all
present and future taxes (other than income taxes payable by the Lender),
withholdings, levies, duties and other governmental charges ("Taxes") with the
exception of any Taxes payable by reason of the Lender or any Permitted Lender
Assignee being a non-resident of the United States of America. Upon request by
the Lender, the Borrower shall furnish to the Lender a receipt for any Taxes
paid by the Borrower pursuant to this Section 3.12 or, if no Taxes are payable
with respect to any payment required to be made by the Borrower hereunder,
either a certificate from each appropriate taxing authority or an opinion of
counsel acceptable to the Lender, in either case stating that such payment is
exempt from or not subject to Taxes. If any Taxes are paid or payable by the
Lender, other than Taxes which were payable solely by reason of the Lender
becoming a non-resident of the United States of America or the assignment by the
Lender, at a time when no demand had been made by the Lender hereunder or, if
demand has been made, the time period within which the Borrower must respond to
such demand has not expired, of any of its rights hereunder or under the
Security to a Person that was a non-resident of the United States of America,
the Borrower will, upon demand by the Lender, and whether or not such Taxes
shall be correctly or legally asserted, indemnify the Lender for such payments,
together with any interest, penalties and expenses in connection therewith plus
interest thereon at the applicable rate under the Loan, as the case may be
(calculated as if such payments constituted overdue amounts of principal as of
the date of making such payments). In the event that any such Taxes paid by the
Lender and reimbursed by the Borrower are incorrectly or illegally asserted, the
Lender shall, at the request and expense of the Borrower, cooperate with the
Borrower in order to enable the Borrower to obtain a payment of such Taxes. The
obligations of the Borrower under this Section 3.12 shall survive the payment
and performance of the Indebtedness, liabilities and obligations of the Borrower
under, and the termination and release by the Lender of, this Agreement and the
other Loan Documents.

        (b)    The Lender shall indemnify and save the Borrower harmless from
and against any Loss arising by reason of the Lender or any Permitted Lender
Assignee being a non-resident of the United States of America, including,
without limitation, the loss of any deductions or credits in respect of Taxes
relating to interest paid pursuant to this Agreement.

3.13 Concurrent Exercise of Prepayment Rights

        Notwithstanding anything to the contrary in Section 3.4, the parties
agree that, in the event the Gulfstream Loan Agreement shall be in effect, it is
a condition to the exercise by the Borrower of its prepayment rights under
Section 3.4 that the Gulfstream Guarantor exercise its prepayment rights under
Section 3.4 of the Gulfstream Loan Agreement concurrently and that any amounts
payable hereunder and thereunder as a result of such concurrent exercise of
prepayment rights are due and payable, and are paid, on the same day.

29

--------------------------------------------------------------------------------




ARTICLE 4
ADVANCES UNDER THE LOAN


4.1   First Advance

        The Borrower shall be entitled to obtain the first Advance (herein
called the "First Advance") under the Loan upon, and only in compliance with the
following terms and upon satisfaction of the following conditions, all in form
and substance satisfactory to the Lender in its sole discretion:

(a)the First Advance shall occur upon a date (herein called the "First Advance
Date") determined by the Borrower, provided that the Borrower shall have
delivered to the Lender a complete and accurate Request for Advance, which
Request for Advance shall reflect compliance by the Borrower with the provisions
of this Section 4.1 and, among other things, shall contain the certificate of a
senior officer of the Borrower which shall:

(i)certify as to the aggregate amount of Construction Costs paid or incurred and
payable by the Borrower at the date thereof which are the subject of the Request
for Advance in question;

(ii)show any construction lien holdback;

(iii)certify that all such Construction Costs are in accordance with the budget
and Plans and that the amount remaining to be advanced under the Loan for the
Construction is not less than the remaining Construction Costs that will be
required to achieve completion of the Construction; and

(iv)certify that, to the best of such Person's knowledge, all construction to
the date of the certificate is in material compliance with all Applicable Legal
Requirements, the issued building permits and the Plans, and that there are no
material infractions in respect thereof whatsoever.

Such certificate, as part of the Request for Advance, shall be supported by
evidence satisfactory to the Lender, acting reasonably, and, if requested by the
Lender, shall be accompanied by receipts, invoices, where available and where
such costs have not yet been paid, or other satisfactory evidence for the
payment of all Construction Costs forming part of the Advance requested, which
shall be verified by and acceptable to the Lender. In addition, the Request for
Advance shall be accompanied by: (a) copies of all lien waivers or releases for
all lienable work performed on the Remington Property and paid for with the
proceeds of the prior disbursement or otherwise (all such waivers or releases to
be in such form as is reasonably required by Lender), (b) copies of all
contractor's affidavits as to payment of work to the date and the Borrower's
affidavit as to such work as is not covered by the Construction Contracts, each
together with supporting documentation evidencing to the Lender's satisfaction
payment of all Construction Costs to date and funded under the Loan, (c) a
report in form and content satisfactory to the Lender from the Cost Consultant,
and (d) such other documents supporting the Request for Advance as the Lender
may reasonably request;

30

--------------------------------------------------------------------------------



(b)the First Advance shall include an amount equal to the Lender's Pre-Advance
Expenses (as determined by the Lender), and the cash portion of such First
Advance shall be in an amount which does not exceed the value of the work in
place for the Construction, as determined by the Cost Consultant, provided that
the amount remaining to be advanced under the Loan for the Construction shall
never be less than the remaining Construction Costs that will be required to
achieve completion of the Construction, as estimated by the Cost Consultant;

(c)the Borrower shall have made available to the Lender true copies, where
available, or otherwise photocopies of all Construction Contracts;

(d)[intentionally deleted];

(e)the Borrower and the Guarantors shall have made available to the Lender
certified copies of their incorporating documents and shall have delivered to
the Lender incumbency certificates with respect to the officers of the Borrower
and the Guarantors signing this Agreement and the Security;

(f)the Borrower and the Guarantors shall have delivered to the Lender
resolutions authorizing the Loan and any documents to be provided pursuant to
the provisions hereof, and all documents evidencing any necessary corporate
action of the Borrower and the Guarantors certified by appropriate officers
thereof;

(g)the representations and warranties set forth in Article 6 shall be true and
accurate in all respects as of the date of the First Advance, and the Borrower
and the Guarantors shall have delivered to the Lender a certificate of senior
officers of each of the Borrower and the Guarantors (but not in their personal
capacity) to the foregoing effect;

(h)the Borrower and the Guarantors shall have made available to the Lender true
copies of all of the Material Agreements then in existence, together with the
consents and acknowledgements of all parties thereto required by the terms of
such Material Agreements (other than the Borrower or the Guarantors, as
applicable), to the grant of the Security in such Material Agreements all of
which shall be in form, scope and terms satisfactory to the Lender and its
counsel, acting reasonably;

(i)the Lender shall have received the Security, all in form and substance
satisfactory to the Lender, and all action required by the Borrower and the
Guarantors to fully perfect and maintain such Security of and upon the assets of
the Borrower and the Guarantors to which it applies shall have been successfully
completed, including completion of all security filings under UCC and real
property registrations;

(j)the Borrower shall have delivered to the Lender a certificate of the Borrower
in a form satisfactory to the Lender certifying the good standing of the
Borrower and the Guarantors under, and the validity and currency in force of,
all Permitted Encumbrances and Material Agreements;

31

--------------------------------------------------------------------------------



(k)the Lender shall be satisfied, acting reasonably, with the budget for the
Construction;

(l)the Cost Consultant shall have performed an inspection of the Construction
and reported to the Lender that the amount of Construction in place and the cost
to complete in respect of the Construction do not exceed an aggregate of
Thirty-Four Million Two Hundred Thousand Dollars ($34,200,000);

(m)the Borrower and/or the Guarantors shall have made available to the Lender
tax certificates or other documentation reasonably satisfactory to Lender in
respect of each of the Properties, evidencing that all municipal taxes and
assessments due and payable in respect thereof up to the date of the First
Advance have been paid in full;

(n)no litigation, regulatory or other proceeding shall have been commenced
seeking to restrict the Borrower and/or the Guarantors from completing the
transactions contemplated hereby;

(o)without derogating from the Borrower's and the Guarantors' representations,
warranties and covenants herein and under the Loan Documents, the Lender shall
be satisfied with: (i) its due diligence review of the Properties, including
with respect to environmental reports and ability to rely upon such reports,
environmental and other approvals, title to properties and assets and legal
matters; (ii) its due diligence relating to the Remington Facilities, including
as to the reasonable likelihood of the issuance of all Governmental
Authorizations required to construct, open and operate the Remington Facilities;
and (iii) its assessment of all environmental conditions relating to the
Properties and actual or potential environmental liabilities of the Borrower and
the Guarantors and those of their respective subsidiaries specified by the
Lender, including any appropriate insurance;

(p)in the opinion of the Lender, no Material Adverse Change shall have occurred
since the dates of the combined financial statements referred to in
Sections 6.1(i) and 6.1(j);

(q)the Borrower shall have made available to the Lender copies of paid-up
policies evidencing the insurance to be maintained by the Borrower and/or any of
the Guarantors pursuant to Section 7.1(r);

(r)the Lender shall have received a title insurance commitment or commitments,
in from and substance satisfactory to the Lender, committing the title insurer
to issue a lender's title insurance policy (the "Title Policy") within 90 days
thereafter in an amount to be determined by the Lender, acting reasonably, from
First American Title Insurance Company (or any other title company acceptable to
the Lender) (the "Title Company"), insuring the Borrower's leasehold and fee
interests in the Remington Property and the applicable Guarantor's fee ownership
of the other Properties, the marketability of title, that the Remington Mortgage
is a valid first priority Encumbrance on the leasehold and fee ownership
interest of the Borrower in respect of the Remington Property, that the
Gulfstream/Aventura Second Mortgage is a valid second priority encumbrance on
the Gulfstream/Aventura Property and the Palm Meadows Training Center Second
Mortgage is a valid second priority Encumbrance on the Palm Meadows Training
Center Property, in each case, free and clear of Encumbrances other than the
Permitted Encumbrances and exceptions to title approved in writing by the
Lender, the validity and effectiveness of any such Encumbrances on the exercise
by the Lender of its rights and remedies upon the occurrence of an Event of
Default under this Agreement, together with an endorsement to the Lender's title
insurance policy to confirm that the title insurance will continue to be
effective following the platting of the Properties. The Title Policy shall also
contain any endorsements reasonably required by the Lender;

32

--------------------------------------------------------------------------------



(s)the Borrower and the Guarantors shall also have made available to the Lender
surveys with respect to the Properties certified by independent, duly qualified,
Florida or Oklahoma Land Surveyors, as applicable, satisfactory in substance and
form to the Lender and the Lender's Florida Agent and Oklahoma Agent,
respectively, all of which surveys shall evidence no title defects other than
Permitted Encumbrances or defects which have been insured over by title
insurance;

(t)the Borrower shall have delivered to the Lender certificates of the Architect
or a professional engineer responsible for the design of the Construction in
substance and form satisfactory to the Lender and to the counsel for the Lender
(acting reasonably) to the effect that:

(i)such Architect or professional engineer, as the case may be, is responsible
for the preparation of the Plans and the supervision of the Construction in
accordance with such Plans;

(ii)the Plans have been approved by all authorities having jurisdiction and the
Construction has been constructed to date substantially in accordance with such
Plans; and

(iii)all permits, licences or other evidence of authorization required for such
Construction to date have been obtained;

(u)the Construction, to the extent constructed to date, complies in all material
respects with all applicable zoning and building codes, ordinances and
regulations;

(v)the Lender shall be satisfied with the zoning and other by-law and regulatory
requirements for the Construction;

33

--------------------------------------------------------------------------------



(w)the Borrower and the Guarantors shall have delivered to the Lender opinions
of each of the Borrower's and Guarantors' Florida Agent and the Borrower's
Oklahoma Counsel addressed to the Lender, the Lender's Counsel and, as
applicable, the Lender's Florida Agent or the Lender's Oklahoma Counsel, in
form, scope and substance satisfactory to the Lender and its counsel, acting
reasonably, which shall be similar, mutatis mutandis, to opinions provided to
the Lender in connection with the initial advance under the Gulfstream Loan
Agreement;

(x)the Lender shall have received the Zoo Trust Consent, and the Security to be
provided by the Borrower shall have been duly registered in all applicable
offices of public record;

(y)all proceedings to be taken in connection with the transactions contemplated
by this Agreement in connection with the First Advance, and all documents
incident thereto, shall be reasonably satisfactory in form and substance to the
Lender, and the Borrower and the Guarantors shall have provided to or made
available to the Lender copies of all documents which the Lender may reasonably
request in connection with the First Advance, said transactions and copies of
the records of all corporate proceedings in connection therewith in form and
substance reasonably satisfactory to the Lender;

(z)the Borrower shall, prior to such Advance and, in accordance with
Section 7.1(l), have funded at its own cost and expense, any cost overruns which
have been identified by the Cost Consultant;

(aa)the Borrower shall have delivered to the Lender a fully executed amendment
to the credit facility between Bank of Montreal and MEC that makes all changes
necessary to permit the transactions contemplated by this Agreement;

(bb)the Lender shall have received reasonably current environmental reports in
respect of the Remington Property and the Palm Meadows Training Center Property
prepared by a duly qualified environmental consultant, together with reliance
letters addressed to the Lender, all to be in form, scope and terms satisfactory
to the Lender, and the Lender shall be satisfied with such environmental
reports, in its sole and absolute discretion;

(cc)the Lender shall have received a reasonably current appraisal of the Palm
Meadows Training Center Property prepared by a duly qualified property
appraiser, indicating that the value of such Property is not less than
Forty-Five Million Dollars ($45,000,000), in form, scope and terms satisfactory
to the Lender, in its sole and absolute discretion;

(dd)the Lender shall have received a feasibility study with respect to the
Remington Facility, prepared by an experienced gaming consultant acceptable to
the Lender, acting reasonably, and the Lender shall be satisfied therewith in
its sole and absolute discretion;

34

--------------------------------------------------------------------------------



(ee)the Lender shall have received the documents referred to in
Section 7.1(d)(ii)(A), 7.1(d)(ii)(B), 7.1(d)(ii)(C), 7.1(d)(ii)(D),
7.1(d)(ii)(E), 7.1(d)(ii)(F), and 7.1(d)(iii) as at or for the most recently
completed month, fiscal quarter or fiscal year or for the future fiscal year or
years, as applicable;

(ff)no Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of the First Advance;

(gg)the Gulfstream Guarantor shall have provided due and timely notice to the
Florida Division of Pari-Mutuel Wagering in connection with its entering into of
the Security and other applicable Loan Documents;

(hh)no event of default or unmatured event of default under the Gulfstream Loan
Agreement shall have occurred and be continuing; and

(ii)the Lender's financing commitment for "The Meadows Construction Loan" as
referred in the term sheet dated December 8, 2004 between MEC and the Lender
shall have been terminated by mutual agreement of all parties thereto.

4.2   Subsequent Advances

        The Borrower shall be entitled to obtain subsequent advances of funds
(herein called "Subsequent Advances") under the Loan, upon the following terms
and conditions:

(a)except with respect to Advances deemed to be made hereunder, Subsequent
Advances shall occur not more frequently than twice a month, upon a date (herein
called a "Subsequent Advance Date") determined by the Borrower by way of written
notice to the Lender in the form of a Request for Advance given at least five
(5) Business Days prior to the Subsequent Advance Date in question which Request
for Advance shall reflect compliance with this Section 4.2 and, in particular,
shall contain the same form of officer's certificate and supporting
documentation as is required for a Request for Advance pursuant to
Section 4.1(a) and shall otherwise be complete and acceptable to the Lender,
acting reasonably;

(b)the amount of any Subsequent Advance shall be in an amount which, together
with the aggregate of all previous Advances for the Construction, does not
exceed the value of the work in place for the Construction, as determined by the
Cost Consultant, provided that the amount remaining to be advanced under the
Loan for the Construction shall never be less than the remaining Construction
Costs that will be required to achieve completion of the Construction, as
estimated by the Cost Consultant;

(c)insofar only as any agreement granting additional security that was not in
place at the time of the giving of a previous opinion under Section 4.1 or this
Section is given in favour of the Lender, the Lender shall have. received
updated opinions in form, substance and scope satisfactory to the Lender and its
counsel to the same effect as the opinions delivered pursuant to Section 4.1;

35

--------------------------------------------------------------------------------



(d)if so requested, the Lender shall have received an opinion from counsel to
the Borrower and/or the Guarantors in form, substance and scope satisfactory to
the Lender and its counsel confirming the effectiveness, perfection and priority
of the Security;

(e)the Borrower shall, prior to such Advance and in accordance with
Section 7.1(i), have funded at its own cost and expense any cost overruns which
have been identified by the Lender or the Cost Consultant;

(f)the Lender shall have received from the Cost Consultant a report satisfactory
to the Lender as to the progress of the Construction as of the Subsequent
Advance Date in question;

(g)Subsections 4.1(c), (h), (u) and (v) shall have been satisfied and shall
continue to be true and accurate and in full force and effect as of the
Subsequent Advance Date in question;

(h)the representations and warranties set forth in Article 6 shall be true and
accurate in all respects as of the date of the Subsequent Advance (except as
such representations and warranties may be updated or otherwise modified to
reflect any changes consented to in writing by the Lender), and the Borrower and
the Guarantors shall have delivered to the Lender a certificate of senior
officers of each of the Borrower and the Guarantors, without personal liability,
as to the foregoing effect;

(i)from and after the completion of construction of the Remington Facilities,
the Lender will not be required to make any Subsequent Advances, other than
Holdback Advances;

(j)the final Advance for sums due on the Construction Contracts shall be made
following completion of the work contemplated thereby to the satisfaction of the
Lender and the Cost Consultant and the furnishing of the following documents to
the Lender and the Cost Consultant: (i) all required affidavits from the
contractor under the applicable Construction Contracts and the Borrower, (ii) a
certificate from the Architect certifying that the applicable work was completed
in accordance with the Plans, (iii) final releases or lien waivers from all
applicable contractors and other lienors (including, without limitation, the
lien rights of the construction contractor), which releases or waivers must be
acceptable to the Lender and the Title Company; provided, however, that the
Borrower shall obtain and deliver to the Lender a final unqualified lien waiver
from each such party at the time of payment of such specific amount to such
party, (iv) a certificate from the Cost Consultant certifying that the
applicable work has been completed in accordance with the Plans (including
completion of the final punch list items, which punch list shall be prepared by
or on behalf of the Borrower and approved by the Cost Consultant in its
discretion), that all Governmental Rules have been satisfied in respect of the
Construction and that direct connection has been made for all utility services
to the Remington Property, (v) a certificate of occupancy for the Construction,
any required approval by the Board of Fire Underwriters or its equivalent having
jurisdiction over the Remington Property, and any other approval required by any
Governmental Authority to the extent that any such approval is a condition to
the lawful use and occupancy of the Remington Property and the opening of same
to the public, (vi) a final certified "as-built" survey of the Remington
Property satisfactory to the Lender and the Cost Consultant, and (vii) the final
endorsement to the Title Insurance Policy, reflecting no exceptions from
coverage except the Permitted Encumbrances;

36

--------------------------------------------------------------------------------



(k)an endorsement to the Title Policy (or, if the Title Policy is not then
issued, a commitment from the Title Company to issue such endorsement) shall
have been delivered to the Lender, increasing the amount of coverage to include
the amount of the Advance then requested, which endorsement shall show no
exceptions to title other than the Permitted Encumbrances;

(l)no Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of the Subsequent Advance; and

(m)in the opinion of the Lender, no Material Adverse Change shall have occurred
since the date of the immediately preceding Advance.


ARTICLE 5
SECURITY FOR LOAN


5.1   General

        As evidence of, and security for, the Loan and all other obligations,
liability and indebtedness of the Borrower hereunder and under the other Loan
Documents, both present and future (the "Indebtedness"), the Borrower shall
deliver to the Lender, in form satisfactory to the Lender and its counsel, on or
before the First Advance Date:

(a)a grid promissory note in the amount of Forty Million Dollars
($40,000,000.00) from the Borrower in favour of the Lender (the "Remington
Note");

(b)a perfected first priority Encumbrance on the Borrower's leasehold interest
in the Remington Lands pursuant to a leasehold mortgage of even date herewith
from the Borrower in favour of the Lender (the "Remington Mortgage");

(c)a first priority assignment of rents and leases generated by the use and
occupancy of the Remington Property pursuant to an assignment of rents and
lessor's interest in the Occupancy Agreements relating to the Remington Property
of even date herewith from the Borrower to the Lender;

(d)a general assignment of the Borrower's interest in the Material Agreements
relating to the Remington Property, where permitted; provided that if the
assignment of any such Material Agreement is not permitted, the Borrower shall
use its commercially reasonable efforts to obtain all consents and waivers
necessary to assign to the Lender such Material Agreement and further agrees
that if such consents and waivers are not obtained, such Material Agreement
shall be held by the Borrower for the benefit of and in trust for the Lender;

37

--------------------------------------------------------------------------------



(e)a perfected first priority Encumbrance (subject to any Permitted
Encumbrances) in all personal property of the Borrower now owned and hereafter
acquired (excluding licences and permits but including the fee interest of
Remington in the Remington Park Race Track clubhouse/grandstand forming part of
the Remington Property), pursuant to a general security agreement of even date
herewith from the Borrower to the Lender and which shall also contain a negative
pledge on all of the Borrower's licences and permits;

(f)the environmental indemnity agreement in respect of the Remington Property,
of even date herewith, from the Borrower in favour of the Lender;

(g)the guarantee and indemnity of MEC (the "MEC Guarantee and Indemnity")
pursuant to which MEC unconditionally guarantees the payment and performance of
the Indebtedness outstanding from time to time, as well as interest and other
amounts owing hereunder or under the other Loan Documents, the completion of the
Construction in accordance with the Remington Development Agreement, the
Construction Contracts and the Plans, and the performance of all other
obligations of the Borrower under the Loan and the Loan Documents, including the
payment of cost overruns pursuant to Section 7.1(l), together with: (i) a stock
pledge agreement of even date herewith from MEC to the Lender pursuant to which
MEC pledges 100% of the issued and outstanding capital stock of the Palm Meadows
Guarantor (such pledge to be subordinate to the pledge of such shares provided
by MEC under the Gulfstream Loan Agreement); and (ii) a negative pledge of even
date herewith from MEC to the Lender pursuant to which MEC agrees not to pledge
or otherwise encumber any of the issued and outstanding capital stock of the
Borrower and/or the Gulfstream Guarantor. Recourse under the MEC Guarantee and
Indemnity shall become limited to the security under the stock pledge agreement
referred to in (i) above effective as of the Remington Facilities Completion
Date, provided that no Unmatured Event of Default or Event of Default shall have
occurred and be then continuing.

(h)in return for guarantee and indemnity fees paid by the Borrower to the
Gulfstream Guarantor in the amount of $43,750, the guarantee and indemnity
(the "Gulfstream Guarantee and Indemnity") of the Gulfstream Guarantor, under
which the Gulfstream Guarantor unconditionally guarantees the payment and
performance of the Indebtedness outstanding from time to time, as well as
interest and other amounts owing hereunder or under the other Loan Documents,
the completion of the Construction in accordance with the Remington Development
Agreement, the Construction Contracts and the Plans, and the performance of all
other obligations of the Borrower under the Loan and the Loan Documents,
including the payment of cost overruns pursuant to Section 7.1(l);

38

--------------------------------------------------------------------------------



(i)as security for the Gulfstream Guarantee and Indemnity:

(i)a perfected second priority Encumbrance on the Gulfstream/Aventura Properties
pursuant to a mortgage of even date herewith from the Gulfstream Guarantor in
favour of the Lender (the "Gulfstream/Aventura Second Mortgage");

(ii)a second priority assignment of rents and leases generated by the use and
occupancy of the Gulfstream/Aventura Properties pursuant to an assignment of
rents and lessor's interest in the Occupancy Agreements relating to the
Gulfstream Properties of even date herewith from the Gulfstream Guarantor to the
Lender;

(iii)a second general assignment of the Gulfstream Guarantor's interest in the
Material Agreements relating to the Gulfstream/Aventura Properties, where
permitted; provided that if the assignment of any such Material Agreements is
not permitted, the Gulfstream Guarantor shall use its commercially reasonable
efforts to obtain all consents and waivers necessary to assign to the Lender
such Material Agreement and further agrees that if such consents and waivers are
not obtained, such Material Agreement shall be held by the Gulfstream Guarantor
for the benefit of and in trust for the Lender;

(iv)a perfected second priority Encumbrance (subject to any Purchase Money
Security Interest granted to lenders or vendors up to a maximum amount of Twelve
Million and Five Hundred Thousand Dollars ($12,500,000) in the aggregate for
purposes only of acquiring the Gulfstream FF&E) in all personal property of the
Gulfstream Guarantor now owned and hereafter acquired (excluding licences and
permits), in each case to the extent permitted by applicable laws and
regulations, and a negative pledge in respect of all licences and permits,
pursuant to a general security agreement of even date herewith from the
Gulfstream Guarantor to the Lender; and

(v)the environmental indemnity agreement in respect of the Gulfstream/Aventura
Properties, of even date herewith, from the Gulfstream Guarantor in favour of
the Lender.

        All of the items of security referred to in this Clause (i) shall be
subordinate to the same types of security provided by the Gulfstream Guarantor
to the Lender as security for its liabilities and obligations under the
Gulfstream Loan Agreement;

(j)in return for guarantee and indemnity fees paid by the Borrower to the Palm
Meadows Guarantor in the amount of $43,750, the guarantee and indemnity
(the "Palm Meadows Guarantee and Indemnity") of the Palm Meadows Guarantor,
under which the Palm Meadows Guarantor unconditionally guarantees the payment
and performance of the Indebtedness outstanding from time to time, as well as
interest and other amounts owing hereunder or under the other Loan Documents,
the completion of the Construction in accordance with the Remington Development
Agreement, the Construction Contracts and the Plans, and the performance of all
other obligations of the Borrower under the Loan and the Loan Documents,
including the payment of cost overruns pursuant to Section 7.1(l);

39

--------------------------------------------------------------------------------



(k)as security for the Palm Meadows Guarantee and Indemnity:

(i)a perfected second priority Encumbrance on the Palm Meadows Training Center
Property pursuant to a mortgage of even date herewith from the Palm Meadows
Guarantor in favour of the Lender (the "Palm Meadows Training Center Second
Mortgage");

(ii)a second priority assignment of rents and leases generated by the use and
occupancy of the Palm Meadows Training Center Property pursuant to an assignment
of rents and lessor's interest in the Occupancy Agreements relating to the Palm
Meadows Property of even date herewith from the Palm Meadows Guarantor to the
Lender;

(iii)a second general assignment of the Palm Meadows Guarantor's interest in the
Material Agreements relating to the Palm Meadows Training Center Property, where
permitted; provided that if the assignment of any such Material Agreements is
not permitted, the Palm Meadows Guarantor shall use commercially reasonable
efforts to obtain all consents and waivers necessary to assign to the Lender
such Material Agreement and if such consents and waivers are not obtained, such
Material Agreement shall be held by the Palm Meadows Guarantor for the benefit
of and in trust for the Lender;

(iv)a perfected second priority Encumbrance in all personal property of the Palm
Meadows Guarantor's now owned and hereafter acquired (excluding licences and
permits), in each case to the extent permitted by applicable laws and
regulations, and a negative pledge in respect of all such personal property
(excluding licences and permits), pursuant to a general security agreement of
even date herewith from the Palm Meadows Guarantor to the Lender and which shall
also contain a negative pledge on all of the licences and permits held by the
Palm Meadows Guarantor; and

(v)the environmental indemnity agreement in respect of the Palm Meadows Training
Property, of even date herewith, from the Palm Meadows Guarantor in favour of
the Lender.

        All of the items of security referred to in this Clause (k) shall be
subordinate to the same types of security provided by the Palm Meadows Guarantor
to the Lender as security for its liabilities and obligations under the
Gulfstream Loan Agreement;

(l)a specific assignment to the Lender of the policies of insurance referred to
in Section 6.1(nn) and the proceeds thereto, together with endorsement thereof
reflecting the Lender as a loss payee or additional insured, as applicable;

40

--------------------------------------------------------------------------------



(m)related UCC financing statements;

(n)any other collateral or security described in this Agreement or in any of the
other Loan Documents, and such other assignments (to the extent permitted),
mortgages, security agreements and undertakings relating to any of the
Properties and other documentation in support thereof as the Lender and its
counsel shall reasonably require; and

(o)such documents as the Lender, acting reasonably, shall require with respect
to the provisions of the Construction Lien Law, Section 713, Florida Statutes
and Oklahoma Statutes §141, et seq for the purpose of preserving the priority of
its Security.

        The security set out above in this Section 5.1 (except the Remington
Note) is herein called the "Security".

5.2   Right to Substitute Security for the Aventura Property

        The Gulfstream Guarantor shall have the right at any time to provide
substitute security for the Aventura Property (the "Substitute Aventura
Security"), provided that (a) the Substitute Aventura Security is either
(i) cash or one or more letters of credit drawn on a bank or banks acceptable to
the Lender, acting reasonably, or (ii) other property acceptable to the Lender,
acting reasonably, (b) the Lender is satisfied, acting reasonably, that the
realizable value of the Substitute Aventura Security is not less than the value
of the Aventura Property, and (c) the Gulfstream Guarantor pays all costs and
expenses (including those of the Lender) in connection with such substitution of
security. The Lender, the Borrower and the Gulfstream Guarantor hereby agree
that the value of the Aventura Property at any time shall be deemed to be the
greater of (a) Fifty-Five Million Dollars ($55,000,000) and (b) the value as
determined by the Lender, acting reasonably and based on one or more fair market
value appraisals conducted by one or more qualified appraisers determined by the
Lender, acting reasonably, at the time of any request to substitute security.

        Notwithstanding the foregoing, the parties agree that it is a condition
to the exercise by the Gulfstream Guarantor of its rights under this Section 5.2
that the Gulfstream Guarantor exercise its substitution rights under the
equivalent section of the Gulfstream Loan Agreement concurrently and that any
amounts payable hereunder and under the equivalent provisions of the Gulfstream
Loan Agreement are due and payable, and are paid, on the same day.

5.3   Development of the Mixed-Use Property

        The Lender acknowledges that the Gulfstream Guarantor intends to jointly
develop the Mixed-Use Property with a third party.

        Promptly following written request from the Gulfstream Guarantor, the
parties hereto will use commercially reasonable efforts to negotiate within
90 days following the date of receipt of such request an
inter-creditor/non-disturbance agreement (the "JV Inter-Creditor Agreement"), on
terms satisfactory to the Lender, acting reasonably, that provides that, upon
the Mixed-Use Property being subdivided from the remainder of the Gulfstream
Property, on terms acceptable to the Lender, acting reasonably, the Lender will
subordinate its respective security interest in such Mixed-Use Property to the
joint venture's interest, as tenant, in the 99-year ground lease (the "JV Ground
Lease") that Gulfstream Guarantor will be entering into with the joint venture;
provided that: (a) the Lender will be granted a second-ranking security interest
over: (i) the Gulfstream Guarantor's (or any Affiliate's) interest in the JV
Ground Lease; and (ii) the Gulfstream Guarantor's (or any Affiliate's) interest
in the joint venture entity, (b) the Lender shall be satisfied, acting
reasonably, that such joint development shall not adversely impact the access to
or the structural integrity of the Gulfstream Facilities, (c) the requirement
that the tenant under the JV Ground Lease, the Gulfstream Guarantor, the Lender
enter into a reciprocal easement agreement, on terms satisfactory to the Lender,
acting reasonably, (d) the Lender shall receive from a reputable title insurance
company approved by the Lender, acting reasonably, such title insurance
endorsements as are reasonably requested by the Lender to insure the continued
priority and validity of its security interest under the Gulfstream/Aventura
Second Mortgage in respect of the remaining portion of the Gulfstream Property,
and (e) any financing related to the joint venture shall be on terms subject to
the approval of the Lender, acting reasonably.

41

--------------------------------------------------------------------------------



5.4   Alternative Gaming

        The Lender understands that the Gulfstream Guarantor may wish to
renovate and/or expand, at the Gulfstream Guarantor's sole cost and expense, the
Gulfstream Facilities in order to accommodate alternative gaming if legalized in
the State of Florida. The Lender agrees that it will grant the Gulfstream
Guarantor any necessary consents under this Agreement and its Security to permit
such renovation and/or expansion; provided that the Lender is satisfied, acting
reasonably, (a) that all necessary alternative gaming licences, construction
permits and other municipal approvals have been received in respect of such
renovation and/or expansion, (b) with the terms of any financing required in
connection with such renovation and/or expansion, and (c) that such renovation
and/or expansion will not adversely impact (i) the ability of the Gulfstream
Guarantor to continue to meet its obligations under this Agreement, and the
Gulfstream Loan Agreement, (ii) the structural integrity of the Gulfstream
Facilities and/or (iii) the ability of the Lender to realize on the Security and
the security under the Gulfstream Loan Agreement.

        The Lender further agrees to consider in good faith and act reasonably
in reviewing any request from the Gulfstream Guarantor to restructure the
Security provided by the Gulfstream Guarantor held by the Lender in order to
accommodate the financing of a renovation and/or expansion of the Gulfstream
Facilities to house alternative gaming; provided that: (a) the provisos set
forth in the immediately preceding paragraph are complied with; (b) nothing
herein shall require the Lender to subordinate or postpone its Security or
impair its value; and (c) all costs and expenses reasonably incurred by the
Lender in reviewing such request and/or restructuring such Security shall be
paid for by the Gulfstream Guarantor.

42

--------------------------------------------------------------------------------






ARTICLE 6
REPRESENTATIONS AND WARRANTIES


6.1    Borrower's and Guarantors' Representations and Warranties

        To induce the Lender to enter into the Loan Documents and to make the
Loan, the Borrower hereby makes the following representations and warranties
with respect to itself and its subsidiaries, and the Guarantors hereby make the
following representations and warranties with respect to themselves and their
subsidiaries (excluding, in the case of MEC, subsidiaries of MEC other than the
Borrower, the Gulfstream Guarantor and the Palm Meadows Guarantor and their
respective subsidiaries) as of the date hereof (provided that each of the
representations and warranties is qualified by the Disclosure Schedule
(as specifically set out therein)):

(a)Binding Obligation:    The Loan Documents have each been duly authorized,
executed and delivered by the Borrower and the Guarantors and each constitutes
the legally binding obligation of the Borrower and the Guarantors, as the case
may be, enforceable (subject to creditors rights and equitable remedies) against
the Borrower and the Guarantors, in accordance with each of their respective
terms.

(b)Borrower's and Guarantors' Existence:    The Borrower is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Oklahoma and qualified to own its property and assets and to carry on business
in the State of Oklahoma, including the business currently carried on by it.
Each Guarantor is a corporation duly formed, validly existing and in good
standing under the laws of jurisdiction of its incorporation and qualified to
own its property and assets and to carry on business in such jurisdiction,
including the business currently carried on by it.

(c)Authority:    The Borrower and the Guarantors have full right, power and
authority to execute the Loan Documents on their own behalf and no consents of
any third parties are required that have not been obtained.

(d)Business:    The Borrower does not carry on any business other than the
ownership, operation, development, finance and management of the Remington
Property, the Guarantors (other than MEC) do not carry on any business other
than the ownership, operation, development, finance and management of the other
Properties, including, in each case, horseracing and parimutuel gaming and
activities ancillary thereto and MEC does not carry on any material business
other than the Core Line of Business (as defined in the MEC Bridge Loan
Agreement). The Borrower and each of the Guarantors conducts its business in a
reasonable and prudent manner.

(e)No Violation:    The execution, delivery and compliance with the terms and
provisions of this Agreement and the Loan Documents by the Borrowers and the
Guarantors will not (i) violate in any material respects any provisions of law
or any Applicable Legal Requirement, (ii) require any consent of any third party
not previously obtained or as otherwise set out in Section 7.1(aa), or (iii)
violate in any material respects or cause a default under any agreement to which
the Borrower or the Guarantors are a party or by which they will be bound.

43

--------------------------------------------------------------------------------



(f)Borrower Organizational Documents:    A true and complete copy of the
certificate of formation, certificate of authority to transact business and
by-laws of the Borrower and all other documents creating and governing the
Borrower (collectively, the "Borrower Incorporation Documents") have been made
available to the Lender. There are no other agreements, oral or written, among
any of the shareholders of the Borrower relating to the Borrower. The Borrower
Incorporation Documents were duly executed and delivered, are in full force and
effect, and are binding upon and enforceable in accordance with their terms. No
breach exists under the Borrower Incorporation Documents and no act has occurred
and no condition exists which, with the giving of notice or the passage of time
would constitute a breach under the Borrower Incorporation Documents.

(g)Guarantors' Organizational Documents:    True and complete copies of the
certificates of formation, certificates of authority to transact business,
certificates of formation, articles of incorporation, by-laws and all other
documents creating and governing each of the Guarantors (collectively, the
"Guarantor Incorporation Documents") have been made available to the Lender.
There are no other agreements, oral or written, among any of the shareholders of
each of the Guarantors relating to the Guarantors. The Guarantor Incorporation
Documents were duly executed and delivered, are in full force and effect, and
are binding upon and enforceable in accordance with their terms. No breach
exists under the Guarantor Incorporation Documents and no act has occurred and
no condition exists which, with the giving of notice or the passage of time
would constitute a breach under the Guarantor Incorporation Documents. The
Borrower Incorporation Documents and the Guarantor Incorporation Documents are
herein collectively referred to as the "Organizational Documents".

(h)Authorized Capital:    The authorized capital of the Borrower consists of
10,000 common shares of which 500 common shares are duly issued and outstanding
as fully paid and non-assessable. The beneficial holder of such outstanding
shares is as follows:


 
  Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

    Magna Entertainment Corp.   common   500

The authorized capital of the Gulfstream Guarantor consists of 13,040 common
shares of which 11,232 common shares are duly issued and outstanding as fully
paid and non-assessable. The beneficial holder of such outstanding shares is
as follows:

44

--------------------------------------------------------------------------------





 
  Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

    Magna Entertainment Corp.   common   11,232

The authorized capital of the Palm Meadows Guarantor consists of 10,000 common
shares of which 100 common shares are duly issued and outstanding as fully paid
and non-assessable. The beneficial holder of such outstanding shares is
as follows:

 
  Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

    Magna Entertainment Corp.   common   100

The authorized capital of MEC consists of 310,000,000 shares of Class A
Subordinate Voting Stock, par value of $0.01 per share, of which 48,892,971 were
issued and outstanding as at June 30, 2005 and 90,000,000 shares of Class B
Stock, par value of $0.01 per share, of which 58,466,056 are issued and
outstanding.

(i)Financial Statements:    The Lender has been furnished with a copy of the
unaudited internally prepared consolidated financial statements of the Borrower
and each of the Guarantors dated as of and at the end of the most recently
completed fiscal quarter. Such internally prepared consolidated financial
statements of the Borrower and each of the Guarantors fairly present the
financial condition of the Borrower and each of the Guarantors as at such date
in conformity with GAAP applied on a consistent basis (save and except for the
reflection of the value of the assets of the Borrower and each of the Guarantors
at their market value instead of their cost as reflected in the notes to such
financial statements) and there has been no Material Adverse Change since the
date of such statements.

(j)Combined Financial Statements:    The Lender has been furnished with a copy
of the unaudited internally prepared Combined financial statements dated as of
and at the end of the most recently completed fiscal quarter. Such internally
prepared Combined financial statements fairly present the Combined financial
condition of the Borrower, the Gulfstream Guarantor and the Palm Meadows
Guarantor as at such date in conformity with generally accepted accounting
principles applied on a consistent basis (save and except for the reflection of
the value of the assets of the Borrower, the Gulfstream Guarantor and the Palm
Meadows Guarantor at their market value instead of their cost as reflected in
the notes to such financial statements) and there has been no Material Adverse
Change since the date of such Combined statements.

45

--------------------------------------------------------------------------------



(k)Litigation:    There is no litigation, arbitration or other proceeding or
governmental investigation pending or, to the best of the Borrower's and the
Guarantors' knowledge, threatened against or relating to the Borrower or any of
the Guarantors or any of their property, assets, or business, including any of
the Properties, which, if decided adversely, could result in a Material Adverse
Change or negatively affect the prospects for repayment of the Loan.

(l)Taxes:    Except as could not be reasonably expected to have a Material
Adverse Effect, the Borrower and each Guarantor have filed all tax returns which
are required to be filed, paid all Taxes shown as due thereon or as assessed or
reassessed, except to the extent that any assessment or reassessment is being
contested diligently and in good faith, including interest and penalties which
are due and payable and have provided adequate reserves for payment of any tax
the payment of which is being contested.

(m)Governmental Registrations, Approvals, Etc.:    No approval, authorization,
consent or other order of, and no designation, filing, further registration,
qualification or recording with, any Governmental Authority, domestic or
foreign, is legally required to authorize or is otherwise required in connection
with or for the execution, delivery or performance by the Borrower and/or any of
the Guarantors of the Loan Documents, except as have already been obtained or
except as referred to in Section 7.1(aa).

(n)Material Assets:    The Borrower and each of the Guarantors owns or has
legally enforceable rights to use all material assets (including real property
and licences), contracts, and other documents necessary to conduct its business
and that (a) all such assets (other than permits and licences) have been
assigned, pledged, mortgaged or otherwise encumbered pursuant to the Security
and (b) all permits and licences are subject to a negative pledge.

(o)Material Agreements:    The Material Agreements referred to in
items (i) to (vii)(A) inclusive of the definition of Material Agreement together
with any other Material Agreements disclosed in writing to the Lender from time
to time constitute all of the Material Agreements in existence. Neither the
Borrower nor the Guarantors, nor, to the best knowledge of the Borrower and the
Guarantors, any other party thereto, is in breach of or in default of any
material obligation thereunder except those in respect of which the Borrower has
advised the Lender in writing from time to time and of which the Lender has
indicated in writing its satisfaction. To the best of the knowledge of the
Borrower and the Guarantors, the Material Agreements are in good standing and no
event has occurred which, with the passage of time or the giving of notice or
both, would constitute an event of default under any of the Material Agreements.

(p)Title:    The Borrower has a good and valid leasehold interest to the
Remington Lands and has a good and valid ownership interest in the other part of
the Remington Property, in each case, free and clear of any Encumbrance of any
nature except Permitted Encumbrances, and the Guarantors (other than MEC) have
good and marketable title in fee simple to other Properties free and clear of
any Encumbrance of any nature except Permitted Encumbrances. No Person or entity
has any option to acquire ownership of any of the Properties.

46

--------------------------------------------------------------------------------



(q)Occupancy Agreements:    The list of all of the existing material leases,
agreements to lease, licences and other forms of occupancy agreements affecting
any of the Properties (collectively, the "Occupancy Agreements") provided to the
Lender in writing constitutes all of the Occupancy Agreements now in existence.
All of the Occupancy Agreements are in good standing and to the best knowledge
of the Borrower and/or any of the Guarantors, none of the parties thereto is in
default of any material obligation thereunder except those in respect of which
the Borrower has advised the Lender in writing from time to time and of which
the Lender has indicated in writing its satisfaction.

(r)By-law Compliance:    All by-laws, zoning, licences, certificates, consents,
approvals, rights, permits and agreements required to enable the Remington
Facilities to be reconstructed and to enable the Properties to be used, operated
and occupied in their current and intended manner are being complied with or
have been obtained and are in good standing, or, to the extent that any have not
already been obtained, the same are not yet required and, if not yet required
but the same are material, the Borrower and the Guarantors have no reason to
believe that the same will not be available prior to the time that the same are
so required. All building services required for the proper functioning of the
Properties have been obtained, are functioning properly and are fit and suitable
for their intended purpose.

(s)Information Provided:    All information (other than financial projections)
furnished or made available by the Borrower and/or any of the Guarantors to the
Lender to induce the Lender to enter into or maintain this Agreement is true,
accurate and complete in all material respects and does not omit to state any
material fact, and all financial projections furnished or made available by the
Borrower and/or any of the Guarantors to the Lender have been prepared based on
reasonable assumptions and neither the Borrower nor any of the Guarantors has
any knowledge or information which would materially adversely affect such
financial projections. The Borrower (and each of the Guarantors) has disclosed
in writing to the Lender everything to which it has knowledge regarding the
business, operations, property, financial condition, or business prospects of
itself, and each of the Properties which could result in a Material Adverse
Change.

(t)Improvements:    Except as disclosed to the Lender in writing, the present
use of each Property complies, and the future use of each Property will comply,
in all material respects, with all: (a) applicable legal and contractual
requirements with regard to the use, occupancy, construction and operation
thereof, including, without limitation, all zoning, subdivision, environmental,
flood hazard, fire safety, health, handicapped facilities, building and other
laws, ordinances, codes, regulations, orders and requirements of any
Governmental Authority, including the Remington Development Agreement and the
Gulfstream Development Agreement; (b) building, occupancy and other permits,
licences and approvals; and (c) declarations, easements, rights-of-way,
covenants, conditions and restrictions of record.

47

--------------------------------------------------------------------------------



(u)Properties Access:    The Properties are accessible through all current
access points, each of which connects or, upon the completion of the
contemplated development of the Properties will connect, directly to a fully
improved and dedicated road accepted for maintenance and public use by the
Governmental Authority having jurisdiction.

(v)Utilities:    All utility services necessary and sufficient for the
construction, use or operation of each of the Properties (now and as
contemplated by the Borrower and the Guarantors in the future) are currently
connected or, upon the completion of the contemplated development of the
Gulfstream Property, will be connected, at the boundary of the applicable
Property directly to lines owned by the applicable utility and lying in
dedicated roads, including water, storm, sanitary sewer, gas, electric and
telephone facilities.

(w)Flood Hazards/Wetlands:    None of the Properties is situated in an area
designated as having special flood hazards as defined by the Flood Disaster
Protection Act of 1973, as amended, or as wetlands by any Governmental Authority
having jurisdiction over any of the Properties.

(x)Environmental Conditions:    Except as disclosed in the Environmental
Disclosure:

(i)each of the Properties is in material compliance with all applicable
Environmental Laws and all applicable Safety Laws and all operations and
activities on or at each of the Properties are in material compliance with all
applicable Environmental Laws and all applicable Safety Laws and to the
knowledge of the Borrower and each of the Guarantors, there are no current
facts, circumstances or conditions that are reasonably likely to materially
affect such continued compliance;

(ii)neither the Borrower nor any of the Guarantors has received any, or has
knowledge of any threatened, Order, notice, citation, directive, inquiry,
summons or warning, verbal, written or otherwise, or any other written
communication from: (A) any Governmental Authority or private citizen, whether
acting or purporting to act in the public interest or otherwise; (B) the current
or prior owner, occupant or operator of any of the Properties; or (C) any other
Person to whom any of the Borrower and any of the Guarantors could be reasonably
held liable, of any actual or potential violation or failure to comply with any
Environmental Law or Safety Law or of any actual or potential obligation to
undertake or bear the cost of any Environmental or Safety Liability, including
with respect to any Hazardous Activity in respect of the Properties or any
adjacent real property;

48

--------------------------------------------------------------------------------



(iii)the Borrower and each of the Guarantors have obtained all material
Environmental Consents and Safety Consents and have obtained or are in the
process of obtaining all non-material Environmental Consents and Safety
Consents, in each case as required for their use and operation of the Properties
and all such obtained Environmental Consents and Safety Consents are in good
standing and the Borrower and each of the Guarantors are in compliance with all
terms and conditions of such Environmental Consents and Safety Consents;

(iv)there are no pending or, to the knowledge of the Borrower or any of the
Guarantors, threatened, claims, encumbrances or restrictions of any nature
resulting from or constituting any material Environmental or Safety Liability or
arising under or pursuant to any Environmental Law or Safety Law affecting the
Borrower or any of the Guarantors or any of the Properties or offsite location;

(v)to the knowledge of the Borrower and each of the Guarantors, there is no
material amount of Hazardous Materials present at, near or from any of the
Properties, including any Hazardous Materials contained in barrels, aboveground
or underground storage tanks, landfills, land deposits, surface impoundments,
dumps, equipment (whether movable or fixed) or other containers, either
temporary or permanent, and deposited or located in land, water, sumps,
containment ponds or any other part of any facility or incorporated into any
structure therein or thereon except in the ordinary course of business
consistent with past practice and for which all necessary environmental
disclosures have been made to Governmental Authorities;

(vi)to the knowledge of the Borrower and each of the Guarantors, there has been
no material Release or Threat of Release of any Hazardous Materials at or from
any location where any Hazardous Materials were generated, manufactured,
refined, transferred, produced, imported, used, processed, transported, stored,
handled, treated, disposed, recycled or received from the Borrower and/or any of
the Guarantors;

(vii)to the knowledge of the Borrower and each of the Guarantors, there are no
aboveground or underground storage tanks in, on or associated with any of the
Properties, that would materially impact any of the Properties;

(viii)to the knowledge of the Borrower and each of the Guarantors, none of the
Properties contains any wetlands or other sensitive, endangered or protected
areas or species or flora or fauna that would materially impede the Construction
or the Gulfstream Reconstruction and/or any currently proposed development of
the Palm Meadows Training Center Property;

(ix)to the knowledge of the Borrower and each of the Guarantors, there are no
facts or circumstances at the Properties that could form the basis for the
assertion of any material Environmental or Safety Liability against the Borrower
and/or any of the Guarantors, including any material Environmental or Safety
Liability arising from current environmental or health and safety practices;

49

--------------------------------------------------------------------------------



(x)to the knowledge of the Borrower and each of the Guarantors, neither the
Borrower nor any of the Guarantors has compromised or released any insurance
policies, or waived any rights under insurance policies, that may provide
coverage for any Environmental or Safety Liability, where such compromise,
release or waiver would have a Material Adverse Effect;

(xi)to the knowledge of the Borrower and each of the Guarantors, none of the
Borrower, the Gulfstream Guarantor and/or the Palm Meadows Guarantor has assumed
the liability of any other Person or entity for, and none of the foregoing have
agreed to indemnify any other Person or entity against, claims arising out of
the Release of Hazardous Materials into the Environment other than on or from
the Properties or other claims under Environmental Laws and Safety Laws other
than claims with respect to the Properties;

(xii)to the knowledge of the Borrower and each of the Guarantors, the Borrower
and the Guarantors have delivered to the Lender true and complete copies of any
and all reports, studies, audits, analyses, evaluations, assessments or
monitoring data which could reasonably be considered to contain a material fact
pertaining to Hazardous Materials or Hazardous Activities in, on, under or
related to any of the Properties, the operations and approval of development of
any of the Properties, compliance by the Borrower and the Gulfstream Guarantor
and the Palm Meadows Guarantor with Environmental Laws and Safety Laws or any
actual or potential Environmental or Safety Liability of any of the Relevant
Entities with respect to the Properties;

(xiii)the Borrower and each of the Guarantors are not aware of any material
conflicts or disagreements between any Governmental Authorities and the Borrower
and each of the Guarantors regarding environmental matters; and

(xiv)the Borrower and each of the Guarantors do not intend as at the date of
this Agreement to decrease in any material way the resources available to the
Relevant Entities to address issues under Environmental Laws or Safety Laws.



(y)Taxes/Assessments:    There are no unpaid or outstanding real estate or other
taxes or assessments on or against any of the Properties or any part thereof
which are not overdue. Upon the completion of the Construction, the Tax bills
affecting the Remington Property will cover the entire Remington Property and
will not cover or apply to any other property. Neither the Borrower nor any of
the Guarantors has received any written notice of any supplemental Taxes which
may be owing or otherwise assessed which are not overdue.

50

--------------------------------------------------------------------------------



(z)Eminent Domain:    There is no eminent domain or condemnation proceeding
pending or, to the best of the Borrower's knowledge and any of the Guarantors'
knowledge, threatened, relating to any of the Properties or any part thereof.

(aa)Compliance:    There are no alleged or asserted violations of law
(including, without limitation, all racing and gaming laws and regulatory
requirements), municipal ordinances, public or private contracts, declarations,
covenants, conditions, or restrictions of record, or other requirements with
respect to any of the Properties which if enforced would or are likely to result
in a Material Adverse Change.

(bb)Employee Benefit Plans:    Neither the Borrower nor either of the Gulfstream
Guarantor or the Palm Meadows Guarantor sponsors any pension plan, as defined in
ERISA.

(cc)Labour Controversies:    There are no labour controversies pending or
threatened against the Borrower and/or the Guarantors which, if adversely
determined, could result in a Material Adverse Change.

(dd)Foreign Ownership:    Neither the Borrower nor any of the Guarantors is or
will be a "foreign corporation", "foreign partnership", "foreign trust",
"foreign estate", "foreign person", "affiliate" of a "foreign person" or a
"United States intermediary" of a "foreign person" within the meaning of the
IRC, Sections 897 and 1445, the Foreign Investments in Real Property Tax Act of
1980, the International Foreign Investment Survey Act of 1976, the Agricultural
Foreign Investment Disclosure Act of 1978, or the regulations promulgated
pursuant to such Acts or any amendments to such Acts.

(ee)Solvency:    The Borrower and each of the Guarantors is solvent, able to pay
its debts as such debts become due, has capital sufficient to carry on its
business and transactions and all businesses and transactions in which it is
about to engage, and the value of its property at a fair valuation is greater
than the sum of its debts. Neither the Borrower nor any of the Guarantors will
be rendered insolvent by the execution and delivery to the Lender of the Loan
Documents or by the transactions contemplated thereunder, and no: (i) assignment
for the benefit of the creditors of any of them; (ii) appointment of a receiver
for any of them or for the property of any of them; or (iii) bankruptcy,
reorganization, or liquidation proceeding, is pending or threatened (whether
voluntary or involuntary) or has been instituted by or against any of them.

(ff)Casualty:    Except for the Construction and the Gulfstream Reconstruction,
there is no damage or destruction to any part of the Properties by fire or other
casualty that has not been repaired.

51

--------------------------------------------------------------------------------



(gg)No Agreement to Sell Assets:    Except as specifically set forth in the MEC
Recapitalization Plan, the Borrower and each of the Guarantors do not have any
legal obligation, absolute or contingent, to any Person or entity to sell any of
their assets, except in the ordinary course of business consistent with past
practice, or to effect any merger, consolidation or other reorganization of the
Borrower or any of the Guarantors with any other Person or entity or to enter
into any agreement with respect thereto.

(hh)Business Purpose:    The proceeds of the Loan to the Borrower pursuant to
the Loan Documents will be used by the Borrower solely and exclusively for the
proper business purposes set out in Section 2.1. The Borrower is not in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no proceeds of any loans and/or advances made
by the Lender to or for the benefit of the Borrower will be used to purchase or
carry margin stock or to extend credit to others for the purpose of purchasing
or carrying any margin stock.

(ii)Consideration:    The Loan Documents were executed and delivered by the
Borrower to the Lender in good faith and in exchange for a reasonably equivalent
value without any intent to hinder, delay or defraud any creditor of the
Borrower.

(jj)Unmatured Event of Default or Event of Default:    No Unmatured Event of
Default or Event of Default has occurred and is continuing.

(kk)Other Regulations:    Neither the Borrower nor any of the Guarantors is
subject to regulation under the Investment Company Act of 1940, the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or to any other law, regulation,
rule, limitation or restriction of a Governmental Authority limiting its ability
to incur indebtedness.

(ll)Patent and Other Rights:    Each of the Borrower and the Guarantors owns,
licences or otherwise has the full right to use, under validly existing
agreements, all patents, licences, trademarks, trade names, trade secrets,
service marks, copyrights and all rights with respect thereto, which are
required to conduct their businesses as now conducted.

(mm)Margin Stock:    None of the Borrower nor any of the Guarantors owns Margin
Stock which, in each case, in the aggregate, would constitute over 25% of the
assets of such Person and no proceeds of the Loan will be used to purchase or
carry, directly or indirectly, any Margin Stock or to extend credit, directly or
indirectly, to any Person for the purpose of purchasing or carrying any Margin
Stock. The term "Margin Stock" shall have the meaning given to such term in
Regulation U issued by the Board of Governors of the Federal Reserve System.

(nn)Adequate Insurance:    All of the property of the Borrower and the
Guarantors is insured with good and responsible companies against fire and other
casualties in the same manner and to the same extent as such insurance is
usually carried by Persons carrying on a similar business and owning similar
property located in the same general area as the property owned by the Borrower
or Guarantor, as the case may be, including the Properties, and the Borrower and
each of the Guarantors maintains or causes to be maintained with good and
responsible insurance companies adequate insurance against business interruption
with respect to the operations of all of such property and liability on account
of damage to Persons or property, including damage resulting from product
liability, and under all applicable workers' compensation laws, in the same
manner and to the same extent as such insurance is usually carried by Persons
carrying on a similar business and owning similar property.

52

--------------------------------------------------------------------------------



(oo)Legal Name:    None of the Borrower nor any of the Guarantors conducts
business under any corporate names other than its legal name, and the Borrower
and each of the Guarantors have, in the past, held themselves out as separate
entities and have conducted operations under their own respective names;

(pp)USA Patriot Act:    Neither the Borrower nor any of the Guarantors nor any
Affiliate thereof, is identified in any list of known or suspected terrorists
published by any United States government agency, (individually, as each such
list may be amended or supplemented from time to time, referred to as a "Blocked
Persons List") including, without limitation, (i) the annex to Executive Order
13224 issued on September 23, 2001 by the President of the United States and
(ii) the Specially Designated Nationals List published by the United States
Office of Foreign Assets Control.

(qq)Licences and Permits:    Neither the Borrower nor any of the Guarantors
except for the Gulfstream Guarantor has pledged any licences or permits, held by
it or any of its subsidiaries, to a third party.

(rr)Disclosure.    All information provided to the Lender relating to the
financial condition, business, affairs and prospects of the Borrower and the
Guarantors (other than financial projections), consisting of those documents and
materials made available for review by the Borrower and referenced in binders of
materials compiled by the Borrower to assist the Lender and the Lender's counsel
in connection with their due diligence review (but, for greater certainty,
excluding any work product of the Lender or the Lender's counsel), together with
any information set out in the Disclosure Schedule, was true, accurate and
complete in all material respects and omits no material fact necessary to make
such information not misleading in light of the circumstances under which such
information was provided. All information (other than financial projections)
furnished or made available by the Borrower and/or any of the Guarantors to the
Lender to induce the Lender to enter into or maintain this Agreement is true,
accurate and complete in all material respects and does not omit to state any
material fact. All financial projections furnished or made available by the
Borrower and/or any of the Guarantors to the Lender have been prepared in good
faith, on the basis of all known facts and using reasonable assumptions and the
Borrower and each of the Guarantors believes such projections to be fair and
reasonable and neither the Borrower nor any of the Guarantors has any knowledge
or information which would materially adversely affect such financial
projections. The Borrower and each of the Guarantors has disclosed in the
Disclosure Schedule everything to which it has knowledge regarding the business,
operations, property, financial condition, or business prospects of itself, and
each of the Properties which could result in a Material Adverse Change.

53

--------------------------------------------------------------------------------





6.2    Survival of Borrower's and Guarantors' Representations

        All representations and warranties of the Borrower and the Guarantors in
this Agreement, the Loan Documents and all representations and warranties in any
certificate delivered by the Borrower pursuant hereto and thereto, shall survive
execution of the Loan Documents and the making of the Loan, and may be relied
upon by the Lender as being true and correct with effect as of the date given
(either initially or as brought down) until the Loan is fully and irrevocably
paid. Without derogating from the foregoing, the representations and warranties
of the Borrower and each of the Guarantors set out in Section 6.1(x) shall
survive the payment and performance of the Indebtedness, liabilities and
obligations of the Borrower under, and the termination and release by the Lender
of, this Agreement and the other Loan Documents.

6.3    Lender's Representations and Warranties

        The Lender hereby represents and warrants that: (a) this Agreement and
the other Loan Documents executed by the Lender have each been duly authorized,
executed and delivered by the Lender and each constitutes the legally binding
obligation of the Lender, enforceable against the Lender in accordance with its
respective terms; (b) the Lender is the Zug branch of a partnership duly formed,
validly existing and in good standing under the laws of Iceland; and (c) the
Lender has full right, power and authority to execute this Agreement and those
other Loan Documents executed by it on its own behalf and no consents of third
parties are required which have not been, or will not be, obtained.


ARTICLE 7
AFFIRMATIVE COVENANTS


7.1    Covenants

        The Borrower and the Guarantors covenant and agree with the Lender that
from the date of this Agreement and thereafter until the Loan (including
interest thereon), and all fees and expenses to be paid by the Borrower to the
Lender hereunder, are paid in full:

(a)Payments:    The Borrower shall duly and punctually pay to the Lender all
amounts payable by it hereunder when due.

(b)Corporate Existence:    The Borrower shall maintain in good standing its
corporate existence under the laws of the State of Oklahoma and qualify and
remain duly qualified to do business and own property in each jurisdiction in
which such qualification is necessary in view of its business and operations,
and each Guarantor shall maintain in good standing its corporate existence under
the laws of the jurisdiction of its incorporation and qualify and remain duly
qualified to do business and own property in each jurisdiction in which such
qualification is necessary in view of its business and operations.

54

--------------------------------------------------------------------------------



(c)Compliance with Laws:    The Borrower and each of the Guarantors shall
comply, in all material respects, with all Applicable Legal Requirements
(including environmental laws, rules, regulations and orders and racing and
gaming laws, rules, regulations and orders), such compliance to include, without
limitation, paying when due all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or any property belonging
to it except to the extent contested in good faith and for which adequate
reserves are maintained.

(d)Books and Records/Reporting:    (i) The Borrower and each of the Guarantors
shall keep and maintain (and provide the Lender and its representatives and
agents with reasonable access and copies of same if so requested by the Lender)
at all times at the Borrower's address (in the case of the Borrower) or at each
Guarantor's address (in the case of the Guarantors), or at MEC's address, or at
such other place as the Lender may approve in writing, complete and accurate
books of accounts and records adequate to reflect the results of the operation
of each of the Properties, any financial statements required to be provided to
the Lender pursuant to the Remington Mortgage and/or the Gulfstream/Aventura
Second Mortgage and/or the Palm Meadows Training Center Second Mortgage, and
copies of all written contracts, correspondence, and other documents affecting
any of the Properties. Without limiting the foregoing, the Borrower and each
Guarantor agrees to deliver the following to the Lender:

(A)copies of any notices which any contractor delivers to the Borrower and/or
any Guarantor under or pursuant to the Construction Contracts or the Gulfstream
Construction Contracts which relate to (I) the occurrence of any default or
event of default or other event that, with the passage of time, giving of notice
or both, shall become a default or event of default under any of the
Construction Contracts or the Gulfstream Construction Contracts, as the case may
be, (II) any situation or event which might give rise to the payment by the
Borrower and/or any of the Guarantors of liquidated damages or other monetary
amounts, (III) an application for planning or development approval relating to
any portion of any of the Properties, (IV) any matter relating to the design,
layout, alignment or realignment, approval or construction of the Remington
Facilities or the Gulfstream Facilities, or (V) any matter relating to the
design, layout, approval or construction of utility easements, lines, equipment
and infrastructure of any of the Properties; and

(B)upon the written request of the Lender, and contemporaneously with the
quarterly and year-end financial statements required under Section 7.1(d)(ii), a
certificate (a "Compliance Certificate") signed by an officer of the Borrower
and an officer of each Guarantor stating that to the best of his or her
knowledge after having made reasonable inquiry and without personal liability to
such officer:

55

--------------------------------------------------------------------------------



(I)no Unmatured Event of Default or Event of Default has occurred and is
continuing or if any such Unmatured Event of Default or Event of Default has
occurred and is continuing, a statement as to the nature and status thereof,
including specifying the relevant particulars and the period of existence
thereof and the action taken, being taken or proposed to be taken by or on
behalf of the Borrower or any Guarantor with respect thereto, and stating that
otherwise no Unmatured Event of Default or Event of Default has occurred during
such fiscal quarter or fiscal year, as applicable, which is still continuing;

(II)confirming that no distributions, dividends, transfers, loans or other
payments have been made by the Borrower or the Guarantors in contravention of
this Agreement; and

(III)in each case where a Material Adverse Change has occurred, specifying the
relevant particulars, the period of existence and the action taken, being taken
or proposed to be taken by or on behalf of the Borrower or any Guarantor with
respect thereto,

such certificate to relate to the period from the end of the then last preceding
fiscal quarter or fiscal year, as applicable, of the Borrower or such Guarantor
in question to and including the date of such certificate.

(ii)The Borrower and the Guarantors shall prepare and furnish (or cause to be so
prepared and furnished) to the Lender:

(A)as soon as available and in any event within 40 days after the end of each
month, an unaudited income statement and a balance sheet for the Borrower and
each of the Guarantors for the preceding month, and such other documentation as
the Lender may reasonably request from time to time certified as true, correct
and complete by the Borrower and each of the Guarantors, as applicable;

(B)as soon as available and in any event within 40 days after the end of each
fiscal quarter of each of the Borrower, the Gulfstream Guarantor and the Palm
Meadows Guarantor (I) a copy of the unaudited financial statements of the
Borrower and each such Guarantor for such fiscal quarter and (II) a copy of the
unaudited Combined financial statements of the Borrower, the Gulfstream
Guarantor and the Palm Meadows Guarantor for such fiscal quarter;

56

--------------------------------------------------------------------------------



(C)as soon as available and in any event within 90 days after the end of the
fiscal year of the Borrower and each of the Gulfstream Guarantor and the Palm
Meadows Guarantor, (I) a copy of the audited (or, in the case of the Palm
Meadows Guarantor, unaudited) annual financial statements for the fiscal year
just ended of the Borrower and each such Guarantors fairly presenting the
financial condition and the results of the operations of the Borrower and each
such Guarantor, including, without limitation, a balance sheet, an income
statement and such additional reasonable information as the Lender may
reasonably request from time to time and (II) a copy of the unaudited Combined
financial statements of the Borrower, the Gulfstream Guarantor and the Palm
Meadows Guarantor for such fiscal year fairly presenting the Combined financial
condition and results of operations of the Borrower, the Gulfstream Guarantor
and the Palm Meadows Guarantor and including the same type of statements and
other information as are contained in the audited financial statements referred
to in (I) above;

(D)within 40 days after the end of each fiscal quarter (or more often if
requested by the Lender), the Borrower shall submit to the Lender a detailed
written statement of the status of the Construction, including an updated
budget, if applicable, detailed information regarding infrastructure
improvements and development costs, the status of the Construction Agreements
(and the Borrower's performance thereunder), including detailed information
regarding amounts spent or incurred to such date and required to be spent or
incurred to complete the Construction as of the last day of such fiscal quarter,
and any other matters reasonably requested by the Lender;

(E)as soon as practicable, and in any event not later than 40 days after the
commencement of each fiscal year of the Borrower, projected individual and
Combined financial statements for the following fiscal year, including in each
case, projected individual and Combined balance sheets, statements of income and
retained earnings and statements of cash flow of the Borrower, the Gulfstream
Guarantor and the Palm Meadows Guarantor, all in reasonable detail and in any
event to include projected operating and capital budgets;

57

--------------------------------------------------------------------------------



(F)within 40 days after the commencement of each fiscal year of the Borrower and
the Guarantors, a business plan for the Borrower and each Guarantor for the two
subsequent fiscal years in form, scope and substance acceptable to the Lender
and, in the event that any material change is subsequently proposed to any such
business plan, within five days thereafter, written notice to the Lender
providing reasonable details of the proposed change to be followed as soon as
practicable thereafter with a modified business plan reflecting such material
change;

(G)until the Remington Facilities Completion Date, within 20 days after the end
of each calendar month, the Borrower will make available to the Lender, and, if
requested, provide a report containing, the following information for such
calendar month:

(I)a detailed cost report;

(II)a listing of all accounts payable reflecting the aging thereof and
identifying those which are to be paid out of any reasonably contemporaneous
Advance;

(III)a listing of all outstanding cheques;

(IV)details of all monies held to satisfy construction liens; and

(V)any material adverse changes to the budget for the Remington Facilities,
including any increase or decrease thereto which individually or in the
aggregate shall exceed $100,000;

(H)if reasonably requested by the Lender, the Borrower will provide supporting
documentation for all receipts and expenditures disclosed on any of the
aforementioned financial statements and reports, including, but not limited to,
bank statements, contracts, invoices, copies of checks and general ledgers. To
the extent the Lender reasonably requires based on adverse or incorrect matters
disclosed in the Borrower's records or computations, the Lender may audit the
accuracy of the Borrower's records and computations at any time and the
reasonable costs and expenses of any such audit shall be paid by the Borrower.
If an Event of Default shall be continuing, the Lender shall be free to conduct
such audits as the Lender may deem reasonably necessary and such shall be paid
for by the Borrower; and

(I)from time to time, such other information, financial and otherwise,
concerning the Borrower and the Guarantors as the Lender may reasonably request.

58

--------------------------------------------------------------------------------



(iii)Within 40 days after the end of each calendar quarter (or more often if
requested by the Lender), the Borrower shall submit to the Lender a detailed
written statement of the status of any remediation activities in respect of the
Properties (A) required under each of the Environmental Reports, to comply with
Environmental Laws or (B) requested by the Lender, acting reasonably, including,
without limitation, a statement as to remediation work performed to date and
remediation work remaining to be completed and, in addition, within one month
after the end of each third of a calendar year, commencing with the third of a
calendar year ending August 31, 2005, the Borrower shall submit to the Lender,
if requested, an update prepared by the author of each Environmental Report
satisfactory to the Lender of (x) each of the Environmental Reports or (y) the
most recent update provided to comply herewith, including in such update the
amounts expended in respect of remediation during such period;



(e)Additional Information:    A representative of the Borrower and the
Guarantors shall meet regularly with the Lender at the Lender's request to
discuss the status of the Properties. In addition the Borrower and the
Guarantors will make financial officers available to discuss with the Lender,
upon reasonable prior notice to the Borrower or the Guarantors, as applicable,
the affairs, finances and accounts of the Borrower and the Guarantors and, to
the extent the same is relevant to the Loan or the Security, its Affiliates, all
at such reasonable times and as often as the Lender may reasonably request. The
Borrower and each of the Guarantors shall deliver or make available to the
Lender copies of all business plans, independent authorized gaming analyses,
appraisals, and other documentation in the possession or control of the Borrower
and/or the Guarantors (and/or any Affiliate of the Borrower and/or the
Guarantors) that relates in any way to the Properties, or to the businesses to
be conducted by the Borrower and/or any of the Guarantors on the Properties
including any additional information that may be reasonably requested by the
Lender in connection with the foregoing. All costs and expenses related to such
reporting shall form part of the Loan Amount (and shall be deemed to have been
advanced by the Lender thereunder).

(f)Use of Proceeds:    The Borrower shall use the proceeds of the Loan only as
authorized in Section 2.1 hereof and subject to the terms and provisions of the
Loan Documents and for no other purpose, without the Lender's prior written
consent, in the Lender's sole discretion. Except as expressly permitted herein,
no portion of the proceeds of the Loan shall be used by the Borrower to pay any
amounts to MEC (except for the reimbursement of construction costs paid by MEC,
if any, as provided herein) or any Affiliate, and in no event shall any amounts
be paid in any manner that might cause the borrowing or the application of such
proceeds to violate Regulation G, Regulation U, Regulation T or Regulation X
or any other regulation of the Board of Governors of the Federal Reserve System
or to violate the Securities and Exchange Act of 1934.

(g)Maintenance of the Properties:    Subject to work done in connection with the
Construction and the Gulfstream Reconstruction, the Borrower and the Guarantors
shall keep the Properties, including all buildings and improvements now or
hereafter situated thereon, all equipment incidental to any of the Properties,
in good condition subject to reasonable wear and tear, not commit or permit any
waste thereof, make all necessary or advisable repairs, replacements and
improvements and complete and restore promptly and in good workmanlike manner
any building, improvements or other items of any of the Properties which may be
damaged, or destroyed, and pay when due all costs incurred therefor.

59

--------------------------------------------------------------------------------



(h)Remington Property Operation and Completion:    The Borrower shall at all
times remain the operating company for the Remington Property and will
diligently cause to be done all things necessary to carry out to completion the
Construction in accordance with plans and specifications therefor as are
approved by the Lender, subject to such changes thereto as the Borrower may
consider necessary and the Lender shall have approved, acting reasonably
(the "Plans"), and in accordance with all development and construction
agreements related thereto, subject to such changes thereto as the Borrower may
consider necessary and the Lender shall have approved, acting reasonably, with
all convenient speed and to complete such construction and development as
promptly as reasonably practicable and substantially in accordance with the
Plans and such agreements in each case to the extent amended as aforesaid.
Without derogating from the foregoing, all applications for Governmental
Authorizations in respect of the Plans and/or the Construction shall, to the
extent that the scope, form and substance or terms thereof are inconsistent or
otherwise not in accordance with the Plans, be submitted to the Lender for its
review and approval.

(i)Conduct of Construction.    The Construction will be constructed in a good
and workmanlike manner by the Borrower using quality materials in accordance
with the Plans.

(j)Compliance with Agreements:    The Borrower and each of the Guarantors shall
carry out all its obligations under this Agreement, the Security and the
Material Agreements and shall use its reasonable efforts to cause the other
parties thereto to do likewise.

(k)Notice of Default:    The Borrower and each of the Guarantors shall provide
the Lender with a copy of all written notices, correspondences and reports
received or delivered by the Borrower or any Guarantor in respect of default
under any of the Organizational Documents, Occupancy Agreements, Construction
Contracts or Material Agreements and notices of violations of any Governmental
Rule received by the Borrower or any of the Guarantors relating to any of the
Properties including, without limitation, all racing and/or gaming licences, the
Remington Development Agreement and/or any of the Construction Contracts. The
Borrower shall furnish, or cause to be furnished, to the Lender, immediately
upon becoming aware of the existence of an Event of Default or any Unmatured
Event of Default, written notice of the existence of any such event or the
existence of any such condition.

60

--------------------------------------------------------------------------------







(l)Construction Cost Overruns:    The Borrower shall promptly fund, at its own
cost and expense, all cost overruns for the Construction, such that the
principal amount yet to be advanced hereunder for the Construction shall not be
less than the remaining cost to complete the Construction.

(m)Conduct of Business:    The Borrower and each of the Guarantors shall conduct
its business in a reasonable and prudent manner and, subject to the terms
hereof, will take all reasonable steps to maintain and preserve its assets and
properties and to maintain full and complete corporate and financial records.
Neither the Borrower nor any of the Guarantors shall engage in any business or
activity other than that consistent with past practice or provided for in the
MEC Recapitalization Plan and as contemplated hereunder, which permitted
business or activity shall include slots or other forms of alternative gaming
permitted in connection with horse racing and parimutuel gaming.

(n)Transactions with Affiliates; Separate and Distinct Business:    The Borrower
shall conduct its operations as a separate and distinct business and shall not,
save as may be disclosed in the MEC Recapitalization Plan: (i) enter into any
contract or agreement with any shareholder, member, partner, principal or
Affiliate, except upon market terms and conditions that are substantially
similar to those that would be available to a similarly situated arms' length
third party; (ii) commingle its assets or funds with the assets or funds of any
of its shareholders, members, partners, principals, Affiliates or any other
entity; (iii) acquire or own any material assets other than the Remington
Property and such incidental personal property as may be necessary for the
operation of the Remington Property; (iv) except in respect of the Gulfstream
Loan Agreement and the MEC Bridge Loan Agreement, suggest that it is responsible
for the debts of any third party (including any of its shareholders, members,
partners, principals, Affiliates or any other entity); or (v) fail to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations.

(o)Material Adverse Change:    Upon the happening of any Material Adverse
Change, the Borrower and/or the Guarantors shall promptly advise the Lender of
such change or event.

(p)Notification of Attachment or Other Action:    The Borrower and each of the
Guarantors shall immediately notify the Lender in writing of any attachment or
other legal process levied or threatened against any of the Properties, or the
institution of any action, suit or proceeding by or against the Borrower, any of
the Guarantors or any of the Properties, or any information received by the
Borrower and/or any of the Guarantors relative to any of the Guarantors and/or
the Borrower or any of the Properties which may adversely affect (i) the
Borrower's ability to pay the Indebtedness, (ii) the value of any of the
Properties or the value, validity or priority of the Lender's security interests
granted pursuant to the Mortgages and/or any of the other Loan Documents,
(iii) any of the Guarantors' ability to perform under the Guarantees and
Indemnities, or (iv) any other rights and remedies of the Lender granted and
continued pursuant to the Loan Documents.

61

--------------------------------------------------------------------------------



(q)Defense of Collateral:    The Borrower and the Guarantors shall pay when due
all obligations, lawful claims or demands with respect to each of the Properties
which, if unpaid, might result in, or permit the creation of, any lien or
encumbrance on such Property, including but not limited to all lawful claims for
labour, materials and supplies; provided that the Borrower or the applicable
Guarantor shall have the right to contest any such claim so long as the Borrower
or such Guarantor posts a bond acceptable to the Lender to protect the Lender's
interest in such Property, and, in general, do or cause to be done everything
necessary to fully preserve the rights and interests of the Lender under this
Agreement and the other Loan Documents. The Borrower and the Guarantors shall at
all times defend the Lender's interest in and to the Properties, and the
priority position of said interest subject to the Permitted Encumbrances,
against any and all claims of any Person adverse to the Lender. The Borrower and
the Guarantors shall take all actions reasonably deemed necessary or appropriate
by the Lender to give effect to the Lender's priority of interests contemplated
by this Agreement and the other Loan Documents.

(r)Insurance:    The Borrower and the Guarantors shall maintain or cause to be
maintained at all times with respect to the Properties and their business and
operations in respect thereof all customary and prudent insurance, including,
without limitation, all insurance requested by the Lender, acting reasonably.

(s)Taxes and Liabilities:    The Borrower and each Guarantor shall promptly pay
when due all Taxes, duties, assessments and other liabilities, except such
taxes, duties, assessments and other liabilities as the Borrower or such
Guarantor is diligently contesting in good faith and by appropriate proceedings;
provided that the Borrower or such Guarantor has provided for and is maintaining
adequate reserves with respect thereto.

(t)Preserve Security:    The Borrower and each of the Guarantors shall upon
reasonable request in writing by the Lender do, observe and perform all matters
and things reasonably within its powers necessary or expedient to be done,
observed or performed for the purpose of maintaining and preserving the security
interest of the Lender as provided for herein and in the Security as valid
security, perfected in the manner contemplated hereby and in the Security.

(u)Payment of Obligations:    Subject to the right to contest legitimate
disputes and subject, where applicable, to the provisos in Section 7.1(q), the
Borrower and each Guarantor shall pay and discharge, or cause to be paid and
discharged, all its indebtedness and obligations to other Persons promptly in
accordance with normal terms and practices of its businesses, before they shall
become in default, as well as all lawful claims for labour, materials and
supplies which otherwise, if unpaid, might become a lien or charge upon its
properties or any part thereof.

62

--------------------------------------------------------------------------------



(v)Hold Disbursements in Trust:    Other than the proceeds of the Loan which
will be used for the purposes set forth herein and except for proceeds applied
to reimburse the Borrower for costs of Construction paid by the Borrower out of
its own funds, the Borrower will receive and hold in trust for the Lender all
advances made hereunder directly to the Borrower and the Borrower will not apply
the same for any other purposes.

(w)Required Remediation and Environmental Actions:    Upon request of the Lender
acting reasonably, the Borrower or the Guarantors hereby agree to complete the
requested remediation actions recommended to be taken with respect to the
Properties in the Environmental Reports and not heretofore undertaken as
described in the Environmental Reports. The term "Environmental Reports" means
collectively (i) the Phase I Environmental Site Assessment and Environmental
Compliance Audit in respect of the Gulfstream/Aventura Properties, prepared by
Environmental Resources Management, and dated July 10, 2003 and (ii) the
environmental reports referred to in Section 4.1(bb), and any updates or addenda
thereto if and to the extent approved by the Lender in writing along with a
reliance letter relating thereto addressed to the Lender in form and substance
satisfactory to the Lender. In connection with such required remediation
actions, the Borrower or Guarantors shall obtain an update to the applicable
Environmental Report as and when requested by the Lender, acting reasonably, in
order to confirm that the Borrower's or Guarantor's actions in respect of any
required remediation aforesaid are in conformity with Environmental Laws. In
connection with each update to an Environmental Report, the Borrower or the
Guarantor shall obtain a reliance letter relating thereto addressed to the
Lender in form and substance reasonably satisfactory to the Lender. The Borrower
and the Guarantors covenant that any soils or other materials that are removed
in connection with any remediation of any of the Properties shall be disposed of
in conformity with Environmental Laws at a location other than any of the
Properties.

(x)Surveys:    After the recording of any subdivision, plan of subdivision or
small-scale planned development with respect to any of the Properties, the
Borrower and the Guarantors shall obtain and deliver to the Lender, at the
Borrower's and Guarantors' expense, in a form reasonably acceptable to the
Lender: (i) an updated plan of survey for such Property showing such Property as
so subdivided; and (ii) an endorsement to the Title Policy confirming the new
legal description created by said subdivision and affirmative insurance that the
Mortgage in respect of such Property continues to encumber such Property, as
subdivided and newly described.

(y)Tax Deposits:    Upon written direction from the Lender after the occurrence
of an Unmatured Event of Default or an Event of Default which remains uncured,
the Borrower shall immediately commence to deposit with the Lender commencing
with the first interest payment due under the Loan and on the first day of each
month thereafter until the earlier of: (i) the date that Indebtedness is fully
paid; or (ii) the Unmatured Event of Default or Event of Default has been cured,
a sum equal to one-twelfth (1/12) of the total annual taxes and assessments
(general and special) respecting the Remington Property and the costs of
insurance premiums, based upon the Lender's reasonable estimate as to the amount
of the taxes, assessments and premiums to be levied, assessed and incurred. The
Borrower's initial deposit shall be increased by an amount equal to the Lender's
reasonable estimate of the amount of such taxes and insurance premiums to become
owing on the due dates for the payment of such taxes and insurance premiums less
the monthly payments to be deposited hereunder prior to such due dates. If any
such taxes or insurance premiums relating to the Remington Property are also
related to other premises, the amount of any deposit hereunder shall be based
upon the Borrower's share of the taxes, assessments or insurance premiums, the
Borrower shall apportion the total amount of the taxes, assessments or premiums
levied or assessed as between such other premises and the Remington Property for
the purposes of computing the amount of any deposit hereunder. Such deposits
shall be held without any allowance of interest. Such deposits shall be used for
the payment of such taxes, assessments and insurance premiums on the Remington
Property on the earliest possible date when such payments become due. If the
funds so deposited are insufficient to pay any such taxes, assessments and
insurance premiums for any year when the same shall become due and payable, the
Borrower shall, within 10 Business Days after receipt of demand therefor from
the Lender, deposit such additional funds as may be necessary to pay such taxes,
assessments and insurance premiums in full. If the funds so deposited exceed the
amount required to pay such taxes, assessments and insurance premiums for the
year, the excess shall be applied on a subsequent deposit or deposits. Said
deposits shall be kept in a separate, non-interest bearing account created by
and in the name of the Lender. Upon the occurrence of an Unmatured Event of
Default or Event of Default, the Lender may, at its option, without being
required to do so, apply any monies at the time on deposit pursuant to this
Section 7.1(y) on any of the Indebtedness, in such order and manner as the
Lender may elect. When the Indebtedness has been fully paid, any remaining
deposits shall be paid to the Borrower. A security interest within the meaning
of the Uniform Commercial Code of the state in which the Borrower is organized
as a legal entity is hereby granted to the Lender in and to any monies at any
time on deposit pursuant to this Section 7.1(y), as additional security for the
Indebtedness. Such funds shall be applied by the Lender for the purposes made
hereunder and shall not be subject to the direction or control of the Borrower.
The Lender shall not be liable for any failure to apply the funds so deposited
hereunder to the payment of any particular taxes, assessments and insurance
premiums unless the Borrower, while not in default hereunder, shall have
requested the Lender in writing to make application of such funds to the payment
of the particular taxes, assessments or premiums for payment of which they were
deposited, accompanied by the bills for such taxes, assessments or premiums. The
Lender shall not be liable for any act or omission taken in good faith or
pursuant to the instruction of any party, but shall be liable only for gross
negligence or wilful misconduct.

63

--------------------------------------------------------------------------------



(z)USA Patriot Act:    The Borrower and the Guarantors hereby covenant that
until such time as the Indebtedness is paid in full, they will take no action
(nor fail to take any action) that would violate the PATRIOT Act, IEEPA or OFAC
and will take all customary and reasonable steps to ensure that they are in
compliance with any orders issued thereunder. For purposes hereof, "IEEPA" means
the International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq., "OFAC"
means the U.S. Department of Treasury's Office of Foreign Asset Control and
"PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56) (The USA PATRIOT Act).

(aa)Regulatory Matters:    The Borrower shall promptly seek and obtain the Zoo
Trust Consent. The Borrower shall keep the Lender apprised of the current status
of the approval/consent process. In the event that either (i) the Zoo Trust
Consent is not obtained, and the Security to be provided by the Borrower is not
duly registered in all applicable offices of public record, in each case, on or
before October 11, 2005 or (ii) at any time the Zoo Trust determines that it
will not provide the Zoo Trust Consent, the Lender shall have the right
(exercisable in its sole and absolute discretion) to immediately terminate this
Agreement. In either event, on such termination the Borrower shall immediately
pay to the Lender all accrued and unpaid fees, expenses and costs and other
Indebtedness owing as of such date. Neither the Borrower nor any Guarantor will
take any action which (or fail to take any action the absence of which) would
result in the withdrawal or termination of any Governmental Approval or that
would disqualify the Borrower from applying for, obtaining or receiving all
necessary Governmental Authorizations to operate authorized gaming machines at
the Remington Facilities. The Gulfstream Guarantor shall promptly provide due
and timely notice to the Florida Division of Pari-Mutuel Wagering in connection
with its entering into of the Security and other applicable Loan Documents.

(bb)Litigation:    If the Borrower or any of the Guarantors becomes aware of any
actual, pending or threatened litigation, arbitration or other proceeding
relating to the Borrower or any of the Guarantors or any of their property,
assets or business, including any of the Properties which if decided adversely
could result in a Material Adverse Change, the Borrower or such Guarantor shall
promptly give notice thereof to the Lender containing reasonable details thereof
and the potential effect thereof.

(cc)Chief Executive Office:    The Borrower and each Guarantor has advised, or
will advise, the Lender in writing of their respective chief executive offices
and places of business or changes thereto.

(dd)MEC Bridge Loan Agreements:    MEC shall comply with all its covenants in
Section 7.2 of the MEC Bridge Loan Agreement.

(ee)Separateness of Guarantors:    Each of the Guarantors shall:

64

--------------------------------------------------------------------------------



(i)maintain books and records and bank accounts separate from those of any other
Person and maintain separate financial statements, except that it may also be
included in consolidated financial statements of its Affiliate;

(ii)be, and at all times hold itself out to the public and all other Persons as,
a separate legal entity and correct any known misunderstandings regarding its
existence as a separate legal entity;

(iii)pay the salaries of its own employees, if any, and maintain a sufficient
number of employees in light of its contemplated business operations;

(iv)use its own stationery, invoices and cheques;

(v)file its own tax returns with respect to itself (or consolidated tax returns,
if applicable) as may be required under applicable law;

(vi)except as contemplated by the Loan Documents, not commingle or permit to be
commingled its funds or other assets with those of any other Persons;

(vii)maintain its assets in such a manner that it is not costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(viii)except as contemplated by the Loan Documents, the Gulfstream Loan
Agreement and the MEC Bridge Loan Agreement, not guarantee or otherwise hold
itself or its assets out to be responsible or available for the debts or
obligations of any Person, including any Affiliate;

(ix)conduct business in its own name;

(x)within 60 days after October 26, 2005, have and maintain at least one
director and at least one officer different from the directors and officers of
the Borrower and the other Guarantors;

(xi)hold separate annual shareholder meetings with minutes thereof delivered to
the Lender (or adopt written resolutions in lieu thereof where permitted under
applicable corporate law), with a copy of such minutes and/or resolutions
provided to the Lender;

(xii)hold separate quarterly and annual Board of Directors meetings (or adopt
written resolutions in lieu thereof where permitted under applicable corporate
law) with a copy of such minutes and/or resolutions delivered to the Lender; and

(xiii)maintain adequate capital in light of its contemplated business
operations.

65

--------------------------------------------------------------------------------






ARTICLE 8
NEGATIVE COVENANTS


8.1   Negative Covenants

        Except as expressly permitted under this Agreement and the other Loan
Documents, from the date of this Agreement and thereafter until the Loan has
been paid in full the Borrower and each of the Gulfstream Guarantor and the Palm
Meadows Guarantor (for the purposes only of this Article 8, the Gulfstream
Guarantor and the Palm Meadows Guarantor are sometimes collectively referred to
as the "Guarantors" and MEC shall not be construed as a Guarantor), covenants
and agrees with the Lender as follows:

(a)Licences and Permits:    Neither the Borrower nor either of the Guarantors
shall pledge any of the licences or permits, held by it or any of its
subsidiaries, to any third party.

(b)Debt:    Neither the Borrower nor either of the Guarantors shall, directly or
indirectly, incur or suffer to exist any debt or enter into any guarantees,
hypothecation, contracts or other agreements which would make the Borrower or
such Guarantor liable for any debt or expense (collectively "Debt") other than
(i) Permitted Encumbrances; (ii) customary trade payables and similar types of
obligations that are consistent with past practice and in the ordinary course of
the Borrower's or such Guarantor's business; (iii) the Indebtedness;
(iv) indebtedness in respect of the Gulfstream Loan Agreement and the MEC Bridge
Loan Agreement and guarantees and security in respect thereof; (v) liabilities
for management fees permitted by Section 8.1(r); and (vi) intercompany
indebtedness of the Borrower to MEC of approximately $900,000 on account of
Construction Costs incurred by MEC prior to the date hereof.

(c)Further Encumbrances:    Neither the Borrower nor either of the Guarantors
will create, assume or permit to exist any Encumbrance or security interest with
respect to any of the Properties, or any portion thereof, whether ranking prior
to, pari passu with or subsequent to the Security, other than Permitted
Encumbrances without the prior written consent of the Lender.

(d)Transfers:    Neither the Borrower nor either of the Guarantors shall sell,
assign, transfer, convey, lease or otherwise alienate or dispose of any of the
Properties, or any interest therein (financial or management), whether legal or
equitable, without the prior written consent of the Lender.

(e)Change of Control:    There shall not be, nor shall the Borrower and/or
either of the Guarantors permit, any issue, subscription, allotment,
cancellation or redemption initiated by the Borrower or either of the Guarantors
or, any transfer by sale, assignment, operation of law or other disposition or
any redemption initiated by a holder of shares of the Borrower and/or either of
the Guarantors, of all or any part of the shares of the Borrower and/or either
of the Guarantors or of any subsidiary corporation of the Borrower and/or either
of the Guarantors or any corporation which is an Affiliate of the Borrower
and/or either of the Guarantors, other than the parent company of the Borrower
or either of the Guarantors, having voting rights, whether contingent or direct,
nor permit any re-organization or amalgamation in any such case so as to result
in any change in the present effective voting control of the Borrower and/or
either of the Guarantors from the Person or Persons holding such voting control
at the date of execution of this Agreement (although the effective voting
control may vary among those Persons holding such voting control at the date of
execution of this Agreement) without first obtaining the written consent of the
Lender in each instance, which consent may be unreasonably or arbitrarily
withheld, notwithstanding any statutory provision or provisions to the contrary.
There shall not be deemed to be a change in the present effective voting control
if the shares of the Borrower and/or either of the Guarantors are beneficially
owned by (a) a company controlled by the Person who beneficially owns such
shares at the date of execution of this Agreement or (b) an Affiliate. Any
subsequent change in control shall similarly be subject to the prior written
consent of the Lender. The Borrower and each of the Guarantors shall make
available to the Lender or its lawful representatives, all its corporate books
and records for inspection at all reasonable times, in order to ascertain
whether there has been any change in control.

66

--------------------------------------------------------------------------------



(f)Occupancy Agreements:    Neither the Borrower nor either of the Guarantors
shall enter into, nor permit to be entered into any leases, agreements to lease
or any other Occupancy Agreements for any space which constitutes any material
part of the Properties or any of them without the prior written approval of the
Lender, acting reasonably, other than Permitted Encumbrances and stall
agreements and leases for operations such as blacksmiths and veterinarians on
market terms and consistent with past practice.

(g)No Amendments:    None of Borrower nor either of the Guarantors shall make,
permit or allow any material amendments or other material changes to or
terminate the Material Agreements (excluding leases of space in respect of the
Properties of less than two thousand, five hundred (2,500) square feet) or any
other agreement affecting the Security, except pursuant to an ordinary course
renewal thereof nor make any material amendments to its constating documents, in
each case in a manner which would materially adversely affect the interest of
the Lender hereunder or under the Security, in each case, without the prior
written consent of the Lender, which shall not be unreasonably withheld. None of
Borrower nor either of the Guarantors shall materially alter or vary the plans
and specifications for the Remington Property or the Gulfstream/Aventura
Properties approved by the Lender without the prior written consent of the
Lender, not to be unreasonably withheld.

(h)Capital Expenditures:    Neither the Borrower nor either of the Guarantors
shall without the Lender's prior written approval, exercisable in the Lender's
sole discretion, incur any Capital Expenditures or permit any mechanic's
lienable work to be done to or for the benefit of any of the Properties except
(a) for the Construction, (b) the Gulfstream Reconstruction, (c) Capital
Expenditures in respect of the Properties not to exceed during any fiscal year
Five Million Dollars ($5,000,000) in the aggregate for the Borrower and the
Guarantors (including, capital expenditures by the Borrower during any fiscal
year in respect of the Remington Facilities not to exceed One Million Two
Hundred and Fifty Thousand Dollars ($1,250,000) for customary refreshing of
existing authorized gaming devices), (d) as disclosed in the Occupancy
Agreements approved by the Lender, (e) for normal repair and maintenance in the
ordinary course of business or (f) emergency repairs.

67

--------------------------------------------------------------------------------



(i)Use:    None of the Borrower nor either of the Guarantors shall use or
develop a Property for any purposes other than as contemplated under the
Remington Development Agreement, the Gulfstream Development Agreement, the
Construction Contracts, the Gulfstream Construction Contracts and other
permitted related purposes. Neither the Borrower nor either of the Guarantors
shall permit a Property or any portion thereof to be converted or take any
preliminary actions which could lead to a conversion to condominium or
cooperative form of ownership until such time as the Loan is paid in full,
together with all interest thereon.

(j)Property Manager:    Neither the Borrower nor either of the Guarantors shall
enter into any property management agreement in respect of any of the Properties
without the Lender's prior written consent.

(k)No Commingling:    Except as specifically contemplated hereby, neither the
Borrower nor either of the Guarantors shall commingle any funds related to the
Properties with assets or funds of any of its shareholders, principals,
Affiliates or any other entity.

(l)No Change in Nature of Business:    Neither the Borrower nor either of the
Guarantors shall make any material change in the nature of its business carried
on as of the date hereof.

(m)No Mergers, Consolidations, Sales:    Neither the Borrower nor either of the
Guarantors shall be a party to any merger, consolidation or exchange of
ownership interests, or purchase or otherwise acquire all or substantially all
of the assets or stock of any class of, or any membership, partnership or joint
venture interest in, any other Person or entity, or sell, transfer, convey or
lease all or any substantial part of its assets, or sell or assign, with or
without recourse, any receivables.

(n)No Change in Ownership:    Neither the Borrower nor either of the Guarantors
shall permit any Person or entity to become a shareholder of it or permit any of
its shareholders to assign, transfer, pledge, hypothecate or sell any interest
in it. If requested by the Lender, the Borrower and each Guarantor shall provide
the Lender at reasonable intervals with a corporate certificate that no such
change of ownership has occurred during the preceding period.

68

--------------------------------------------------------------------------------



(o)ERISA:    None of the Borrower, either of the Guarantors nor any ERISA
Affiliate shall (A) adopt or institute any Employee Benefit Plan that is an
employee pension benefit plan within the meaning of section 3(2) of ERISA,
(B) take any action which will result in the partial or complete withdrawal,
within the meanings of sections 4203 and 4205 of ERISA, from a Multiemployer
Plan except in the case of a closure of the businesses or facilities of an ERISA
Affiliate, (C) engage or permit any Person to engage in any non-exempt
transaction prohibited by section 406 of ERISA or section 4975 of the IRC
involving any Employee Benefit Plan or Multiemployer Plan which would subject
the Borrower, either Guarantor or any ERISA Affiliate to any tax, penalty or
other liability, including a liability to indemnify, (D) incur or allow to exist
any accumulated funding deficiency (within the meaning of section 412 of the IRC
or section 302 of ERISA), except for any funding deficiencies that relate to a
Multiemployer Plan caused by a third party (other than an Affiliate of the
Borrower), (E) fail to make full payment when due of all amounts due as
contributions to any Employee Benefit Plan or Multiemployer Plan, (F) fail to
comply with the requirements of section 4980B of the IRC or Part 6 of Title
I(B) of ERISA, or (G) adopt any amendment to any Employee Benefit Plan which
would require the posting of security pursuant to section 401(a)(29) of the IRC,
where singly or cumulatively, the above could be reasonably likely to have a
Material Adverse Effect.

(p)Other Agreements:    Neither the Borrower nor either of the Guarantors shall
enter into any agreement containing any provision which would be violated or
breached by the performance of its obligations hereunder or under any instrument
or document delivered or to be delivered by it hereunder or in connection
herewith or which would violate or breach any provision hereof or of any such
instrument or document.

(q)Assertion of Certain Claims and Defenses:    To the extent permitted by
Applicable Legal Requirements, neither the Borrower nor either of the Guarantors
shall assert in any judicial proceeding any lender liability claim or
counterclaim, the defense of lack of consideration or violation of any
applicable usury laws or any similar legal or equitable defense to the validity
or enforceability of this Agreement or any other Loan Document.

(r)Compensation and Fees; Disbursements:    None of the Borrower nor either of
the Guarantors shall pay or incur any liability to any Affiliates or other
related party (other than the Lender) of the Borrower or either of the
Guarantors on account of any compensation or fees for services rendered
(including, without limitation, any management, consulting or similar fees, or
comparable payment); provided that the Borrower and the Guarantors may incur and
accrue liabilities for management fees to MEC which, in the aggregate, shall not
exceed, in any fiscal year, 2.5% of the Combined gross revenues of the Borrower
and the Guarantors for such fiscal year; provided that no payment may be made in
respect of such management fees unless at the time of the making of such
payment, and after giving effect thereto, (i) the ratio of the Combined Net Debt
to trailing four quarter Combined EBITDA of the Borrower and the Guarantors does
not exceed, and for the prior four consecutive fiscal quarters such ratio has
not exceeded, 3:1; and (ii) no Unmatured Event of Default or Event of Default or
event of default or unmatured event of default under the Gulfstream Loan
Agreement has occurred and is continuing.

69

--------------------------------------------------------------------------------



(s)Loans, Advances, Guaranties, Dividends, Distributions:    Except as expressly
permitted hereunder, neither the Borrower nor either of the Guarantors shall
lend or advance money or credit to any Person or entity or purchase or
repurchase (or agree, contingently or otherwise, to do so) the indebtedness of,
or assume, guarantee (directly or indirectly or by an instrument having the
effect of assuming another's payment or performance of any obligation or
capability of so doing, or otherwise), or endorse or otherwise become liable,
directly or indirectly, with respect to the obligations, stock or dividends of
any Person or entity.

(t)Investments; Acquisitions:    Neither the Borrower nor any Guarantor may
purchase or otherwise acquire or make any investment in any properties or
assets, or permit or otherwise undertake any acquisitions; provided, however,
that the Borrower or either Guarantor may make investments in Cash Equivalents
in amounts and pursuant to terms acceptable to the Lender, acting reasonably.

(u)Restricted Payments:    Without in any way limiting the generality of the
restrictions and limitations contained within the covenants referenced in this
Agreement, for so long as the Loan, the Gulfstream Guarantee and Indemnity, the
Palm Meadows Guarantee and Indemnity and/or the MEC Guarantee and Indemnity
remains outstanding, each of the Borrower and the Guarantors is prohibited from
undertaking the following without the express prior written consent of the
Lender in its sole and absolute discretion:

(i)making any payments on, in respect of or arising under or in connection with
any indebtedness pari passu with or subordinated to the Loan or indebtedness
owed to any Affiliate, including any indebtedness owing to a shareholder or a
subsidiary (other than the Lender), other than payments of interest due and
owing where the making of such payments will not result in an Unmatured Event of
Default or an Event of Default or an unmatured event of default or event of
default under the Gulfstream Loan Agreement;

(ii)redeeming, purchasing or otherwise retiring or cancelling any securities
(including any warrants, options or rights to acquire securities, "Securities");

(iii)creating any sinking fund or entering into any analogous arrangement
whereby cash is set aside or segregated for the payment of any indebtedness,
other than the Loan, or for the acquisition of any equity securities of the
Borrower;

70

--------------------------------------------------------------------------------



(iv)issuing any Securities containing any mandatory or fixed payment obligations
of any kind, whether dividend or premium or otherwise;

(v)declaring or paying any dividends, provided that this provision shall not
prohibit and there shall be permitted the declaration and payment of a single
annual dividend to MEC by the Borrower and each of the Guarantors in each year
within 60 days after the delivery to the Lender of the audited financial
statements referred to in Section 7.1(d)(ii)(C) for the immediately preceding
fiscal year if, at the time of such declaration and payment, and after giving
effect thereto, all of the Remington Restricted Payment Release Conditions have
been satisfied;

(vi)paying any management, consulting or similar fee, or comparable payment,
(A) to any Affiliate or other related party (other than the Lender) or
(B) outside of the ordinary course of the Borrower's or such Guarantor's
business as of the closing date of the Loan and consistent with past practice
(it being acknowledged that the Borrower has entered into a consulting agreement
with Ingenus Management and Consulting with respect to the Remington gaming
facility); and

(vii)entering into any transactions with any Affiliate for the purposes of
undertaking indirectly any transaction or activity that is otherwise prohibited
by this Section 8.1(u).

71

--------------------------------------------------------------------------------



For the purposes hereof, the "Remington Restricted Payment Release Conditions"
means: (i) the Remington Repayment Commencement Date has occurred, (ii) the
Capitalized Interest Tranche has been repaid in full subsequent to the later of
the Remington Facilities Completion Date and the Gulfstream Facilities
Completion Date pursuant to the provisions of Section 3.3, (iii) at the time of
the declaring and making of a payment referred to in clause (vi) above
(a "restricted payment"), and after giving effect thereto, the ratio of
outstanding Combined Net Debt of the Borrower and the Guarantors to such
entities' trailing four quarter Combined EBITDA does not exceed 4:1, (iv) at the
time of the declaring and making of the restricted payment, and after giving
effect thereto, no Event of Default or Unmatured Event of Default or event of
default or unmatured event of default under the Gulfstream Loan Agreement shall
have occurred and be continuing, and (v) the distribution of the restricted
payment does not cause the sum of (A) all restricted payments made by the
Borrower and the Guarantors (including the desired payment) and (B) all
repayments made on account of the Capitalized Interest Tranche pursuant to
Section to 3.3 to exceed an amount equal to (I) 40% of the Combined Excess Cash
Flow of the Borrower and the Guarantors since the Remington Facilities
Completion Date, (II) provided that, at the time of the declaring and making of
the restricted payment, and after giving effect thereto, the ratio of the
Combined Net Debt of the Borrower and the Guarantors to such entities' trailing
four quarter Combined EBITDA does not exceed, and for the prior four consecutive
fiscal quarters such ratio has not exceeded, 3:1, 60% of the Combined Excess
Cash Flow of the Borrower and the Guarantors since the Remington Facilities
Completion Date or (III) provided that, at the time of the declaring and making
of the restricted payment, and after giving effect thereto, the ratio of the
Combined Net Debt of the Borrower and the Guarantors to such entities' trailing
four quarter Combined EBITDA does not exceed, and for the prior four fiscal
quarters such ratio has not exceeded, 2:1, 85% of the Combined Excess Cash Flow
of the Borrower and the Guarantors since the Remington Facilities Completion
Date.

72

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Lender agrees that the following types of
payments will not be deemed to be restricted payments subject to the above
restrictions: (a) payments to MID or the Lender (including any amounts paid to
the Lender in respect of: (i) the Borrower's obligations under guarantees and
indemnities provided by it under the Gulfstream Loan Agreement; (ii) the
Gulfstream Guarantor's obligations under the guarantees and indemnities provided
by it under this Agreement and the MEC Bridge Loan Agreement; (iii) the Palm
Meadows Guarantor's obligations under the guarantees and indemnities provided by
it under this Agreement, the Gulfstream Loan Agreement and the MEC Bridge Loan
Agreement; and/or (iv) MEC's obligations under the guarantees and indemnities
provided by it under this Agreement and the Gulfstream Loan Agreement; (b) the
distribution by the Gulfstream Guarantor to MEC of the first advance under the
Gulfstream Loan Agreement which was an amount equal to the amount paid by MEC
with respect to the Gulfstream Reconstruction prior to the closing of the
Gulfstream Loan Agreement plus out-of-pocket fees and costs payable by the
Gulfstream Guarantor or MEC in connection with entering into the Loan; (c)the
distribution by the Borrower to MEC of the First Advance made to the Borrower
under the Loan, which First Advance will be an amount equal to the amount paid
by MEC (either for its account or for the account of the Borrower) with respect
to the Construction prior to the date of the First Advance plus the
out-of-pocket fees and costs payable by the Borrower or MEC in connection with
entering into the Loan; (d) the guarantee fees paid to the Borrower, the
Gulfstream Guarantor or the Palm Meadows Guarantor pursuant to this Agreement,
the Gulfstream Loan Agreement or the MEC Bridge Loan Agreement; and (e) provided
that at the time of the making of such payment and after giving effect thereto,
no Unmatured Event of Default, Event of Default or event of default or unmatured
event of default under the Gulfstream Loan Agreement shall have occurred and be
continuing, payments to MEC for the reimbursement of additional amounts paid by
MEC from time to time with respect to the Construction or the Gulfstream
Reconstruction, provided that all such amounts were incurred in accordance with
the Plans and with the terms of this Agreement or the Gulfstream Loan Agreement,
as applicable.

73

--------------------------------------------------------------------------------








ARTICLE 9
EVENTS OF DEFAULT; ACCELERATION OF INDEBTEDNESS


9.1   Events of Default

        The occurrence or existence of any one or more of the following shall
constitute an "Event of Default" hereunder:

(a)Non-Payment: Non-Payment:    Default by the Borrower in payment of (i) any
principal when due including, without limitation, any mandatory repayments
pursuant to Sections 3.3 or 3.7, or (ii) any interest thereon within three
Business Days after the same becomes due or (iii) any other amount hereunder
within 10 days after notice of non-payment thereof is received by the Borrower;

(b)Defaults:    Default by the Borrower or any Guarantor in the performance or
observance of any covenant, condition or obligation contained in any Loan
Document to which it is a party that does not require the payment of money to
the Lender and such default continues for a period of 20 days (or such longer
period as the Lender may in its sole discretion determine) after the earliest of
(x) receipt of notice from the Lender of such default, and (y) knowledge of the
existence of such default by any officer of the Borrower or any Guarantor; or

(c)MEC Bridge Loan Defaults:    MEC shall breach its covenant in
Section 7.1(dd) and such breach shall continue beyond any grace or notice period
applicable thereto provided in the MEC Bridge Loan Agreement; or

(d)Representations and Warranties:    Any representation, warranty, certificate,
information or other statement (financial or otherwise) made, deemed to be made,
or furnished by or on behalf of the Borrower or any Guarantor in or in
connection with this Agreement or any of the other Loan Documents (i) that is
not or has not been qualified by reference to "material", "in all material
respects" or "Material Adverse Effect", or any other materiality standard, shall
be found to be false, incorrect, incomplete or misleading in any material
respect when made, deemed to be made, or furnished or (ii) that is or has been
qualified by reference to "material", "in all material respects" or "Material
Adverse Effect", or any other materiality standard, shall be found to be false,
incorrect, incomplete or misleading when made, deemed to be made, or furnished,
where, in all such cases, the consequences of such misrepresentation or breach
of warranty could reasonably be expected to have a Material Adverse Effect; or

(e)Cross Default:    (i) The Borrower or a Guarantor fails to make any payment
beyond the applicable grace period with respect thereto, if any (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) in
respect of any indebtedness (other than indebtedness to the Lender), having an
aggregate principal amount of not less than Two Million Dollars ($2,000,000); or
(ii) the Borrower, the Gulfstream Guarantor, the Palm Meadows Guarantor or MEC
fails to make any payment beyond the applicable grace period with respect
thereto, if any, whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise in respect of any indebtedness to the Lender
(other than the Indebtedness); or (iii) the applicable Person in (i) or
(ii) fails to observe or perform any other conditions relating to any such
indebtedness, or other event occurs, the effect of which default or any other
event causes or permits the holder or holders of such indebtedness (or a trustee
or agent on behalf of such holder or holders) to cause, with the giving of
notice if required, such indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such indebtedness to be made, prior to its
stated maturity; or

74

--------------------------------------------------------------------------------



(f)Insolvency, Voluntary Proceedings:    The Borrower, the Gulfstream Guarantor
and/or the Palm Meadows Guarantor and/or MEC shall (i) apply for or consent to
the appointment of a receiver, trustee, liquidator or custodian of itself or of
all or a substantial part of its property, (ii) make application for or seek
relief or protection of itself or for the benefit of its creditors under any of
the sections, chapters or provisions of Title 11 of the United States Code,
11 U.S.C. §§ 101 et. seq. (the "Bankruptcy Code"), (iii) be unable, or admit in
writing its inability, to pay its debts generally as they mature, (iv) make a
general assignment for the benefit of itself or any of its creditors, (v) be
dissolved or liquidated in full or in part, (vi) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vii) commence a
voluntary case or other Proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other Proceeding commenced against it, or (viii) take any
action for the purpose of effecting any of the foregoing; or

(g)Involuntary Proceedings:    Proceedings for the appointment of a receiver,
trustee, conservator, liquidator or custodian of the Borrower, either the
Gulfstream Guarantor and/or the Palm Meadows Guarantor and/or MEC or of all or a
substantial part of the property thereof, or an involuntary case or other
Proceedings seeking liquidation, reorganization, dissolution, compromise,
moratorium, protection, stay of proceedings of creditors or other relief with
respect to the Borrower, either the Gulfstream Guarantor and/or the Palm Meadows
Guarantor and/or MEC or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and such
Proceeding is not contested or shall not be dismissed or discharged within
45 days of commencement, provided that if an order, decree or judgment is
granted or entered (whether or not entered or subject to appeal) against any of
the Borrower, either the Gulfstream Guarantor and/or the Palm Meadows Guarantor
and/or MEC in the interim, such 45-day grace period will cease to apply and
provided further that if the Borrower, either the Gulfstream Guarantor and/or
the Palm Meadows Guarantor and/or MEC files an answer admitting the material
allegations of a petition filed against it in any such Proceeding, such 45-day
grace period will cease to apply; or

75

--------------------------------------------------------------------------------



(h)Judgments:    (i) One or more judgments, Orders, decrees or arbitration
awards requiring the Borrower and/or any of the Guarantors to pay an aggregate
amount of One Million Dollars ($1,000,000) or more shall be rendered against the
Borrower and/or any of the Guarantors in connection with any single or related
series of transactions, incidents or circumstances and the same shall not be
satisfied, vacated or stayed within 15 Business Days from the date of entry
thereof and, if stayed, within such period the same has not been appealed and
stayed during such appeal; provided that if enforcement and/or realization
Proceedings are commenced in respect thereof, such 15 Business Day grace period
shall cease to apply; (ii) any judgment, writ, assessment, warrant of
attachment, tax lien or execution or similar process shall be issued or levied
against a substantial part of the Property of any Loan Party which judgment is
not stayed and dismissed or satisfied within 15 Business Days after issue or
levy; or (iii) any other judgments, Orders, decrees, arbitration awards, writs,
assessments, warrants of attachment, tax liens or executions or similar
processes which, alone or in the aggregate, could be reasonably expected to have
a Material Adverse Effect are rendered, issued or levied; or

(i)Loan Documents:    Any Loan Document or any material term thereof shall cease
to be, or be asserted by the Borrower and/or any Guarantor not to be, a legal,
valid and binding obligation of the Borrower and/or any of the Guarantors
enforceable in accordance with its terms; or

(j)Security:    Any Encumbrance intended to be created by any Security shall at
any time be invalidated, subordinated or otherwise cease to be in full force and
effect, for whatever reason, or any Encumbrance purported to be created by any
Security shall cease to be, or shall be asserted by the Borrower and/or any of
the Guarantors not to be, a valid (except as expressly otherwise provided in
such Security or any other Loan Documents) perfected Encumbrance in the
Collateral covered thereby with the priority contemplated herein; or

(k)Employee Benefit Plans:    Any Reportable Event which constitutes grounds for
the termination of any Employee Benefit Plan by the Borrower or any ERISA
Affiliate of the Borrower or for the appointment of a trustee by the Borrower or
any ERISA Affiliate of the Borrower to administer any Employee Benefit Plan
shall occur, or any Employee Benefit Plan shall be terminated within the meaning
of Title IV of ERISA or a trustee shall be appointed by the Borrower or any
ERISA Affiliate of the Borrower to administer any Employee Benefit Plan; or

(l)Change of Control:    Any change of control shall occur with respect to the
Borrower and/or either the Gulfstream Guarantor or the Palm Meadows Guarantor;
or

76

--------------------------------------------------------------------------------



(m)Material Adverse Effect:    Any event, occurrence or condition which, in the
opinion of Lender, has had a Material Adverse Effect; or

(n)Default under Material Agreement:    A default or event of default, or any
event or circumstance not yet constituting an event of default which, with the
giving of any notice or the lapse of any period of time or both, would become an
event of default on the part of the Borrower or any Guarantor, shall occur and
be continuing under any Material Agreement; provided that, other than in respect
of the Material Agreements referred to in items (i) to (vii)(A) inclusive of the
definition of Material Agreements, after giving effect to applicable grace
periods under such other Material Agreements, the default or event of default
under such other Material Agreements could be reasonably expected to have a
Material Adverse Effect, unless within 30 days thereof, such event of default
has been cured or such Material Agreement is replaced by an agreement in form
and substance, and with a party, satisfactory to the Lender; or

(o)Termination of Material Contract:    Any Material Agreement or any consent
given thereunder shall cease to be in full force and effect, or any party to a
Material Agreement states that such Material Agreement is no longer in full
force and effect; provided that, other than in respect of the Material
Agreements referred to in items (i) to (vii)(A) inclusive of the definition of
Material Agreements, the cessation, default or repudiation of such other
Material Agreement has had or could be reasonably expected to have a Material
Adverse Effect, unless within 30 days thereof such Material Agreement is
replaced by an agreement in form and substance, and with a party, satisfactory
to the Lender; or

(p)Termination of Racing and/or Gaming Licences:    Any racing and/or gaming
licences held (now or in the future) by the Borrower or any of the Guarantors or
any consent or approval given thereunder shall cease to be in full force and
effect or shall be materially and adversely changed or altered, provided that
where such termination, change or alteration is capable of being cured and the
Borrower is using all commercially reasonable efforts to so cure, the Borrower
shall have up to 30 days to so cure; or

(q)Delivery of Security:    The Borrower and/or any of the Guarantors shall have
failed to deliver to the Lender on the Closing Date the Security required to be
delivered pursuant to Section 5.1; or

(r)Defaults of the Guarantors:    While any of the Guarantees and Indemnities is
in effect, any Guarantor thereunder shall fail to observe or perform any
covenant, obligation, condition or agreement contained in such Guarantee and
Indemnity and such failure shall continue for 30 days; or

(s)Guarantee:    Any of the Guarantees and Indemnities or any material term
thereof shall cease to be, or be asserted by the applicable Guarantor not to be,
a legal, valid and binding obligation of such Guarantor, enforceable in
accordance with its terms; or

77

--------------------------------------------------------------------------------



(t)Remington Facilities Completion Date:    The Remington Facilities Completion
Date shall not have occurred prior to February 1, 2006.

As used herein and in the other Loan Documents, the term "Unmatured Event of
Default" means any of the foregoing events described in this Section 9.1 which,
if a notice were given and/or a cure or grace period expired, would become an
Event of Default hereunder.

9.2   Acceleration; Remedies

        Upon the occurrence of an Event of Default, unless the Lender elects to
waive such default in its sole and absolute discretion: (i) the Loan Amount
including without duplication all accrued and unpaid interest, fees, expenses,
closing costs and other Indebtedness, owing; and (ii) the General Pre-Payment
Make-Whole Amount shall become immediately due and payable without notice to the
Borrower and the Lender shall be entitled to all of the rights and remedies
provided in the Loan Documents or at law or in equity. Each remedy provided in
the Loan Documents is distinct and cumulative of all other rights or remedies
under the Loan Documents or afforded by law or equity, and may be exercised
concurrently, independently, or successively, in any order whatsoever. Upon the
occurrence of an Event of Default, the Lender shall be entitled to remain in
possession of the Property or any other collateral pledged to secure any
obligation of the Borrower to the Lender, and to collect the rents therefrom and
the Borrower shall and hereby consents thereto.

9.3   Waiver of Certain Rights

        The Borrower and each of the Guarantors hereby waives each of the
following, to the fullest extent permitted by law:

(a)any defence based upon:

(i)the unenforceability or invalidity of all or any part of the Loan, the
Security, any of the Guarantees and Indemnities, or any other Loan Document, or
any failure of the Lender to take proper care or act in a commercially
reasonable manner in respect of the Security or any collateral subject to the
Security, including in respect of any disposition of the Collateral or any
set-off of the Borrower's or a Guarantor's bank deposits against the Loan;

(ii)any act or omission of the Borrower or any other Persons, including the
Guarantors, that directly or indirectly results in the discharge or release of
the Borrower or any other Person or any of the Loan or any Security; or

(iii)any Guarantor's present or future method of dealing with the Borrower or
any Security (or any Collateral subject to the Security) or any other guarantee
for the Loan;

(b)any right (whether now or hereafter existing) to require any Guarantor, as a
condition to the enforcement of any of the Guarantees and Indemnities:

78

--------------------------------------------------------------------------------



(i)to accelerate the Loan or proceed and exhaust any recourse against the
Borrower or any other Person;

(ii)to realize on any Security that it holds;

(iii)to marshal the assets of the Borrower or any of the Guarantors; or

(iv)to pursue any other remedy that the Borrower or any of the Guarantors may
not be able to pursue itself and that might limit or reduce the Borrower's or a
Guarantor's burden;



(c)presentment, demand, protest and notice of any kind including, without
limitation, notices of default and notice of acceptance of any Guarantee and
Indemnity;

(d)all suretyship defences and rights of every nature otherwise available under
Oklahoma or Florida law or other applicable laws; and

(e)all other rights and defences (legal or equitable) the assertion or exercise
of which would in any way diminish the liability of the Guarantors under the
Guarantees and Indemnities.


ARTICLE 10
MISCELLANEOUS


10.1 Reliance and Non-Merger

        All covenants, agreements, representations and warranties of the
Borrower or any Guarantor made herein or in any other Loan Document or in any
certificate or other document signed by any of its directors or officers and
delivered by or on behalf of any of them pursuant hereto or thereto are
material, shall be deemed to have been relied upon by the Lender notwithstanding
any investigation heretofore or hereafter made by the Lender or Lender's Counsel
or any employee or other representative of any of them and shall survive the
execution and delivery of this Agreement and the other Loan Documents until
there are no Loans outstanding and the Lenders shall have no further obligation
to make Advances hereunder. For clarity, this Section 10.1 shall in no way
affect the survival of those provisions of this Agreement or any Loan Document
which by their terms are stated to survive termination of this Agreement.

10.2 Confidentiality

        The Lender will maintain on a confidential basis (except as otherwise
permitted hereunder or as required by Applicable Law) all information relating
to the Borrower and the Guarantors and their respective Subsidiaries provided to
it hereunder by and on behalf of the Borrower or any of the Guarantors or
obtained in respect of any diligence conducted in respect hereof; provided,
however, that this Section 10.2 shall not apply to any information which (i) was
lawfully in the public domain at the time of communication to the Lender,
(ii) lawfully enters the public domain through no fault of the Lender subsequent
to the time of communication to the Lender, (iii) was lawfully in the possession
of the Lender free of any obligation of confidence at the time of communication
to the Lender, or (iv) was lawfully communicated to the Lender free of any
obligation of confidence subsequent to the time of initial communication to the
Lender.

79

--------------------------------------------------------------------------------



10.3 No Set-Off

        To the fullest extent permitted by law, the Borrower and each Guarantor
shall make all payments under the Loan Documents regardless of, but without
prejudice to or otherwise releasing the Lender of or from, any liability,
defense or counterclaim, including, without limitation, any defense or
counterclaim based on any law, rule or policy which is now or hereafter
promulgated by any Governmental Authority which may adversely affect the
Borrower's or such Guarantor's obligation to make, or the Lender's right to
receive, such payments. The Borrower and each Guarantor grants to the Lender the
right to set off all accounts, credits or balances owed by the Lender to the
Borrower or such Guarantor, as applicable, against the aggregate amount of
principal, interest, fees and other amounts due hereunder or under any other
Loan Document when any such amount shall become due and payable, whether at
maturity, upon acceleration of maturity thereof or otherwise.

10.4 Employment of Experts

        The Lender may, at any time and from time to time, at the Borrower's
cost, retain and employ legal counsel, independent accountants and other experts
in order to perform or assist it in the performance of its rights and powers
under this Agreement or the other Loan Documents and will advise the Borrower at
any time that it elects to do so.

10.5 Reliance by Lender

        The Lender shall be entitled to rely upon any schedule, certificate,
statement, report, notice or other document or written communication (including
any facsimile, telex or other means of electronic communication) of the
Borrower, any Guarantor or MEC believed by it to be genuine and correct.

10.6 Notices

        Any notice or other communication which may be or is required to be
given or made pursuant to this Agreement shall be deemed to have been
sufficiently and effectively given if signed by or on behalf of the party giving
notice and sent by either personal service or paid registered mail to the party
for which it is intended at its address as follows:

(a)if to the Borrower, at:



One Remington Place
Oklahoma City
Oklahoma 73111


Fax: 405-425-3297
Attention: General Manager


with a copy to:


Magna Entertainment Corp.
337 Magna Drive
Aurora, Ontario
L4G 7K1


Fax: 905-726-7448
Attention: Legal Department

80

--------------------------------------------------------------------------------



(b)if to the Lender, at:



MID Islandi sf. Zug Branch
Baarerstrasse 16, CH-6304 Zug Switzerland


Fax: +41 41 725 27 25
Attention: Thomas Schultheiss, Branch Manager


with a copy to:


MI Developments Inc.
455 Magna Drive
Aurora, Ontario, CANADA L4G 7A9


Fax: 905-726-2095
Attention: General Counsel

(c)if to the Gulfstream Guarantor, at:



Gulfstream Park Racing Association, Inc.
901 South Federal Highway
Hallandale Beach, Florida
33009-7199


Fax: 954-457-6497
Attention: President

81

--------------------------------------------------------------------------------



(d)if to the Palm Meadows Guarantor, at:



Palm Meadows Thoroughbred Training Facility
8898 Lyons Road
Boynton Beach, FL 33437 USA


Fax: 561.731.3905
Attention: Chief Financial Officer


in each case, with a copy to:


Magna Entertainment Corp.
337 Magna Drive
Aurora, Ontario
L4G 7K1


Attention: Legal Department
Fax: 905-726-7448

        Any notice or communication which may or is required to be given or made
shall be made or given as herein provided or to such other address or in care of
such other officer as a party may from time to time advise to the other parties
hereto by notice in writing as aforesaid. The date of receipt of any such notice
shall be the date of delivery of such notice if served personally or, if mailed
as aforesaid, shall be deemed to be the fifth (5th) Business Day next following
the date of such mailing. If at the date of any such mailing or on or before the
third (3rd) Business Day thereafter there is a general interruption in the
operation of the postal service in the United States of America which does or is
likely to delay delivery by mail of such notice, to the extent possible, shall
be served personally.

10.7 Further Assurances

        Whether before or after the happening of an Event of Default, the
Borrower and each Guarantor shall at its own expense do, make, execute or
deliver, or cause to be done, made, executed or delivered by its Subsidiaries or
other Persons, all such further acts, documents and things in connection with
the Loan and the Loan Documents as the Lender may reasonably require from time
to time for the purpose of giving effect to the Loan Documents all within a
reasonable period of time following the request of the Lender.

82

--------------------------------------------------------------------------------



10.8 Assignment

        The Loan Documents shall enure to the benefit of the Lender, its
successors and assigns, and shall be binding upon the Borrower and the
Guarantors, and their respective successors and assigns. Neither the Borrower
nor any of the Guarantors shall assign, sell, convey or otherwise transfer any
of its rights or obligations under the Loan or the Loan Documents. The Lender,
may assign, sell, convey, grant participations in, pledge, or otherwise transfer
all or any part of its rights or obligations under the Loan and the Loan
Documents as follows (each a "Permitted Lender Assignee"): (a) at any time, to
any Affiliate of the Lender, without the Borrower's or the Guarantors' consent;
(b) at any time during which an Event of Default has occurred and is continuing,
to any third party, without the Borrower's or any Guarantor's consent; and
(c) at any time, with the Borrower's consent, not to be unreasonably withheld.
Any Permitted Lender Assignee shall provide written notice to the Borrower and
the Guarantors of such assignment and its assumption of the obligations of the
Lender hereunder and thereafter shall be entitled to the performance of all of
the Borrower's and the Guarantors' agreements and obligations under the Loan and
the Loan Documents and shall be entitled to enforce all the rights and remedies
of the Lender under the Loan Documents, for the benefit of such Permitted Lender
Assignee, as fully as if such Permitted Lender Assignee was herein by name
specifically given such rights and remedies. Each of the Borrower and the
Guarantors expressly agrees that it will assert no claims or defenses that it
may have against the Lender against any Permitted Lender Assignee, except those
specifically available under this Agreement. In the event that the Borrower or
any Guarantor shall become directly liable for any additional charges or levies
by any Governmental Authority in consequence of the operation of this
Section 10.8, the Borrower shall give the Lender notice thereof and thereafter
the Lender shall indemnify the Borrower or the Guarantor, as applicable, in full
for any such charges or levies. The Borrower and the Guarantors shall be given
written notice of any such assignment. The Borrower and the Guarantors shall
cooperate with and perform the reasonable requirements of the Permitted Lender
Assignee, but the costs and expenses, including reasonable legal fees and
disbursements relating directly to or arising directly out of any such
assignment shall not be the expense of the Borrower or the Guarantors.

10.9 Disclosure of Information to Potential Permitted Lender Assignees

        The Borrower and the Guarantors agree that the Lender shall have the
right (but shall be under no obligation) to make available to any potential
Permitted Lender Assignee any and all information which the Lender may have
pursuant to the Loan Documents, provided such disclosure is not in violation of
any applicable securities laws, rules or regulations and such potential
Permitted Lender Assignee enters into a typical and customary confidentiality
agreement in favour of the Borrower and the Guarantors.

10.10 Right to Cure

        The Lender may from time to time, in its sole and absolute discretion
(but shall have no obligation to do so), for the Borrower's account and at the
Borrower's expense, pay any amount or do any act required of the Borrower or a
Guarantor hereunder or required under the Loan Documents or requested by the
Lender to preserve, protect, maintain or enforce the Loan, any of the Properties
or any other Collateral, and which the Borrower or a Guarantor fails to pay or
do or cause to be paid or done, including, without limitation, payment of
insurance premiums, taxes or assessments, warehouse charge, finishing or
processing charge, landlord's claim, and any other lien upon or with respect to
the Properties or any other Collateral. Any payment made or other action taken
by the Lender pursuant to this Section shall be without prejudice to any right
to assert an Event of Default hereunder and to pursue the Lender's other rights
and remedies with respect thereto.

10.11 Forbearance by the Lender Not a Waiver

        Any forbearance by the Lender in exercising any right or remedy under
any of the Loan Documents, or otherwise afforded by Applicable Law, shall not be
a waiver of or preclude the exercise of any right or remedy. The Lender's
acceptance of payment of any sum secured by any of the Loan Documents after the
due date of such payment shall not be a waiver of the Lender's right to either
require prompt payment when due of all other sums so secured or to declare a
default for failure to make prompt payment. The procurement of insurance or the
payment of taxes or other liens or charges by the Lender shall not be a waiver
of the Lender's right to accelerate the maturity of the Loan, nor shall the
Lender's receipt of any awards, proceeds or damages operate to cure or waive the
Borrower's, or any of the Guarantors' default in payment or sums secured by any
of the Loan Documents. With respect to all Loan Documents, only waivers made in
writing by the Lender shall be effective against the Lender.

83

--------------------------------------------------------------------------------



10.12 Waiver of Statute of Limitations and Other Defenses

        The Borrower and Guarantors hereby waive the right to assert any statute
of limitations or any other defense as a bar to the enforcement of the lien
created by any of the Loan Documents or to any action brought to enforce any
obligation secured by any of the Loan Documents.

10.13 Relationship and Indemnity

        The relationship between the Lender and the Borrower and the Guarantors
shall be that of creditor-debtor only. No term in this Agreement or in the other
Loan Documents, nor any shareholder or other Affiliate relationship between the
parties, and no course of dealing between the parties shall be deemed to create
any relationship of agency, partnership or joint venture or any fiduciary duty
by the Lender to any other party.

        To the fullest extent permitted by law, the Borrower and the Guarantors
hereby agree to indemnify, protect, hold harmless and defend the Lender, its
successors, assigns and members, shareholders, directors, officers, employees,
and agents from and against any and all losses, damages, costs, expenses
(including reasonable attorneys' fees (including, but not limited to, all
appellate level and post-judgment proceedings)), claims, proceedings, penalties,
fines and other sanctions arising from or relating to the transactions
contemplated by this Agreement and the other Loan Documents, and which arise out
of or relate to (a) environmental matters, (b) breach by the Borrower and/or the
Guarantors of any of their respective representations, warranties or covenants
set forth in this Agreement and the other Loan Documents, (c) any acts or
omissions of the Borrower and/or the Guarantors or any agent or contractor
thereof, and (d) the business of the Borrower and/or the Guarantors. Upon
written request by an indemnitee, the Borrower and the Guarantors will
undertake, at their own costs and expense, on behalf of such indemnitee, using
counsel satisfactory to the indemnitee in such indemnitee's reasonable
discretion, the defense of any legal action or proceeding whether or not such
indemnitee shall be a party and for which such indemnitee is entitled to be
indemnified pursuant to this Section. At the Lender's option, the Lender may, at
the Borrower's and/or the Guarantors' expense, prosecute or defend any action
involving the priority, validity or enforceability of the Mortgages. The
obligations of the Borrower and the Guarantors under this Section 10.13 shall
survive the payment and performance of the Indebtedness, liabilities and
obligations of the Borrower and the Guarantors under, and the termination and
release by the Lender of, this Agreement and the other Loan Documents.

84

--------------------------------------------------------------------------------



10.14 Time of Essence

        Time is of the essence of this Agreement and each of the other Loan
Documents and the performance of each of the covenants and agreement contained
herein and therein.

10.15 Service of Process/Venue

        The Borrower and each Guarantor hereby consents to service of process,
and to be sued, in the State of Oklahoma and consents to the jurisdiction of the
state and federal courts where any of the Properties is located as well as the
jurisdiction of all courts from which an appeal may be taken from such courts,
for the purpose of any suit, or other proceeding arising out of any of their
obligations hereunder, and expressly waive any and all objections they may have
as to venue in any such courts. Further, in the Lender's sole and absolute
discretion, suits to enforce this Agreement or in any way relating to the
subject matter of this Agreement may be brought by the Lender in any court
located within the State or County where any portion of the real property
included in any of the Properties is located or in the United States District
Court having jurisdiction over all or any portion of the real property included
in any of the Properties.

10.16 Jury Trial Waiver

        THE BORROWER, THE GUARANTORS AND THE LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER OF THIS AGREEMENT AND THE BUSINESS RELATIONSHIP
THAT IS BEING ESTABLISHED. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY MADE BY THE BORROWER, THE GUARANTORS AND THE LENDER, THE BORROWER
AND EACH GUARANTOR ACKNOWLEDGE THAT NEITHER THE LENDER NOR ANY PERSON ACTING ON
BEHALF OF THE LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INCLUDE THIS WAIVER
OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THE BORROWER, EACH GUARANTOR AND THE LENDER ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF
THEM HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT
EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. THE BORROWER, EACH GUARANTOR AND LENDER FURTHER ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL.

85

--------------------------------------------------------------------------------



10.17 Final Agreement/Modification

        This Agreement, together with the other Loan Documents supersedes the
term sheet dated July 21, 2005 and is intended as the final expression of the
agreement between the Borrower, the Guarantors and the Lender. All prior
discussions, negotiations and agreements, including the said term sheet, are of
no further force and effect. This Agreement can be modified only in writing
executed by all parties and the written agreement may not be contradicted by any
evidence of any alleged oral agreement.

10.18 Continuing Agreement

        This Agreement shall in all respects be a continuing agreement and shall
remain in full force and effect (notwithstanding, without limitation, the death,
incompetency or dissolution of any of the Borrower or any of the Guarantors).

10.19 No Third Party Beneficiaries

        This Agreement, the Security and the other Loan Documents are made for
the sole benefit of the Lender, the Borrower and the Guarantors and no other
party shall have any legal interest of any kind under or by reason of any of the
foregoing. Whether or not the Lender elects to employ any or all the rights,
powers or remedies available to it under any of the foregoing, the Lender shall
have no obligation or liability of any kind to any third party by reason of any
of the foregoing or any of the Lender's actions or omissions pursuant thereto or
otherwise in connection with this transaction.

10.20 Appointment of Administrative Agent

        The Lender may, at its discretion, following written notice to the
Borrower, appoint and authorize an administrative agent (an "Administrative
Agent") to act as its agent hereunder and under the other Loan Documents with
such powers as are expressly delegated to such Administrative Agent by the terms
of such appointment, together with such other powers as are reasonably
incidental thereto but subject always to the terms of this Agreement. Any such
Administrative Agent may resign at any time by giving 10 days' prior written
notice thereof to the Borrower and the Lender, and the Administrative Agent may
be removed at any time with or without cause by the Lender. Upon any such
resignation or removal, the Lender shall have the right to appoint a successor
Administrative Agent.

10.21 No Brokers

        Each of the Borrower and the Guarantors, on the one hand, and the
Lender, on the other hand, warrants and represents to the other that it has not
employed any broker or agent in connection with the transaction contemplated
hereby. Each of the Borrower and the Guarantors, on the one hand, and the
Lender, on the other hand, shall indemnify and hold the other harmless from any
loss or cost suffered or incurred by it as a result of any commission owed to
any broker or agent claiming a commission due as a result of representing such
party (or any of its Affiliates) with respect hereto.

86

--------------------------------------------------------------------------------



10.22 Execution in Counterparts

        This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

10.23 Contribution by Guarantors with Respect to Indebtedness

        To the extent that any Guarantor shall make a payment (a "Guarantor
Payment") under its Guarantee and Indemnity given in connection with this
Agreement, which, taking into account all other Guarantor Payments then
previously or concurrently made by any other Guarantor, exceeds the amount which
otherwise would have been paid by or attributable to such Guarantor if each
Guarantor had paid the aggregate Indebtedness satisfied by such Guarantor
Payment in the same proportion as such Guarantor's "Allocable Amount"
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
irrevocable payment in full in cash of the Guarantor Payment, and the
Indebtedness, and termination of this Agreement, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, the other Guarantor for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment.

        As of any date of determination, the Allocable Amount of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under its Guarantee and Indemnity given in connection with
this Agreement without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law.

        This Section 10.23 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 10.23 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of the respective Guarantees and Indemnity given by each of them in
connection with this Agreement.

        The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

        The rights of the indemnifying Guarantors against other Guarantors under
this Section 10.23 shall be exercisable only upon the full and irrevocable
payment of the Indebtedness in cash and the termination of this Agreement,
including, without limitation, the termination of the Loan commitment hereunder.

87

--------------------------------------------------------------------------------



10.24 Successors and Assigns Bound; Joint and Several Liability and Agents

        The covenants and agreements contained in the Loan Documents shall bind,
and the rights thereunder shall inure to, the respective permitted successors
and assigns of the Lender, the Borrower and the Guarantors, subject to the
provisions of this Agreement. Subject to Section 10.23, all covenants and
agreements of the Borrower and the Guarantors shall be joint and several. In
exercising any rights under the Loan Documents or taking any actions provided
for therein, the Lender may act through its employees, agents or independent
contractors as authorized by the Lender.

10.25 Loss of Remington Note

        Upon notice from the Lender of the loss, theft, or destruction of the
Remington Note and upon receipt of an indemnity reasonably satisfactory to the
Borrower from the Lender, or in the case of mutilation of the Remington Note,
upon surrender of the mutilated Remington Note, the Borrower shall make and
deliver a new note of like tenor in lieu of the then to be superseded Remington
Note.

10.26 Acknowledgment

        THE BORROWER AND EACH GUARANTOR ACKNOWLEDGE THAT THEY HAVE THOROUGHLY
READ AND REVIEWED THE TERMS AND PROVISIONS OF THIS AGREEMENT, THE ATTACHED
SCHEDULES AND THE LOAN DOCUMENTS AND ARE FAMILIAR WITH THE TERMS OF SAME; THAT
THE TERMS AND PROVISIONS CONTAINED IN THIS AGREEMENT HAVE BEEN THOROUGHLY READ
BY THE BORROWER AND EACH GUARANTOR AND ARE CLEARLY UNDERSTOOD AND FULLY AND
UNCONDITIONALLY CONSENTED TO BY THE BORROWER AND EACH GUARANTOR. THE BORROWER
AND EACH GUARANTOR HAVE HAD FULL BENEFIT AND ADVICE OF COUNSEL OF THEIR
SELECTION IN REGARD TO UNDERSTANDING THE TERMS, MEANING, AND EFFECTS OF THIS
AGREEMENT. THE BORROWER AND EACH GUARANTOR FURTHER ACKNOWLEDGE THAT THEIR
EXECUTION OF THIS AGREEMENT AND THE LOAN DOCUMENTS IS DONE FREELY, VOLUNTARILY
AND WITH FULL KNOWLEDGE, AND WITHOUT DURESS, AND THAT IN EXECUTING THIS
AGREEMENT AND THE LOAN DOCUMENTS, THE BORROWER AND EACH GUARANTOR HAVE RELIED ON
NO OTHER REPRESENTATIONS, EITHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, MADE TO
THEM BY ANY OTHER PARTY TO THE AGREEMENT; AND THAT THE CONSIDERATION RECEIVED BY
THE BORROWER AND EACH GUARANTOR UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS HAS
BEEN ACTUAL AND ADEQUATE.

88

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement
or have caused the same to be executed by their duly authorized representatives
as of the date first above written.

    REMINGTON PARK, INC.
 
 
by:
              /s/ Blake Tohana

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice-President and Chief Financial Officer
 
 
by:
              /s/ Mary Lyn Seymour

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
 
We have authority to bind the Corporation.
 
 
 
      GPRA THOROUGHBRED TRAINING CENTER INC.
 
 
by:
              /s/ Blake Tohana

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice-President and Chief Financial Officer
 
 
by:
              /s/ Mary Lyn Seymour

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
 
We have authority to bind the Corporation.
 
 
 
      GULFSTREAM PARK RACING ASSOCIATION, INC.
 
 
by:
              /s/ Blake Tohana

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice-President and Chief Financial Officer
 
 
by:
              /s/ Mary Lyn Seymour

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
 
We have authority to bind the Corporation.

89

--------------------------------------------------------------------------------



    MAGNA ENTERTAINMENT CORP.
 
 
by:
              /s/ Blake Tohana

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice-President and Chief Financial Officer
 
 
by:
              /s/ Mary Lyn Seymour

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
 
We have authority to bind the Corporation.

90

--------------------------------------------------------------------------------



    MID ISLANDI SF.,
ACTING THROUGH ITS ZUG BRANCH
 
 
by:
              /s/ Thomas Schultheiss

--------------------------------------------------------------------------------

Name: Thomas Schultheiss
Title: Branch Manager
 
 
by:
              /s/ Herta Kessler

--------------------------------------------------------------------------------

Name: Herta Kessler
Title: Branch Manager


91

--------------------------------------------------------------------------------





QuickLinks


LOAN AGREEMENT (Remington Park Construction Facility, Oklahoma) July 22, 2005
TABLE OF CONTENTS
LOAN AGREEMENT
ARTICLE 1 DEFINITIONS
ARTICLE 2 THE LOAN
ARTICLE 3 PAYMENTS AND INTEREST
ARTICLE 4 ADVANCES UNDER THE LOAN
ARTICLE 5 SECURITY FOR LOAN
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
ARTICLE 7 AFFIRMATIVE COVENANTS
ARTICLE 8 NEGATIVE COVENANTS
ARTICLE 9 EVENTS OF DEFAULT; ACCELERATION OF INDEBTEDNESS
ARTICLE 10 MISCELLANEOUS
